Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 1 of 137




                              Exhibit 2
         Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 2 of 137
                                                                       [DRAFT – 10/20/2020]
                                                                     [SUBJECT TO FRE 408]
                                                                [STRICTLY CONFIDENTIAL]




                              CREDIT AND GUARANTY AGREEMENT

                                       dated as of [●], 2020

                                          by and among

                                              [●],
                                          as Borrower,

                                               [●],
                                           as Holdings,

                              CERTAIN SUBSIDIARIES OF BORROWER,
                                         as Guarantors,

                         THE LENDERS PARTY HERETO FROM TIME TO TIME,
                                          as Lenders,

                                         GLAS USA LLC,
                                     as Administrative Agent,

                                               and

                                     GLAS AMERICAS LLC,
                                       as Collateral Agent




45044.0000145044.00001
       Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 3 of 137



                                                        TABLE OF CONTENTS

                                                                                                                                                Page

SECTION 1. DEFINITIONS AND INTERPRETATION ........................................................................... 1
   1.1.    Definitions .............................................................................................................................. 1
   1.2.    Accounting Terms ................................................................................................................ 39
   1.3.    Interpretation, Etc................................................................................................................. 40
   1.4.    Divisions .............................................................................................................................. 40

SECTION 2. LOANS ................................................................................................................................. 40
   2.1.    Loans .................................................................................................................................... 40
   2.2.    [Reserved]. ........................................................................................................................... 41
   2.3.    [Reserved]. ........................................................................................................................... 41
   2.4.    [Reserved]. ........................................................................................................................... 41
   2.5.    [Reserved]. ........................................................................................................................... 41
   2.6.    [Reserved]. ........................................................................................................................... 41
   2.7.    Evidence of Debt; Register; Lenders’ Books and Records .................................................. 41
   2.8.    Interest on Loans .................................................................................................................. 42
   2.9.    Conversion/Continuation ..................................................................................................... 43
   2.10.   Default Interest ..................................................................................................................... 43
   2.11.   Premiums; Fees .................................................................................................................... 44
   2.12.   Scheduled Payments/Repayment at Maturity ...................................................................... 45
   2.13.   Voluntary Prepayments ........................................................................................................ 45
   2.14.   Mandatory Prepayments....................................................................................................... 46
   2.15.   Application of Prepayments ................................................................................................. 47
   2.16.   General Provisions Regarding Payments ............................................................................. 47
   2.17.   Ratable Sharing .................................................................................................................... 48
   2.18.   Making or Maintaining Eurodollar Rate Loans ................................................................... 49
   2.19.   Increased Costs; Capital Adequacy ...................................................................................... 51
   2.20.   Taxes; Withholding, Etc....................................................................................................... 52
   2.21.   Obligation to Mitigate .......................................................................................................... 55
   2.22.   Defaulting Lenders ............................................................................................................... 56
   2.23.   Removal or Replacement of a Lender .................................................................................. 56
   2.24.   Extensions of Loans. ............................................................................................................ 57

SECTION 3. CONDITIONS PRECEDENT .............................................................................................. 59
   3.1.    Conditions to the Closing Date ............................................................................................ 59

SECTION 4. REPRESENTATIONS AND WARRANTIES ..................................................................... 63
   4.1.    Organization; Requisite Power and Authority; Qualification .............................................. 63
   4.2.    Equity Interests and Ownership ........................................................................................... 63
   4.3.    Due Authorization ................................................................................................................ 63
   4.4.    No Conflict ........................................................................................................................... 64
   4.5.    Governmental Consents ....................................................................................................... 64
   4.6.    Binding Obligation ............................................................................................................... 64
   4.7.    Pro Forma Financial Statements .......................................................................................... 64
   4.8.    Projections ............................................................................................................................ 64
   4.9.    Properties ............................................................................................................................. 65
   4.10.   No Event of Default ............................................................................................................. 65
   4.11.   Investment Company Act ..................................................................................................... 65


                                                                          -i-
       Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 4 of 137



     4.12.          Federal Reserve Regulations; Exchange Act ....................................................................... 65
     4.13.          Solvency ............................................................................................................................... 66
     4.14.          Disclosure............................................................................................................................. 66
     4.15.          Sanctioned Persons; Anti-Corruption Laws ......................................................................... 66
     4.16.          Insurance .............................................................................................................................. 67
     4.17.          Special Purpose Subsidiaries................................................................................................ 67
     4.18.          EEA Financial Institutions ................................................................................................... 67

SECTION 5. AFFIRMATIVE COVENANTS ........................................................................................... 67
   5.1.    Financial Statements and Other Reports .............................................................................. 67
   5.2.    Existence .............................................................................................................................. 70
   5.3.    Payment of Taxes ................................................................................................................. 71
   5.4.    Maintenance of Properties.................................................................................................... 71
   5.5.    Insurance .............................................................................................................................. 71
   5.6.    Books and Records; Inspections .......................................................................................... 71
   5.7.    Lenders Meetings ................................................................................................................. 72
   5.8.    Compliance with Laws......................................................................................................... 72
   5.9.    Environmental ...................................................................................................................... 72
   5.10.   Subsidiaries .......................................................................................................................... 73
   5.11.   Real Estate Assets ................................................................................................................ 74
   5.12.   Further Assurances ............................................................................................................... 75
   5.13.   Credit Ratings ...................................................................................................................... 76
   5.14.   Special Purpose Subsidiaries................................................................................................ 76
   5.15.   Syndication Assistance......................................................................................................... 80
   5.16.   [Post-Closing Matters] ......................................................................................................... 81

SECTION 6. NEGATIVE COVENANTS ................................................................................................. 81
   6.1.    Indebtedness ......................................................................................................................... 81
   6.2.    Liens ..................................................................................................................................... 83
   6.3.    Restrictive Agreements ........................................................................................................ 86
   6.4.    Restricted Junior Payments .................................................................................................. 86
   6.5.    Fundamental Changes .......................................................................................................... 88
   6.6.    Investments .......................................................................................................................... 89
   6.7.    Financial Covenant............................................................................................................... 90
   6.8.    Disposition of Assets............................................................................................................ 90
   6.9.    Disposal of Subsidiary Interests ........................................................................................... 92
   6.10.   Sale and Leaseback Transactions ......................................................................................... 92
   6.11.   Transactions with Affiliates ................................................................................................. 92
   6.12.   Conduct of Business............................................................................................................. 93
   6.13.   Permitted Activities of Holdings .......................................................................................... 93
   6.14.   Amendments of Organizational Documents, Related Agreements and OpCo Sale
           Order .................................................................................................................................... 93
   6.15.   Fiscal Year ........................................................................................................................... 94
   6.16.   Intellectual Property ............................................................................................................. 94
   6.17.   Master Lease Documents ..................................................................................................... 94

SECTION 7. GUARANTY ........................................................................................................................ 94
   7.1.    Guaranty of the Obligations ................................................................................................. 94
   7.2.    Contribution by Guarantors.................................................................................................. 94
   7.3.    Payment by Guarantors ........................................................................................................ 95
   7.4.    Liability of Guarantors Absolute ......................................................................................... 95


                                                                            -ii-
       Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 5 of 137



     7.5.           Waivers by Guarantors ......................................................................................................... 97
     7.6.           Guarantors’ Rights of Subrogation, Contribution, Etc. ........................................................ 97
     7.7.           Subordination of Other Obligations ..................................................................................... 98
     7.8.           Continuing Guaranty ............................................................................................................ 98
     7.9.           Authority of Guarantors or Borrower................................................................................... 98
     7.10.          Financial Condition of Borrower ......................................................................................... 98
     7.11.          Bankruptcy, Etc. ................................................................................................................... 99
     7.12.          Discharge of Guaranty Upon Sale of Guarantor .................................................................. 99

SECTION 8. EVENTS OF DEFAULT ...................................................................................................... 99
   8.1.    Events of Default ................................................................................................................. 99
   8.2.    Borrower’s Right to Cure ................................................................................................... 102

SECTION 9. AGENTS ............................................................................................................................. 103
   9.1.    Appointment of Agents ...................................................................................................... 103
   9.2.    Powers and Duties .............................................................................................................. 103
   9.3.    General Immunity .............................................................................................................. 104
   9.4.    Agents Entitled to Act as Lender ....................................................................................... 106
   9.5.    Lenders’ Representations, Warranties and Acknowledgment ........................................... 107
   9.6.    Right to Indemnity ............................................................................................................. 107
   9.7.    Successor Agent ................................................................................................................. 108
   9.8.    Collateral Documents and Guaranty .................................................................................. 108
   9.9.    Withholding Taxes ............................................................................................................. 110
   9.10.   Administrative Agent or Collateral Agent May File Bankruptcy Disclosure and
           Proofs of Claim .................................................................................................................. 111
   9.11.   Certain ERISA Matters ...................................................................................................... 112

SECTION 10. MISCELLANEOUS ......................................................................................................... 113
   10.1.   Notices ............................................................................................................................... 113
   10.2.   Expenses............................................................................................................................. 114
   10.3.   Indemnity ........................................................................................................................... 115
   10.4.   Set-Off ................................................................................................................................ 116
   10.5.   Amendments and Waivers ................................................................................................. 116
   10.6.   Successors and Assigns; Participations .............................................................................. 119
   10.7.   Independence of Covenants ............................................................................................... 123
   10.8.   Survival of Representations, Warranties and Agreements ................................................. 124
   10.9.   No Waiver; Remedies Cumulative..................................................................................... 124
   10.10.  Marshalling; Payments Set Aside ...................................................................................... 124
   10.11.  Severability ........................................................................................................................ 124
   10.12.  Obligations Several; Independent Nature of Lenders’ Rights............................................ 124
   10.13.  Headings............................................................................................................................. 124
   10.14.  APPLICABLE LAW ......................................................................................................... 125
   10.15.  CONSENT TO JURISDICTION ....................................................................................... 125
   10.16.  WAIVER OF JURY TRIAL .............................................................................................. 125
   10.17.  Confidentiality ................................................................................................................... 126
   10.18.  Usury Savings Clause ........................................................................................................ 127
   10.19.  Effectiveness; Counterparts ............................................................................................... 127
   10.20.  PATRIOT Act .................................................................................................................... 127
   10.21.  Electronic Execution of Assignments ................................................................................ 127
   10.22.  No Fiduciary Duty ............................................................................................................. 127
   10.23.  Acknowledgement and Consent to Bail-In of Affected Financial Institutions .................. 128


                                                                          -iii-
        Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 6 of 137




APPENDICES:                      A                     Commitments
                                 B                     Notice Addresses

SCHEDULES1:                      3.1                   Organizational and Capital Structure2
                                 4.2                   Equity Interests and Ownership
                                 4.10                  Real Estate Assets and Leases
                                 5.11                  Mortgaged Properties3
                                 5.16                  Post-Closing Matters4

EXHIBITS:5                       A                     Funding Notice
                                 B                     Conversion/Continuation Notice
                                 C                     Compliance Certificate
                                 D                     Assignment Agreement
                                 E                     Certificate re Non-Bank Status
                                 F                     Counterpart Agreement
                                 G                     Pledge and Security Agreement
                                 H                     Intercompany Note
                                 I                     Auction Procedures
                                 J                     Intercreditor Agreement
                                 K                     Collateral Questionnaire
                                 L                     Secretary’s Certificate
                                 M                     Solvency Certificate
                                 N                     Closing Date Certificate
                                 O                     Fee Letter
                                 P                     Form of Mortgage




1
    To be delivered by the Borrower in advance of the Closing Date (except for Schedules 3.1 and 5.11). Borrower
      agrees to deliver all such Schedules to the Administrative Agent and the Lenders with sufficient time for such
      parties to review in advance of the Closing Date.
2
    Schedules 3.1 and 5.11 to be attached at signing. Schedule 3.1 may be updated in accordance herewith.

3
    Mortgaged Properties Schedule to be provided by the Lenders prior to the Closing Date.

4
 Post-Closing Matters Schedule to contain agreements with respect to post-closing delivery of insurance deliverables
and intellectual property security agreements.

5
  Except as otherwise attached hereto (i.e., the Intercreditor Agreement and Fee Letter), exhibits to be substantially
the same as the exhibits attached to the prepetition credit agreement, with changes to reflect the provisions of this
Agreement, the Related Agreements and the transactions contemplated hereby and thereby, or as otherwise mutually
agreed prior to the Closing Date.



                                                          -iv-
     Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 7 of 137



                             CREDIT AND GUARANTY AGREEMENT

        This CREDIT AND GUARANTY AGREEMENT, dated as of [●], 2020 (this “Agreement”), is
entered into by and among [●], a [●] (“Borrower”), [●], a [●] (“Holdings”), certain Subsidiaries of
Borrower, as Guarantors, the lenders party hereto from time to time, as Lenders, GLAS USA LLC, a
limited liability company organized and existing under the laws of the State of New Jersey, as
administrative agent for the Lenders (in such capacity, together with its successors and assigns in such
capacity, “Administrative Agent”), and GLAS AMERICAS LLC, a limited liability company organized
and existing under the laws of the State of New York, as collateral agent for the Secured Parties (in such
capacity, together with its successors and assigns in such capacity, “Collateral Agent”).

                                              RECITALS:

        WHEREAS, J.C. Penney Corporation, Inc., J.C. Penney Company, Inc. and certain of their
Subsidiaries (as debtors and debtors-in-possession, the “Debtors”) commenced voluntary cases under
Chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”) in the United States Bankruptcy Court for
the Southern District of Texas (the “Bankruptcy Court”) on May 15, 2020 (the “Petition Date”), and the
Debtors have continued to operate their businesses and manage their properties as debtors-in-possession
pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

        WHEREAS, the Credit Parties and their Subsidiaries have agreed to acquire the OpCo Acquired
Assets (as defined in the Asset Purchase Agreement), and assume the OpCo Assumed Liabilities (as defined
in the Asset Purchase Agreement), from the Debtors pursuant to the terms and conditions set forth in the
Asset Purchase Agreement, which Asset Purchase Agreement was approved by the Bankruptcy Court
pursuant to the terms and conditions of the OpCo Sale Order on [●], 2020; and

        WHEREAS, in connection with the consummation and implementation of the transactions
contemplated by the Related Agreements and the OpCo Sale Order, the Initial Loans shall be deemed to
have been borrowed by Borrower, and severally made by the Lenders, on the Closing Date in an aggregate
principal amount equal to $520,000,000.

        NOW, THEREFORE, in consideration of the premises and the agreements, provisions and
covenants contained in this Agreement and the other Credit Documents, the parties hereto hereby agree as
follows:

        SECTION 1. DEFINITIONS AND INTERPRETATION

       1.1.     Definitions. The following terms used herein, including in the preamble, recitals,
appendices, exhibits and schedules hereto, shall have the following meanings:

        “ABL Collateral Agent” means Wells Fargo Bank, National Association.

        “ABL Credit Agreement” means that certain Credit Agreement, dated as of the Closing Date, by
and among certain of the Credit Parties, the ABL Lenders and Wells Fargo Bank, National Association, as
administrative agent and collateral agent, as it may be amended, restated, supplemented, modified, waived
or Refinanced from time to time in accordance with this Agreement and the Intercreditor Agreement.

        “ABL Credit Documents” means the ABL Credit Agreement and all security agreements,
guarantees, pledge agreements and other agreements or instruments executed in connection therewith.

        “ABL Lender” means the lenders from time to time party to the ABL Credit Agreement.
     Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 8 of 137



      “ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the Intercreditor
Agreement.

         “Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by dividing (i) (a) the rate per
annum equal to the rate determined by Administrative Agent to be the London interbank offered rate
administered by the ICE Benchmark Administration (or any other person which takes over the
administration of that rate) for deposits (for delivery on the first day of such period) with a term equivalent
to such period in Dollars displayed on the ICE LIBOR USD page of the Reuters Screen (or any replacement
Reuters page which displays that rate) or on the appropriate page of such other information service which
publishes that rate from time to time in place of Reuters, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date (“LIBOR”), or (b) in the event the rate
referenced in the preceding clause (a) is not available, the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by any commercial bank identified by
Administrative Agent for deposits (for delivery on the first day of the relevant period) in Dollars of amounts
in same day funds comparable to the principal amount of the applicable Loan for which the Adjusted
Eurodollar Rate is then being determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by (ii) an amount equal to
(a) one minus (b) the Applicable Reserve Requirement; provided that, notwithstanding the foregoing, the
Adjusted Eurodollar Rate shall at no time be less than 1.00% per annum.

        “Administrative Agent” as defined in the preamble hereto.

        “Adverse Proceeding” means any action, suit, proceeding, hearing (in each case, whether
administrative, judicial or otherwise), governmental investigation or arbitration (whether or not purportedly
on behalf of Holdings or any of its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether pending or, to the
knowledge of Holdings or any of its Subsidiaries, threatened against or affecting Holdings or any of its
Subsidiaries or any property of Holdings or any of its Subsidiaries.

         “Affected Financial Institution” means (a) any EEA Financial Institution or (b) any UK Financial
Institution.

        “Affected Lender” as defined in Section 2.18(b).

        “Affected Loans” as defined in Section 2.18(b).

         “Affiliate” means, as applied to any Person, any other Person directly or indirectly controlling,
controlled by, or under common control with, that Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by” and “under common control
with”), (i) as applied to any Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise or (ii) solely for purposes of the definition of “Sponsor Affiliated
Lenders” and Section 10.6(i), as applied to Borrower, means the possession, directly or indirectly, of the
power to vote 10% or more of the Securities having ordinary voting power for the election of directors of
Borrower; provided that any Sponsor Affiliated Institutional Lender of any Sponsor shall not be deemed to
be an Affiliate of such Sponsor, Holdings or any of Holdings’ Subsidiaries.

        “Agent” means each of (i) Administrative Agent, (ii) Collateral Agent and (iii) any other Person
appointed under the Credit Documents to serve in an agent or similar capacity, including, without limitation,
any Auction Manager.

                                                     -2-
     Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 9 of 137



        “Agent Affiliates” as defined in Section 10.1(b)(iii).

        “Aggregate Amounts Due” as defined in Section 2.17.

        “Aggregate Payments” as defined in Section 7.2.

       “Agreement” means this Credit and Guaranty Agreement, dated as of the Closing Date, as it may
be amended, restated, supplemented, modified or waived from time to time.

        “AHYDO Amount” as defined in Section 2.14(d).

        “Anti-Corruption Laws” as defined in Section 4.15(b).

        “Anti-Money Laundering Laws” means any and all applicable laws, rules or regulations relating
to money laundering or terrorism financing, including, but not limited to, (a) 18 U.S.C. §§ 1956 and 1957
and (b) the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq., as amended by the PATRIOT Act, and its
implementing regulations.

         “Applicable Margin” means, (i) with respect to Eurodollar Rate Loans, 8.50% per annum and
(ii) with respect to Base Rate Loans, 7.50% per annum.

          “Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic marginal, special,
supplemental, emergency or other reserves) are required to be maintained by member banks of the United
States Federal Reserve System (or any successor thereto) with respect thereto against “Eurocurrency
liabilities” (as such term is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be maintained by such member
banks with respect to (i) any category of liabilities which includes deposits by reference to which the
applicable Adjusted Eurodollar Rate is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve requirements without benefits of
credit for proration, exceptions or offsets that may be available from time to time to the applicable Lender.
The rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and as of the effective date
of any change in the Applicable Reserve Requirement.

         “Approved Electronic Communications” means any notice, demand, communication,
information, document or other material provided by or on behalf of Holdings or any of its Subsidiaries to
Administrative Agent pursuant to any Credit Document or the transactions contemplated therein which is
distributed to Agents or Lenders by means of electronic communications pursuant to Section 10.1(b).

        “Asset Purchase Agreement” means [●].

         “Asset Sale” means a sale, lease (including a Capital Lease Obligation) or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, exclusive license (as licensor or sublicensor),
transfer or other disposition to, or any exchange of property with, any Person (including the voluntary
termination of a lease (including a Capital Lease Obligation) or other contract for consideration) (other than
Borrower or any Guarantor Subsidiary), in one transaction or a series of transactions, of all or any part of
Holdings’ or any of its Subsidiaries’ businesses, assets or properties of any kind, whether real, personal, or
mixed and whether tangible or intangible, whether now owned or hereafter acquired, leased or licensed,
including (a) the Equity Interests of any of Holdings’ Subsidiaries, (b) any businesses, assets or properties


                                                     -3-
     Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 10 of 137



of any of the Special Purpose Subsidiaries and (c) any grant of an exclusive license to any Intellectual
Property (including any covenants not to grant rights to other parties) for a term greater than five years
(including any renewals or rights or renewal) for use in multiple product categories (whether for a lump
sum or stream or payment stream) (other than any Intellectual Property licenses in effect prior to the Closing
Date), other than any disposition pursuant to clauses (a), (b), (c), (d), (e)(i), (f), (g)(i), (i), (j), (n), (p)(i), (q)
or (r) of Section 6.8.

        “Assignment Agreement” means an Assignment and Assumption Agreement substantially in the
form of Exhibit D or in such other form as may be approved by Administrative Agent (including electronic
documentation generated by ClearPar, Markitclear or other electronic platform).

         “Assignment Effective Date” as defined in Section 10.6(b).

        “Attributable Indebtedness” means, when used with respect to any Sale and Leaseback
Transaction permitted by Section 6.10, as at the time of determination, the present value (discounted at a
rate equivalent to Borrower’s then-current weighted average cost of funds for borrowed money as at the
time of determination, compounded on a semi-annual basis) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in any such Sale and Leaseback Transaction.

         “Auction” as defined in Section 10.6(i).

         “Auction Manager” means (a) Administrative Agent or any of its Affiliates or (b) any other
financial institution or advisor reasonably agreed by Borrower and Administrative Agent (whether or not
an Affiliate of Administrative Agent), to act as an arranger in connection with any repurchases pursuant to
Section 10.6(i); provided that none of Administrative Agent or any of its Affiliates shall have any obligation
to serve as the Auction Manager.

         “Authorized Officer” means, as applied to any Person, any individual holding the position of
chairman of the board (if an officer), chief executive officer, president, vice president (or the equivalent
thereof), chief financial officer, treasurer, assistant treasurer, secretary or assistant secretary of such Person;
provided that the secretary or assistant secretary of such Person shall have delivered an incumbency
certificate to Administrative Agent as to the authority of such Authorized Officer.

        “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the applicable
Resolution Authority in respect of any liability of any Affected Financial Institution.

        “Bail-In Legislation” means (i) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law, regulation rule or requirement for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule and (ii) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their Affiliates (other than through liquidation,
administration or other insolvency proceedings).

        “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”, as now and
hereafter in effect, or any successor statute.

         “Bankruptcy Court” as defined in the recitals hereto.

         “Base Rate” means, for any day, a rate per annum equal to the greatest of (i) the Prime Rate in


                                                          -4-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 11 of 137



effect on such day, (ii) the Federal Funds Effective Rate in effect on such day plus ½ of 1.00% and (iii) the
sum of (a) the Adjusted Eurodollar Rate (after giving effect to any Adjusted Eurodollar Rate “floor”) that
would be payable on such day for a Eurodollar Rate Loan with a one-month interest period plus (b) the
difference between the Applicable Margin for Eurodollar Rate Loans and the Applicable Margin for Base
Rate Loans; provided that, notwithstanding the foregoing, the Base Rate shall at no time be less than 2.00%
per annum. Any change in the Base Rate due to a change in the Prime Rate or the Federal Funds Effective
Rate shall be effective on the effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

        “Base Rate Loan” means a Loan bearing interest at a rate determined by reference to the Base
Rate.

          “Benchmark Replacement” means the sum of: (i) the alternate benchmark rate (which may
include SOFR) that has been selected by Administrative Agent and Borrower giving due consideration to
(x) any selection or recommendation of a replacement rate or the mechanism for determining such a rate
by the Relevant Governmental Body or (y) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S. dollar-denominated syndicated credit
facilities and (ii) the Benchmark Replacement Adjustment; provided that if the Benchmark Replacement as
so determined would be less than 1.00% per annum, then the Benchmark Replacement will be deemed to
be 1.00% per annum for the purposes of this Agreement.

         “Benchmark Replacement Adjustment” means, with respect to any replacement of LIBOR with
an Unadjusted Benchmark Replacement for each applicable Interest Period, the spread adjustment, or
method for calculating or determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by Administrative Agent and Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread adjustment, for the replacement
of LIBOR with the applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated
credit facilities at such time.

         “Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including changes to the definition of
“Base Rate”, the definition of “Interest Period”, timing and frequency of determining rates and making
payments of interest and other administrative matters) that Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Administrative Agent in a manner substantially consistent with market practice
(or, if Administrative Agent reasonably decides that adoption of any portion of such market practice is not
administratively feasible or if Administrative Agent reasonably determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of administration as
Administrative Agent reasonably decides is reasonably necessary in connection with the administration of
this Agreement), in each case, in consultation with Borrower.

         “Benchmark Replacement Date” means the earlier to occur of the following events with respect
to LIBOR: (1) in the case of clause (1) or (2) of the definition of “Benchmark Transition Event”, the later
of (i) the date of the public statement or publication of information referenced therein and (ii) the date on
which the administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or (2) in the case
of clause (3) of the definition of “Benchmark Transition Event”, the date of the public statement or
publication of information referenced therein.


                                                    -5-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 12 of 137



         “Benchmark Transition Event” means the occurrence of one or more of the following events
with respect to LIBOR: (1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will cease to provide LIBOR,
permanently or indefinitely, provided that, at the time of such statement or publication, there is no successor
administrator that will continue to provide LIBOR; (2) a public statement or publication of information by
the regulatory supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution authority with jurisdiction over the
administrator for LIBOR or a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBOR; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

         “Benchmark Transition Start Date” means (i) in the case of a Benchmark Transition Event, the
earlier of (x) the applicable Benchmark Replacement Date and (y) if such Benchmark Transition Event is
a public statement or publication of information of a prospective event, the 90 th day prior to the expected
date of such event as of such public statement or publication of information (or if the expected date of such
prospective event is fewer than 90 days after such statement or publication, the date of such statement or
publication) and (ii) in the case of an Early Opt-in Election, the date specified by Administrative Agent by
notice to Borrower and the Lenders.

        “Benchmark Unavailability Period” means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to LIBOR and solely to the extent that LIBOR
has not been replaced with a Benchmark Replacement, the period (i) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark Replacement has replaced
LIBOR for all purposes hereunder in accordance with Section 2.18(f) and (ii) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to Section 2.18(f).

        “Beneficial Ownership Certification” means a certification regarding beneficial ownership as
required by the Beneficial Ownership Regulation.

        “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

        “Beneficiary” means each Agent, each Lender and Earnout Co.

         “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is subject
to Title I of ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Internal Revenue Code or
(c) any Person whose assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

        “BHC Act Affiliate” of a party means an “Affiliate” (as such term is defined under, and interpreted
in accordance with, 12 U.S.C. 1841(k)) of such party.

       “Board of Governors” means the Board of Governors of the United States Federal Reserve
System, or any successor thereto.

        “Borrower” as defined in the preamble hereto.

        “Business Day” means (i) any day excluding Saturday, Sunday and any day which is a legal

                                                     -6-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 13 of 137



holiday under the laws of the State of New York or is a day on which banking institutions located in such
state are authorized or required by law or other governmental action to close and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted Eurodollar Rate or any
Eurodollar Rate Loans, the term “Business Day” means any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar deposits in the London
interbank market.

        “Capital Lease Obligations” of any Person means, subject to the proviso to the first sentence of
Section 1.2(a), the obligations of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

         “Cash Equivalents” means, as at any date of determination, any of the following: (a) direct
obligations of, or obligations the principal of and interest on which are unconditionally guaranteed by, the
United States of America (or by any agency or instrumentality thereof); (b) investments in commercial
paper maturing no more than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a credit rating of at least A2 from S&P, P2 from Moody’s or F2 from Fitch;
(c) investments in certificates of deposit, banker’s acceptances and time deposits issued or guaranteed by
or placed with, and money market deposit accounts issued or offered by, (i) any domestic or offshore office
of any commercial bank organized under the laws of the United States of America or any State thereof,
(ii) any office located within the United States of America or in a foreign jurisdiction that has a tax treaty
with the United States of America of a commercial bank organized under the laws of another country or
(iii) any office located in London of any commercial bank organized under the laws of the United States of
America, any Asian country or any European country, in each case which, at the time of acquisition, has a
combined capital and surplus and undivided profits of not less than $500,000,000; provided, however, that
investments with any bank that has a combined capital and surplus and undivided profits of less than
$500,000,000 are permitted if Borrower maintains a banking relationship with such bank; (d) collateralized
repurchase agreements with a term of not more than 365 days and entered into with a financial institution
satisfying the criteria described in clause (c) above or any ABL Lender, FILO Lender or any Affiliate of an
ABL Lender or FILO Lender (i) that has a combined capital and surplus and undivided profits of not less
than $500,000,000 or (ii) whose obligations under any such agreements is guaranteed by an entity that has
a combined capital and surplus and undivided profits of not less than $500,000,000; and (e) money market
funds that (i) comply with the criteria set forth in Securities and Exchange Commission Rule 2a-7 under
the Investment Company Act of 1940 and (ii) have portfolio assets of at least $3,000,000,000; provided,
that investments in any money market fund with portfolio assets of less than $3,000,000,000 are permitted
if such fund has received a rating of AAA from S&P or Aaa from Moody’s.

        “Cause” means, with respect to an Independent Director or Independent Manager, (i) acts or
omissions by such Independent Director or Independent Manager, as applicable, that constitute willful
disregard of, or gross negligence with respect to, such Independent Director’s or Independent Manager’s,
as applicable, duties, (ii) such Independent Director or Independent Manager, as applicable, has engaged in
or has been charged with or has been indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or Independent Manager, as
applicable, (iii) such Independent Director or Independent Manager, as applicable, has breached its
fiduciary duties of loyalty and care as and to the extent of such duties in accordance with the terms of any
Special Purpose Subsidiary’s organizational documents, (iv) there is a material increase in the fees charged
by such Independent Director or Independent Manager, as applicable, or a material change to such
Independent Director’s or Independent Manager’s, as applicable, terms of service, (v) such Independent
Director or Independent Manager, as applicable, is unable to perform his or her duties as Independent

                                                     -7-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 14 of 137



Director or Independent Manager, as applicable, due to death, disability or incapacity, or (vi) such
Independent Director or Independent Manager, as applicable, no longer meets the definition of Independent
Director or Independent Manager, as applicable.

        “Certificate re Non-Bank Status” means a certificate substantially in the form of Exhibit E.

         “Change in Law” means the occurrence, after the Closing Date, of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule, guideline or directive (whether
or not having the force of law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

         “Change of Control” means (i) the Sponsors shall cease to beneficially own and control at least
50.1% on a fully diluted basis of the economic and voting interests in the Equity Interests of Holdings,
(ii) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other
than any Sponsor (a) (x) shall have acquired beneficial ownership or control of 35.0% or more on a fully
diluted basis of the economic and/or voting interests in the Equity Interests of Holdings or (y) shall have
acquired beneficial ownership or control of the economic and/or voting interests in the Equity Interests of
Holdings in excess of those interests collectively owned and controlled by the Sponsors at such time or (b)
shall have obtained the power (whether or not exercised) to elect a majority of the members of the board of
directors (or similar governing body) of Holdings, (iii) Holdings shall cease to beneficially own and control
100% on a fully diluted basis of the economic and voting interest in the Equity Interests of Borrower or
(iv) any “change of control” or similar event under the ABL Credit Agreement or the FILO Credit
Agreement shall occur.

        “Chapter 11 Cases” as defined in the recitals hereto.

         “Class” (i) with respect to Lenders, refers to whether such Lenders hold a particular Class of Loans,
and (ii) with respect to Loans, refers to whether such Loans are Initial Loans or Extended Loans of a given
Extension Series.

        “Closing Date” means [●], 2020.

       “Closing Date ABL/FILO Credit Agreement Secured Obligations” means the “ABL First Lien
Debt” and the “ABL Second Lien Debt”, in each case as defined in the Intercreditor Agreement.

        “Closing Date ABL/FILO Credit Agreements” means, collectively, the ABL Credit Agreement
and the FILO Credit Agreement.

        “Closing Date ABL/FILO Credit Documents” means, collectively, the ABL Credit Documents
and the FILO Credit Documents.

        “Closing Date Equity Contribution” means the cash common equity contribution by the Sponsors
and their respective Affiliates to Borrower in an aggregate amount equal to at least $300,000,000.



                                                     -8-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 15 of 137



         “Collateral” means, collectively, all of the real, personal and mixed property (including Equity
Interests) in which Liens are purported to be granted pursuant to the Collateral Documents as security for
the Obligations.

        “Collateral Agent” as defined in the preamble hereto.

         “Collateral Documents” means the Pledge and Security Agreement, the Mortgages, the
Intellectual Property Security Agreements, the Intercreditor Agreement and all other instruments,
documents and agreements delivered by or on behalf of any Credit Party pursuant to this Agreement or any
of the other Credit Documents in order to grant to Collateral Agent, for the benefit of the Secured Parties,
a Lien on any real, personal or mixed property of that Credit Party as security for the Obligations.

       “Collateral Questionnaire” means a certificate substantially in the form of Exhibit K that provides
information with respect to the personal or mixed property of each Credit Party.

         “Commitment” means the commitment of a Lender to be deemed to have severally made an Initial
Loan and “Commitments” means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Commitment, if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions hereof. The aggregate amount
of the Commitments as of the Closing Date is $520,000,000.

       “Company Material Adverse Effect” means a “Material Adverse Effect” as defined in the Asset
Purchase Agreement as in effect on and as of the date of the Asset Purchase Agreement.

        “Compliance Certificate” means a Compliance Certificate substantially in the form of Exhibit C.

        “Connection Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits Taxes.

        “Consignment Inventory” means any Inventory (as defined in the UCC) held by a Credit Party
on a consignment basis and as to which the consignor has complied with all applicable requirements of the
UCC, which Inventory (as defined in the UCC) is not owned by a Credit Party (and would not be reflected
on a consolidated balance sheet of the Credit Parties and their respective Subsidiaries prepared in
accordance with GAAP).

        “Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income for such
period (disregarding any non-cash charges or credits related to any Plan, any non-qualified supplemental
pension plan maintained, sponsored or contributed to by Holdings or any ERISA Affiliate, or any
Multiemployer Plan) plus:

       (a)     without duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of:

                (i)     consolidated interest expense for such period, plus

                (ii)     consolidated income tax expense for such period and Tax Distributions made in
        respect of such period, plus

                (iii)   all amounts attributable to depreciation and amortization for such period, plus




                                                    -9-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 16 of 137



                 (iv)    any extraordinary, unusual or non-recurring charges for such period; provided that,
        solely for the purposes of calculating the Financial Covenant, any amounts under this clause (iv),
        together with any amounts under clause (viii) of this definition, shall not exceed $50,000,000 in the
        aggregate in any consecutive four-Fiscal Quarter period, plus

                 (v)     any fees, expenses or charges related to any equity offering, permitted acquisition
        or other investment, Asset Sale or other disposition, or incurrence or refinancing of (or amendment
        or other modification to the documents evidencing any) Indebtedness (in each case, whether or not
        successful or consummated) permitted to be made or incurred hereunder, including fees, expenses
        or charges relating to the Transactions, plus

                (vi)   any premium, make-whole or penalty payments that are required to be made in
        connection with any prepayment of Indebtedness, plus

                (vii)   any non-cash charges for such period; provided that in the event Holdings or any
        Subsidiary makes any cash payment in respect of any such non-cash charge, such cash payment
        shall be deducted from Consolidated Adjusted EBITDA in the period in which such payment is
        made, plus

                 (viii) the amount of cash restructuring charges and curtailments and modifications to
        pension and post-retirement employee benefit plans incurred during such period; provided that,
        solely for the purposes of calculating the Financial Covenant, any amounts under this clause (viii),
        together with any amounts under clause (iv) of this definition, shall not exceed $50,000,000 in the
        aggregate in any consecutive four-Fiscal Quarter period;

        and minus:

       (b)     without duplication and to the extent included in determining such Consolidated Net
Income, the sum of:

                (i)      any extraordinary, unusual or non-recurring gains for such period, plus

                (ii)     non-cash gains for such period;

        all determined on a consolidated basis in accordance with GAAP.

        “Consolidated Capital Expenditures” means, for any period, the aggregate of all expenditures by
Holdings and its consolidated Subsidiaries for the acquisition or leasing (pursuant to Capital Lease
Obligations) of fixed or capital assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that are required to be capitalized under GAAP on a consolidated
balance sheet of Holdings and its consolidated Subsidiaries; provided that Consolidated Capital
Expenditures shall not include: (a) expenditures to the extent they are made with proceeds of the issuance
of Equity Interests, (b) expenditures with proceeds of insurance settlements, condemnation awards, eminent
domain and other settlements in respect of lost (including through eminent domain), destroyed, damaged
or condemned assets, equipment or other property, (c) interest capitalized during such period to the extent
included in Consolidated Cash Interest Expense, (d) expenditures that are accounted for as capital
expenditures of Holdings or any consolidated Subsidiary and that actually are (i) paid for by a third party
(excluding Holdings or any consolidated Subsidiary thereof) and for which neither Holdings nor any
Subsidiary has provided or is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before, during or after such period) or (ii)
contractually required to be, and are, reimbursed to the Credit Parties in cash by a third party (including

                                                    -10-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 17 of 137



landlords) during such period, (e) the book value of any asset owned by Holdings or any of its consolidated
Subsidiaries prior to or during such period to the extent that such book value is included as a capital
expenditure during such period as a result of Holdings or such consolidated Subsidiary reusing or beginning
to reuse such asset during such period without a corresponding expenditure actually having been made in
such period, (f) the purchase price of equipment purchased during such period to the extent the
consideration therefor consists of any combination of (i) used or surplus equipment traded in at the time of
such purchase and (ii) the proceeds of a sale of used or surplus equipment made within 90 days of the time
of such purchase, in each case, in the ordinary course of business, and (g) expenditures to the extent
constituting any portion of the purchase price of an acquisition of, or investment in, a business or line of
business permitted under Section 6.6, which, in accordance with GAAP, are or should be capitalized under
GAAP.

        “Consolidated Cash Interest Expense” means, for any period, Consolidated Interest Expense
during such period (excluding interest which is payable in kind, but including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements entered into to hedge interest rates to the extent such net costs are allocable
to such period in accordance with GAAP (for purposes of clarification, excluding fees and expenses paid
in connection with the establishment of this Agreement)), all determined on a consolidated basis in
accordance with GAAP.

         “Consolidated Current Assets” means, as at any date of determination, the total assets of a Person
and its Subsidiaries on a consolidated basis that may properly be classified as current assets in conformity
with GAAP, excluding cash and Cash Equivalents.

        “Consolidated Current Liabilities” means, as at any date of determination, the total liabilities of
a Person and its Subsidiaries on a consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt.

        “Consolidated Excess Cash Flow” means, for any period, an amount (if positive) equal to:

        (a)      the sum, without duplication, of the amounts for such period of:

                         (i)      Consolidated Adjusted EBITDA, plus

                         (ii)     the Consolidated Working Capital Adjustment; minus

       (b)     the sum, without duplication, of the amounts for such period paid from Internally
Generated Cash of:

                         (i)     cash interest and principal paid on Indebtedness (excluding (x) repayments
        or prepayments of any revolving credit facility (including under the ABL Credit Agreement), unless
        there is an equivalent permanent reduction in the commitments thereunder and (y) any payments
        not permitted by the terms hereof); plus

                           (ii)   Consolidated Capital Expenditures actually made in an amount not to
        exceed $262,000,000 in the aggregate during any Fiscal Year; provided that, solely for purposes of
        this clause (ii), Borrower shall have the right to carry-forward, solely to the next succeeding Fiscal
        Year and on a non-cumulative basis, an amount not to exceed the positive difference (if any)
        between $262,000,000 and Consolidated Capital Expenditures actually made during such Fiscal
        Year, with such carry-forward amount (if any) being deemed to be utilized first in the next
        succeeding Fiscal Year if actually made in such next succeeding Fiscal Year and forfeited if not

                                                     -11-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 18 of 137



        actually made in such next succeeding Fiscal Year; plus

                         (iii)   payments in respect of long-term liabilities other than Indebtedness; plus

                         (iv)    investments and acquisitions permitted to be made under Section 6.6; plus

                         (v)     to the extent included in the determination of Consolidated Adjusted
        EBITDA for such period, the amount of any extraordinary, unusual or non-recurring cash charges
        for such period in an amount not to exceed, together with any amounts under clause (vi) of this
        definition, (x) $150,000,000 in the aggregate during the first two full Fiscal Years ending after the
        Closing Date and (y) $50,000,000 in the aggregate during any Fiscal Year thereafter; plus

                        (vi)    to the extent included in the determination of Consolidated Adjusted
        EBITDA for such period, the amount of cash restructuring charges and curtailments and
        modifications to pension and post-retirement employee benefit plans incurred during such period
        in an amount not to exceed, together with any amounts under clause (v) of this definition,
        (x) $150,000,000 in the aggregate during the first two full Fiscal Years ending after the Closing
        Date and (y) $50,000,000 in the aggregate during any Fiscal Year thereafter; plus

                        (vii)    to the extent included in the determination of Consolidated Adjusted
        EBITDA for such period, the aggregate amount of any fees, expenses or charges related to any
        equity offering, permitted acquisition or other investment, Asset Sale or other disposition, or
        incurrence or refinancing of (or amendment or other modification to the documents evidencing
        any) Indebtedness (in each case, whether or not successful or consummated) permitted to be made
        or incurred hereunder, including fees, expenses or charges relating to the Transactions; plus

                         (viii) to the extent included in the determination of Consolidated Adjusted
        EBITDA for such period, the aggregate amount of any premium, make-whole or penalty payments
        that are required to be made in connection with any prepayment of Indebtedness; plus

                        (ix)    to the extent included in the determination of Consolidated Adjusted
        EBITDA for such period, consolidated income tax expense for such period and Tax Distributions
        made in respect of such period.

         “Consolidated Interest Expense” means, for any period, the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of Holdings and its Subsidiaries for such period,
including any interest that is capitalized rather than expensed for such period.

         “Consolidated Net Income” means, for any period, (i) the net income (or loss) of Holdings and its
Subsidiaries on a consolidated basis for such period taken as a single accounting period determined in
conformity with GAAP, minus (ii) (a) the income (or loss) of any Person (other than a Subsidiary of
Holdings) in which any other Person (other than Holdings or any of its Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually paid to Holdings or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries or that Person’s assets are acquired by Holdings or any of its Subsidiaries, (c) any after-tax
gains or losses attributable to Asset Sales or returned surplus assets of any pension plan and (d) the income
(or loss) attributable to the early extinguishment of Indebtedness.

        “Consolidated Total Debt” means, as at any date of determination, (a) the aggregate stated balance
sheet amount of all Indebtedness of Holdings and its Subsidiaries (or, if higher, the par value or stated face

                                                    -12-
     Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 19 of 137



amount outstanding of all such Indebtedness (other than zero coupon Indebtedness)) determined on a
consolidated basis in accordance with GAAP, minus (b) the aggregate amount of Unrestricted Cash as of
such date.

       “Consolidated Working Capital” means, as at any date of determination, the excess of
Consolidated Current Assets of Holdings and its Subsidiaries over Consolidated Current Liabilities of
Holdings and its Subsidiaries.

          “Consolidated Working Capital Adjustment” means, for any period on a consolidated basis, the
amount (which may be a negative number) by which Consolidated Working Capital as of the beginning of
such period exceeds (or is less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded the effect of
reclassification during such period of current assets to long term assets and current liabilities to long term
liabilities and the effect of any acquisition of all or substantially all of the assets of, all of the Equity Interests
of, or a business line or unit or a division of any Person during such period; provided that there shall be
included with respect to any such acquisition during such period an amount (which may be a negative
number) by which the Consolidated Working Capital acquired in such acquisition as at the time of such
acquisition exceeds (or is less than) Consolidated Working Capital at the end of such period.

        “Contractual Obligation” means, as applied to any Person, any provision of any Security issued
by that Person or of any indenture, mortgage, deed of trust, deed to secure debt, contract, undertaking,
agreement or other instrument to which that Person is a party or by which it or any of its properties is bound
or to which it or any of its properties is subject.

         “Contributing Guarantors” as defined in Section 7.2.

       “Conversion/Continuation Date” means the effective date of a continuation or conversion, as the
case may be, as set forth in the applicable Conversion/Continuation Notice.

        “Conversion/Continuation Notice” means a Conversion/Continuation Notice substantially in the
form of Exhibit B.

        “Counterpart Agreement” means a Counterpart Agreement substantially in the form of Exhibit F
delivered by a Credit Party pursuant to Section 5.10.

         “Covered Entity” means any of the following: (i) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

        “Credit Document” means any of this Agreement, the Collateral Documents, the Fee Letter and
any other documents, certificates, instruments or agreements executed and delivered by or on behalf of a
Credit Party for the benefit of any Agent or any other Lender in connection herewith on or after the Closing
Date that specifically identifies itself as a “Credit Document”.

         “Credit Extension” means the making of a Loan.

         “Credit Party” means Borrower and the Guarantors.

        “Credit Rating” means, in the case of Moody’s, the “Corporate Family Rating” (or its equivalent)
assigned by Moody’s to Holdings and, in the case of S&P, the “Issuer Credit Rating” assigned by S&P to


                                                         -13-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 20 of 137



Borrower.

         “Currency Agreement” means any foreign exchange contract, currency swap agreement, futures
contract, option contract, synthetic cap or other similar agreement or arrangement, each of which is for the
purpose of hedging the foreign currency risk associated with Holdings’ and its Subsidiaries’ operations and
not for speculative purposes.

         “Customary Mandatory Prepayment Terms” means, in respect of any Indebtedness, terms
requiring any obligor in respect of such Indebtedness to pay (or offer to pay) such Indebtedness (a) in the
event of a “change in control” (or similar event), (b) in the event of a “fundamental change” (or similar
event) that is customary at the time of issuance (a “Fundamental Change”) and (c) in the event of an “asset
sale” (or similar event, including condemnation or casualty); provided that such mandatory payment (or
offer to pay) in the event of an “asset sale” (or similar event, including condemnation or casualty) (i) can
be avoided pursuant to customary reinvestment rights (it being understood that the terms of such
Indebtedness may include additional customary means of avoiding the applicable payment) and (ii) shall
not apply to the sale or disposition of Collateral unless the payment or offer to pay may be avoided through
reinvestment or prepayment of the Obligations. Borrower shall provide a certificate of a Financial Officer
to the effect that the terms of any (x) reinvestment rights or other means of avoiding the applicable Payment
referred to in clause (c)(i) above are customary or (y) Fundamental Change are customary, and such
determination shall be conclusive unless Administrative Agent shall have objected to such determination
within five (5) Business Days following its receipt of such certificate and the draft documentation governing
such Indebtedness.

         “DC Master Lease” means that certain Master Lease, dated as of the Closing Date, by and between
[●], a [Delaware limited liability company], as lessor, and the Special Purpose DC Tenant Subsidiary, as
lessee, as it may be amended, restated, supplemented, modified or waived from time to time.

         “Debt Fund Affiliate” means any Affiliate of any Disqualified Lender that is a bona fide
diversified debt fund either (i) with information barriers in place restricting the sharing of investment-
related and other information between it and such Disqualified Lender or (ii) whose managers have
fiduciary duties to the investors of such fund independent of their fiduciary duties to the investors in such
Disqualified Lender; provided that such Disqualified Lender does not, directly or indirectly, possess the
power to direct or cause the direction of the investment policies of any such fund.

         “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other applicable jurisdictions from time
to time in effect.

       “Default” means a condition or event that, after notice or lapse of time or both, would constitute
an Event of Default.

        “Default Right” as defined in, and interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or
382.1, as applicable.

         “Defaulting Lender” means subject to Section 2.22(b), any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two (2) Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent, Collateral Agent or any Lender any

                                                    -14-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 21 of 137



other amount required to be paid by it hereunder within two (2) Business Days of the date when due, (b) has
notified Borrower or Administrative Agent in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request by Administrative Agent or
Borrower, to confirm in writing to Administrative Agent and Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by Administrative Agent and
Borrower), or (d) Administrative Agent has received notification that such Lender is, or has a direct or
indirect parent company that is, (i) insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a general assignment for the
benefit of its creditors, (ii) the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or the like has been appointed for
such Lender or its direct or indirect parent company, or such Lender or its direct or indirect parent company
has taken any action in furtherance of or indicating its consent to or acquiescence in any such proceeding
or appointment or (iii) subject to a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such Lender (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or agreements made
with such Lender.

       “Deposit Account” means any “deposit account”, within the meaning of Article 9 of the UCC, of
any Credit Party.

         “DIP Facility” means that certain Superpriority Senior Secured Debtor-In-Possession Credit
Facility, dated as of June 8, 2020, by and among J. C. PENNEY CORPORATION, INC., J. C. PENNEY
COMPANY, INC. and certain Subsidiaries of J. C. PENNEY CORPORATION, INC., each as debtors and
debtors-in-possession, the lenders party thereto from time to time, GLAS USA LLC, as administrative
agent, and GLAS AMERICAS LLC, as collateral agent, as it may be amended, restated, supplemented,
modified or waived from time to time.

         “Disqualified Equity Interests” means any Equity Interest which, by its terms (or by the terms of
any security or other Equity Interests into which it is convertible or for which it is exchangeable), or upon
the happening of any event or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests), pursuant to a sinking fund
obligation or otherwise, (ii) is redeemable at the option of the holder thereof (other than solely for Equity
Interests which are not otherwise Disqualified Equity Interests), in whole or in part, (iii) provides for the
scheduled payments or dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date, except, in the case of clauses (i) and (ii), if
as a result of a change of control or asset sale, so long as any rights of the holders thereof upon the
occurrence of such a change of control or asset sale event are subject to the prior payment in full in cash of
all Obligations; provided that Equity Interests issued to any employee benefit plan, or by any such plan to
any employees of Holdings or any of its Subsidiaries, shall not constitute Disqualified Equity Interests
solely because they may be required to be paid in order to satisfy applicable statutory or regulatory
obligations.


                                                      -15-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 22 of 137



        “Disqualified Lenders” means:

         (a)      those Persons identified by name by Borrower in writing to Administrative Agent as
(i) direct operating company competitors of Borrower and its material lines of business or (ii) controlling
Affiliates of such direct operating company competitors of Borrower and its material lines of business, in
each case of the foregoing clauses (i) and (ii), (x) prior to the Closing Date and approved by Administrative
Agent and (y) from time to time after the Closing Date and approved by Administrative Agent (which
approval, in the case of this clause (y), shall not be unreasonably withheld, conditioned or delayed); it being
understood and agreed that any Debt Fund Affiliate shall not constitute direct operating company
competitors of Borrower and its material lines of business or controlling Affiliates of such direct operating
company competitors of Borrower and its material lines of business; and

          (b)      up to five (5) Persons that have been identified by name by Borrower in writing to
Administrative Agent prior to the Closing Date and approved by Administrative Agent and any Affiliate of
any such Person to the extent that such Affiliate is (i) clearly identifiable as such on the basis of its name
or (ii) identified in writing by Borrower as such to Administrative Agent.

No supplement to the list of Disqualified Lenders pursuant to clause (a)(y) shall operate to disqualify any
Person that is an existing Lender or a prospective Lender party to a pending assignment. Administrative
Agent shall, upon the written request of any Lender or prospective Lender, make the list of Disqualified
Lenders available to such Person. Each of the Credit Parties and the Lenders hereby acknowledge and
agree that no Agent will have any (i) responsibility or obligation to determine whether any Lender or
prospective Lender is a Disqualified Lender or (ii) liability to any Person with respect to any assignment
made to a Disqualified Lender.

        “Division” means, in reference to any Person that is a limited liability company organized under
the laws of the State of Delaware, the division of such Person into two (2) or more separate Persons, with
the dividing Person either continuing or terminating its existence as part of such division, including as
contemplated under (i) Section 18-217 of the Delaware Limited Liability Company Act, (ii) Section 17-
220 of the Delaware Revised Uniform Limited Partnership Act, or (iii) any analogous action taken pursuant
to any other applicable law.

        “Dollars” and the sign “$” mean the lawful money of the United States of America.

       “Domestic Subsidiary” means any Subsidiary organized under the laws of the United States of
America, any State thereof or the District of Columbia.

        “Due Date Earnout Payment” as defined in the Earnout Agreement.

        “Early Opt-in Election” means the occurrence of:

         (1) a reasonable determination by Administrative Agent that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar to that contained in
Section 2.18(f), are being executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and

        (2) the election by Administrative Agent to declare that an Early Opt-in Election has occurred and
the provision by Administrative Agent of written notice of such election to Borrower and the Lenders.

        “Earnout Agreement” means [●].



                                                     -16-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 23 of 137



       “Earnout Amount” means, for any Fiscal Year, the amounts payable under Section 1 of the
Earnout Agreement in respect of such Fiscal Year.

        “Earnout Co.” means [●].

         “EEA Financial Institution” means (a) any credit institution or investment firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution described in clause (a) of this
definition and is subject to the supervision of an EEA Resolution Authority, or (c) any financial institution
established in an EEA Member Country which is a Subsidiary of an institution described in clause (a) or
(b) of this definition and is subject to consolidated supervision of an EEA Resolution Authority with its
parent.

        “EEA Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

        “EEA Resolution Authority” means any public administrative authority or any Person entrusted
with public administrative authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

        “Eligible Assignee” means any Person other than a natural person that is (i) a Lender, an Affiliate
of any Lender or a Related Fund or (ii) a commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided that no Defaulting Lender,
Disqualified Lender, Credit Party or Affiliate of a Credit Party shall be an Eligible Assignee (except
assignments to any Sponsor Affiliated Lender pursuant to Section 10.6(i)).

         “Employee Benefit Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
which is or was sponsored, maintained or contributed to by, or required to be contributed to by, Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates.

       “Environment” means ambient air, surface water, groundwater, drinking water, land surface,
sediments, and subsurface strata & natural resources such as wetlands, flora and fauna.

        “Environmental Claim” means any investigation, notice, notice of violation, claim, action, suit,
proceeding, demand, abatement order or other order or legally enforceable directive (conditional or
otherwise), by any Governmental Authority or any other Person, arising (i) pursuant to or in connection
with any actual or alleged violation of any Environmental Law; (ii) in connection with the presence, Release
or threat of Release of any Hazardous Material or Hazardous Materials Activity; (iii) in connection with
any Environmental Liability; or (iv) in connection with any actual or alleged damage, injury, threat or harm
to natural resources, the Environment, or as relates to exposure to Hazardous Materials, human health or
safety.

        “Environmental Laws” means all laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, preservation or reclamation of natural
resources, the management, Release or threatened Release of any Hazardous Material or to health and safety
matters (as they relate to exposure to Hazardous Materials).

       “Environmental Liability” means any liability, contingent or otherwise (including any liability
for damages, costs of environmental investigation or remediation, fines, penalties or indemnities), of

                                                    -17-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 24 of 137



Holdings or any Subsidiary directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage, treatment of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

         “Equity Interests” means any and all shares, interests, participations or other equivalents (however
designated) of capital stock of a corporation, any and all equivalent ownership interests in a Person (other
than a corporation), including partnership interests and membership interests, and any and all warrants,
rights or options to purchase or other arrangements or rights to acquire any of the foregoing.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to
time.

        “ERISA Affiliate” means any trade or business (whether or not incorporated) that, together with
Holdings, is treated as a single employer under Section 414(b) or (c) of the Internal Revenue Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as a single
employer under Section 414 of the Internal Revenue Code.

          “ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of ERISA or the
regulations issued thereunder with respect to a Plan (other than an event for which the 30-day notice period
is waived); (b) a failure by any Plan to satisfy the minimum funding standard (as defined in Section 412 of
the Internal Revenue Code or Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) a determination that any Plan
is, or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Internal Revenue Code); (e) the incurrence by Holdings or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (f) the receipt by Holdings or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans (other than a termination initiated by Holdings or an ERISA Affiliate) or to appoint a
trustee to administer any Plan; (g) the incurrence by Holdings or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Multiemployer Plan or the withdrawal from
a Plan subject to Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA); (h) the receipt by Holdings or any ERISA Affiliate
from any Multiemployer Plan of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent, within the meaning of Title IV
of ERISA or in “endangered” or “critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i) the occurrence of a non-exempt “prohibited transaction” (as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA) with respect to any Employee Benefit
Plan and with respect to which Holdings or any ERISA Affiliate is a “disqualified person” (within the
meaning of Section 4975 of the Internal Revenue Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) or could otherwise be liable; (j) the imposition of a Lien upon the assets of Holdings
or any ERISA Affiliate pursuant to the Internal Revenue Code or ERISA with respect to any Plan; or (k) the
disqualification by the Internal Revenue Service of any Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) under Section 401(a) of the Internal
Revenue Code.

      “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor Person), as in effect from time to time.



                                                     -18-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 25 of 137



       “Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by reference to the
Adjusted Eurodollar Rate.

        “Event of Default” means each of the conditions or events set forth in Section 8.1.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time, and
any successor statute.

     “Excluded Subsidiary” means (a) a non-wholly owned Subsidiary, (b) a Foreign Subsidiary, (c) a
FSHCO, (d) a Special Purpose Tenant Subsidiary or (e) a Special Purpose Tenant Subsidiary HoldCo.

        “Excluded Swap Obligation” means, with respect to any Guarantor at any time, any obligation (a
“Swap Obligation”) to pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act, if, and to the extent that, all
or a portion of the guarantee of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is illegal at such time under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Guarantor's failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity Exchange Act at the time such
guarantee or grant of a security interest becomes effective with respect to such related Swap Obligation.

         “Excluded Taxes” means any of the following Taxes imposed on or with respect to a Recipient or
required to be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in each case, (i) imposed as
a result of such Recipient being organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 2.23) or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.20(c), and (d) any U.S. federal withholding Taxes imposed under FATCA.

        “Existing Loans” as defined in Section 2.24(c)(ii).

        “Extended Loans” as defined in Section 2.24(c)(ii).

        “Extended Maturity Date” as defined in Section 2.24(a).

        “Extension” as defined in Section 2.24(a).

        “Extension Amendments” as defined in Section 2.24(e).

        “Extension Offer” as defined in Section 2.24(a).

        “Extension Series” means Extended Loans having the same terms and specified to constitute a
single Class of Loans for purposes of this Agreement in the applicable Extension Amendment.



                                                     -19-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 26 of 137



        “Facility” means any real property (including all buildings, fixtures or other improvements located
thereon) now, hereafter or heretofore owned, leased, operated or used by Borrower or any of its Subsidiaries
or any of their respective predecessors or Affiliates.

        “Fair Share” as defined in Section 7.2.

        “Fair Share Contribution Amount” as defined in Section 7.2.

        “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code (or any amended or
successor version that is substantively comparable and not materially more onerous to comply with) or any
intergovernmental agreement (and any related laws or legislation) implementing the foregoing.

        “Federal Funds Effective Rate” means for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided, (i) if such day is not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on the next succeeding
Business Day, and (ii) if no such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average of the rates (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) charged for such day on such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it; provided, further, that,
notwithstanding the foregoing, the Federal Funds Effective Rate shall at no time be less than 0.00% per
annum.

         “Fee Letter” means that certain Fee Letter, dated as of the Closing Date, in the form of Exhibit O,
by and among Agents and Borrower, as amended, restated, supplemented or otherwise modified from time
to time.

         “FILO Credit Agreement” means that certain Credit Agreement, dated as of the Closing Date, by
and among certain of the Credit Parties, the FILO Lenders and Pathlight Capital LP, as administrative agent
and collateral agent, as it may be amended, restated, supplemented, modified, waived or Refinanced from
time to time in accordance with this Agreement and the Intercreditor Agreement.

        “FILO Credit Documents” means the FILO Credit Agreement and all security agreements,
guarantees, pledge agreements and other agreements or instruments executed in connection therewith.

        “FILO Lender” means the lenders from time to time party to the FILO Credit Agreement.

        “FILO Loans” means loans outstanding under the FILO Credit Agreement.

        “Financial Covenant” as defined in Section 6.7.

         “Financial Officer” means the chief financial officer, principal accounting officer, treasurer,
assistant treasurer or controller of Holdings or Borrower.

         “Financial Officer Certification” means, with respect to the financial statements for which such
certification is required, the certification of a financial officer that such financial statements fairly present,
in all material respects, the financial condition of Holdings and its Subsidiaries as at the dates indicated and


                                                      -20-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 27 of 137



the results of their operations and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.

          “Financial Plan” as defined in Section 5.1(h).

         “First Lien Net Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of (i) any
Consolidated Total Debt as of such day that is secured by a first priority Lien upon any real or personal
property or other assets of Holdings or any of its Subsidiaries to (ii) Consolidated Adjusted EBITDA for
the consecutive four-Fiscal Quarter period ending on such day; provided that, solely for the purpose of
calculating the First Lien Net Leverage Ratio, (x) the portion of Consolidated Total Debt attributable to the
Closing Date ABL/FILO Credit Agreement Secured Obligations shall be calculated based on the average
daily funded balance of the Closing Date ABL/FILO Credit Agreement Secured Obligations during the
consecutive four-Fiscal Quarter period ending on such day and (y) the aggregate amount of Unrestricted
Cash shall be calculated based on the average daily Unrestricted Cash during the consecutive four-Fiscal
Quarter period ending on such day.

        “First Priority” means, with respect to any Lien purported to be created in any Collateral pursuant
to any Collateral Document, that such Lien is the only Lien to which such Collateral is subject, other than
any Permitted Lien.

          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

        “Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on the Saturday closest
to January 31 of each calendar year.

          “Fitch” means Fitch, Inc.

        “Flood Hazard Property” means any Real Estate Asset subject to a mortgage in favor of Collateral
Agent, for the benefit of the Secured Parties, and located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

        “Flood Certificate” means a “Standard Flood Hazard Determination Form” of the Federal
Emergency Management Agency and any successor Governmental Authority performing a similar
function.

        “Flood Program” means, collectively, (a) National Flood Insurance Reform Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood Disaster Protection Act
of 1973) as now or hereafter in effect or any successor statute thereto, (b) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (c) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor statute thereto.

          “Flood Zone” means areas having special flood hazards as described in the Flood Program.

          “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

        “FSHCO” means any Subsidiary that owns no material assets other than the Equity Interests of
one or more Foreign Subsidiaries and/or other FSHCOs.

          “Fundamental Change” as defined in the definition of “Customary Mandatory Prepayment
Terms”.



                                                    -21-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 28 of 137



        “Funding Guarantors” as defined in Section 7.2.

        “Funding Notice” means a notice substantially in the form of Exhibit A.

        “GAAP” means, subject to the provisions of Section 1.2, United States generally accepted
accounting principles in effect as of the date of determination thereof.

         “Governmental Authority” means the government of the United States of America, any other
nation or any political subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or pertaining to government.

        “Grantor” as defined in the Pledge and Security Agreement.

         “guarantee” of or by any Person (the “guarantor”) means any obligation, contingent or otherwise,
of the guarantor guaranteeing or having the economic effect of guaranteeing any Indebtedness or other
obligation of any other Person (the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other financial statement condition
or liquidity of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness or obligation; provided that the term guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any guarantee at any time shall be
deemed to be (i) an amount equal to the stated or determinable amount at such time of the related primary
obligation, or portion thereof, in respect of which such guarantee is made or (ii) if the amount of such
primary obligation is not stated or determinable at such time, the amount of the guarantee shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof; provided that if the terms of such
guarantee limit the amount for which such guarantor may be liable thereunder to a maximum stated or
determinable amount, the amount of such guarantee shall not in any event exceed such maximum stated or
determinable amount.

        “Guaranteed Obligations” as defined in Section 7.1.

        “Guarantor” means each of (i) Holdings, (ii) each Subsidiary of Borrower (other than any
Excluded Subsidiary), (iii) each Subsidiary that guarantees or is a borrower with respect to the Closing Date
ABL/FILO Credit Agreement Secured Obligations and (iv) any Subsidiary of Borrower that is designated
by Borrower to become a party to this Agreement and the applicable Collateral Documents for the purpose
of granting a security interest in such Subsidiary’s Collateral; provided that Borrower shall cause the
requirements of Section 5.10(a) to be satisfied with respect to such Subsidiary immediately upon such
Subsidiary becoming a Guarantor.

        “Guarantor Subsidiary” means each Guarantor other than Holdings.

        “Guaranty” means the guaranty of each Guarantor set forth in Section 7.

          “Hazardous Materials” means all explosive or radioactive materials, substances or wastes and all
hazardous or toxic materials, substances, wastes or other pollutants, including petroleum or petroleum
distillates or by-products, asbestos or asbestos containing materials, polychlorinated biphenyls, per- and

                                                     -22-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 29 of 137



polyfluoroalkyl substances, per- or polyfluoroalkyl substances, radon gas, infectious or medical wastes and
all other materials, substances or wastes of any nature regulated as hazardous, toxic, a pollutant, a
contaminant, or words of similar import pursuant to any Environmental Law.

        “Hazardous Materials Activity” means any past or current activity, event or occurrence
conducted by Holdings or any of its Subsidiaries involving any Hazardous Materials, including the use,
manufacture, possession, storage, holding, presence, existence, location, Release, threatened Release,
discharge, placement, generation, transportation, processing, construction, treatment, abatement, removal,
remediation, disposal, disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

         “Highest Lawful Rate” means the maximum lawful interest rate, if any, that at any time or from
time to time may be contracted for, charged, or received under the laws applicable to any Lender which are
presently in effect or, to the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than applicable laws now allow.

         “Historical Financial Statements” means, as of the Closing Date, the audited financial statements
of J. C. PENNEY COMPANY, INC. and its Subsidiaries, for the immediately preceding three Fiscal Years,
and the unaudited financial statements of J. C. PENNEY COMPANY, INC. and its Subsidiaries, for each
Fiscal Quarter commencing after the most recently ended Fiscal Year and ending prior to the Closing Date,
consisting of balance sheets and the related consolidated statements of income, stockholders’ equity and
cash flows for such Fiscal Years and Fiscal Quarters, respectively.

        “Holdings” as defined in the preamble hereto.

        “Increased-Cost Lender” as defined in Section 2.23.

         “Indebtedness” of any Person means, without duplication, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person, (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) accounts payable incurred in the ordinary course of
business, (ii) any earn-out obligation contingent upon performance of an acquired business, except to the
extent such obligation would be required to be reflected on a consolidated balance sheet (without giving
effect to the footnotes thereto) of Holdings prepared in accordance with GAAP, (iii) any amount owing
under the Earnout Agreement in respect of (x) the Earnout Amount until such amount is payable in
accordance with the terms of the Earnout Agreement (without giving effect to any deferral periods or
extensions thereunder) and (y) amounts other than the Earnout Amount and (iv) accruals for payroll and
other liabilities accrued in the ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured by) any
Lien on property owned or acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (provided that with respect to Indebtedness that is nonrecourse to the credit of that Person,
such Indebtedness shall be taken into account only to the extent of the lesser of (x) the fair market value of
the asset(s) subject to such Lien and (y) the amount of Indebtedness secured), (f) all guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h) all non-contingent
reimbursement obligations of such Person in respect of letters of credit, letters of guaranty, and bankers’
acceptances, (i) all Off-Balance Sheet Liabilities and (j) Disqualified Equity Interests. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the terms of such Indebtedness provide
that such Person is not liable therefor. For the avoidance of doubt, any preferred Equity Interests (other than

                                                     -23-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 30 of 137



any Disqualified Equity Interests) of any Person that are convertible into common Equity Interests (other
than any Disqualified Equity Interests) of such Person shall not constitute Indebtedness of such Person. For
the avoidance of doubt, obligations in respect of Swap Agreements shall not constitute Indebtedness.

         “Indemnified Liabilities” means, collectively, any and all liabilities, obligations, losses, damages
(including natural resource damages), penalties, claims, actions, judgments, suits, costs (including the costs
of any investigation, study, sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any Hazardous Materials), expenses and
disbursements of any kind or nature whatsoever (including the reasonable and documented out-of-pocket
fees and disbursements of one counsel for all Indemnitees taken as a whole and one counsel for all Agents
taken as a whole and, if reasonably necessary, a single local counsel for all Indemnitees taken as a whole
and a single local counsel for all Agents taken as a whole in each relevant jurisdiction and, solely in the
case of a conflict of interest, one additional counsel in each relevant jurisdiction to each group of affected
Indemnitees similarly situated taken as a whole, in connection with any investigative, administrative or
judicial proceeding or hearing commenced or threatened by any Person, whether or not any such Indemnitee
shall be designated as a party or a potential party thereto, and any fees or expenses incurred by Indemnitees
in enforcing this indemnity), whether direct, indirect, special or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or equitable cause or on contract
or otherwise, that may be imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make Credit Extensions, the
syndication of the credit facilities provided for herein or the use or intended use of the proceeds thereof,
any amendments, waivers or consents with respect to any provision of this Agreement or any of the other
Credit Documents, or any enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the Guaranty)); or (ii) any
Environmental Claim, any Environmental Liabilities or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation, land ownership, or practice of
Holdings or any of its Subsidiaries; provided that “Indemnified Liabilities” shall not include any liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits, costs, expenses, disbursements or
fees relating to or arising out of the Chapter 11 Cases or the events leading thereto, or any litigation, action
or controversy in connection therewith.

         “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of any Credit Party under any Credit Document and
(b) to the extent not otherwise described in (a), Other Taxes.

        “Indemnitee” as defined in Section 10.3(a).

        “Independent Director” or “Independent Manager” means a natural person selected by any
Special Purpose Subsidiary (a) with prior experience as an independent director, independent manager or
independent member, (b) with at least three (3) years of employment experience, (c) who is provided by a
Nationally Recognized Service Company, (d) who is duly appointed as an Independent Director or
Independent Manager and is not, will not be while serving as Independent Director or Independent Manager
(except pursuant to an express provision in Borrower’s operating agreement providing for the appointment
of such Independent Director or Independent Manager to become a “special member” upon the last
remaining member of any Special Purpose Subsidiary ceasing to be a member of such Special Purpose
Subsidiary) and shall not have been at any time during the preceding five (5) years, any of the following:




                                                     -24-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 31 of 137



              (i)    an equityholder, director (other than as an Independent Director), officer, employee,
                     partner, attorney or counsel of Borrower, any Affiliate of such Special Purpose
                     Subsidiary or any direct or indirect parent of such Special Purpose Subsidiary;

             (ii)    a customer, supplier or other Person who derives any of its purchases or revenues from
                     its activities with such Special Purpose Subsidiary or any Affiliate of such Special
                     Purpose Subsidiary;

             (iii)   a Person or other entity controlling or under common control with any such
                     equityholder, partner, customer, supplier or other Person described in clause ((i) or
                     clause (ii) above; or

             (iv)    a member of the immediate family of any such equityholder, director, officer, employee,
                     partner, customer, supplier or other Person described in clause ((i) or clause (ii) above.

         A natural person who otherwise satisfies this definition and satisfies clause ((i) of this definition by
reason of being the Independent Director or Independent Manager of a “special purpose entity” affiliated
with any Special Purpose Subsidiary shall be qualified to serve as an Independent Director or Independent
Manager of any Special Purpose Subsidiary, provided that the fees that such individual earns from serving
as Independent Director or Independent Manager of affiliates of any Special Purpose Subsidiary in any
given year constitute in the aggregate less than five percent (5%) of such individual’s annual income for
that year. A natural person who satisfies this definition other than clause (ii) (or clauses (iii) or (iv) as a
result of clause (ii)) of this definition shall not be disqualified from serving as an Independent Director or
Independent Manager of any Special Purpose Subsidiary if such individual is an independent director,
independent manager or special manager provided by a Nationally Recognized Service Company that
provides professional independent directors, independent managers and special managers and also provides
other corporate services in the ordinary course of its business.

        “Information Materials” as defined in Section 5.15(a).

        “Initial Loan” as defined in Section 2.1(a).

         “Insignificant Subsidiary” shall mean any Subsidiary of Borrower (other than any Special
Purpose Subsidiary or any Special Purpose Tenant Subsidiary Holdco) that, when taken with all other
Insignificant Subsidiaries as of such date, did not have (x) assets with a value in excess of 5% of total assets
of Holdings and its Subsidiaries on a consolidated basis or (y) revenues in excess of 5% of total revenues
of Holdings and its Subsidiaries on a consolidated basis, in each case as of the last day of the fiscal quarter
of Holdings most recently ended for which financial statements have been (or were required to be) delivered
pursuant to the terms hereof.

        “Installment” as defined in Section 2.12.

        “Intellectual Property” as defined in the Pledge and Security Agreement.

        “Intellectual Property Security Agreements” as defined in the Pledge and Security Agreement.

        “Intercompany Intellectual Property Licensing Agreement” means [●].

        “Intercompany Lease” means [●].

         “Intercompany Note” means a promissory note substantially in the form of Exhibit H evidencing


                                                      -25-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 32 of 137



        Indebtedness owed among Credit Parties and their Subsidiaries.

        “Intercreditor Agreement” means the Intercreditor Agreement, dated as of the Closing Date, by
and among the Credit Parties, Administrative Agent, Collateral Agent, Wells Fargo Bank, National
Association, as administrative agent and collateral agent under the ABL Credit Agreement, and Pathlight
Capital LP, as administrative agent and collateral agent under the FILO Credit Agreement, as it may be
amended, restated, supplemented, modified or waived from time to time, in the form of Exhibit J.

        “Interest Payment Date” means with respect to (i) any Loan that is a Base Rate Loan, the last
Business Day of each calendar month, commencing on the first such date to occur after the Closing Date,
and the final maturity date of such Loan and (ii) any Loan that is a Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan and the final maturity date of such Loan.

         “Interest Period” means, in connection with a Eurodollar Rate Loan, an interest period of one
month, (i) initially, commencing on the Closing Date or Conversion/Continuation Date thereof, as the case
may be; and (ii) thereafter, commencing on the day on which the immediately preceding Interest Period
expires; provided that (a) if an Interest Period would otherwise expire on a day that is not a Business Day,
such Interest Period shall expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the immediately preceding Business Day;
(b) any Interest Period that begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such Interest Period) shall, subject
to clause (c) of this definition, end on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of any Class of Loans shall extend beyond such Class’s Maturity Date; and (d) subject
to the foregoing clauses (a) through (c), the initial Interest Period shall commence on the Closing Date and
end on [●], 2020.

         “Interest Rate Agreement” means any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, interest rate hedging agreement or other similar agreement or arrangement,
each of which is for the purpose of hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

        “Interest Rate Determination Date” means, with respect to any Interest Period, the date that is
two (2) Business Days prior to the first day of such Interest Period.

       “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to the Closing
Date and from time to time thereafter, and any successor statute.

        “Internally Generated Cash” means, with respect to any period, any cash of Holdings or any
Subsidiary generated during such period, excluding Net Asset Sale Proceeds, Net Insurance/Condemnation
Proceeds and any cash that is generated from an incurrence of Indebtedness, an issuance of Equity Interests
or a capital contribution.

         “Investment” means (i) any direct or indirect purchase or other acquisition by Holdings or any of
its Subsidiaries of, or of a beneficial interest in, any of the Securities of any other Person (other than
Borrower or a Guarantor Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Holdings from any Person (other than Holdings, Borrower or
any Guarantor Subsidiary), of any Equity Interests of such Person; (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contributions by Holdings or any of its
Subsidiaries to any other Person (other than Holdings, Borrower or any Guarantor Subsidiary), including
all indebtedness and accounts receivable from that other Person that are not current assets or did not arise

                                                     -26-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 33 of 137



from sales to that other Person in the ordinary course of business; (iv) all investments consisting of any
exchange traded or over the counter derivative transaction, including any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes or otherwise and (v) any
direct or indirect acquisition by purchase or otherwise of the business (including any direct or indirect
acquisition by purchase or otherwise of all or substantially all of the property or fixed assets) of, or stock
or other evidence of beneficial ownership of, any Person or any division or line of business or other business
unit of any Person. The amount of any Investment of the type described in clauses (i), (ii) and (iii) shall be
the original cost of such Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with respect to such Investment, as
reduced from time to time by any cash dividend, cash distribution, cash interest payment, return of capital
in cash, cash repayment or other amount received by Holdings, Borrower or any Guarantor Subsidiary in
cash.

         “Landlord Estoppel” means, with respect to any Leasehold Property, a letter, certificate or other
instrument in writing from the lessor under the related Lease, pursuant to which such lessor (a) states that
such Lease is in full force and effect, (b) identifies any defaults by the lessee thereunder known to such
lessor, (c) that the applicable leasehold mortgagee is a “permitted” or “qualified” mortgagee to the extent
required under the applicable lease and (d) such other customary information reasonably requested by
Collateral Agent.

        “Latest Maturity Date” means, at any date of determination, the latest maturity or expiration date
applicable to any Loan or Commitment hereunder at such time, in each case as extended pursuant to
Section 2.24 from time to time.

         “Leasehold Property” means any leasehold interest of any Credit Party as lessee under any lease
of real property.

        “Lender” means each financial institution listed on the signature pages to this Agreement and any
other Person that becomes a party hereto pursuant to an Assignment Agreement.

        “LIBOR” as defined in the definition of “Adjusted Eurodollar Rate”.

        “Lien” means with respect to any asset, (a) any mortgage, deed of trust, deed to secure debt, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of such asset and (b) the interest
of a vendor or a lessor under any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the foregoing) relating to such
asset.

        “Loan” means an Initial Loan or an Extended Loan.

         “Loan Exposure” means, with respect to any Lender, as of any date of determination, the sum of
(i) the outstanding principal amount of the Loans of such Lender and (ii) the outstanding principal amount
of such Lender’s unfunded Commitment which has not expired or terminated in accordance with the terms
of this Agreement; provided that at any time prior to the making of any Loan, the Loan Exposure of any
Lender shall be equal to such Lender’s Commitment.

        “Margin Stock” as defined in Regulation U.

       “Master Lease” means, individually and/or collectively, as the context may require, the DC Master
Lease and the Retail Master Lease.



                                                    -27-
       Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 34 of 137



        “Master Lease Documents” means, with respect to each Master Lease, such Master Lease and all
guaranties, indemnities and other documents executed by Holdings or any of its Subsidiaries in connection
therewith, in each case as it may be amended, restated, supplemented, modified or waived from time to
time.

         “Material Adverse Effect” means (a) a materially adverse effect on the business, assets, operations
or condition of Holdings and its Subsidiaries, taken as a whole, (b) a material impairment of the ability of
the Credit Parties to perform their obligations under the Credit Documents or (c) a material impairment of
the rights of or benefits available to the Lenders, Administrative Agent or Collateral Agent under any Credit
Document (other than any such impairment of rights or benefits that is primarily attributable to action taken
by one or more Lenders, Administrative Agent or Collateral Agent (excluding any action against one or
more Lenders, Administrative Agent or Collateral Agent taken by Holdings, Borrower, their respective
Subsidiaries or their respective Affiliates)).

        “Material Agreement” means any agreement that the termination thereof would reasonably be
expected to result in a Material Adverse Effect on (a) the business, operations, financial condition, assets
or properties of Holdings and its Subsidiaries, taken as a whole, or (b) the ability of Holdings and its
Subsidiaries to perform their payment obligations under the Credit Documents.

        “Maturity Date” means (a) with respect to any (i) Initial Loans, [●]6, 2026 and (ii) Extended
Loans, the date specified in the applicable Extension Amendment as the Maturity Date therefor and (b) the
date on which all Loans shall become due and payable in full hereunder, whether by acceleration or
otherwise.

           “Moody’s” means Moody’s Investors Service, Inc.

         “Mortgage” means a First Priority mortgage, deed of trust, deed to secure debt, security deed, trust
deed or spreader of lien, in substantially the form of Exhibit P or otherwise in form and substance reasonably
satisfactory to Administrative Agent, Collateral Agent and the Borrower, as it may be amended, restated,
supplemented, modified or waived from time to time.

           “Mortgaged Properties” means each Real Estate Asset set forth on Schedule 5.11.

        “Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3) of ERISA
maintained, sponsored or contributed to by Holdings or any ERISA Affiliate.

         “Narrative Report” means, with respect to the financial statements for which such narrative report
is required, a narrative report describing the operations of Holdings and its Subsidiaries in the form prepared
for presentation to senior management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of such period to which such
financial statements relate.

        “Nationally Recognized Service Company” means any of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, National Corporate Research,
Ltd., United Corporate Services, Inc., Independent Member Services LLC or such other nationally
recognized company that provides independent director, independent manager or independent member
services and that is reasonably satisfactory to the Requisite Lenders, in each case that is not an Affiliate of
any Special Purpose Subsidiary and that provides professional independent directors and other corporate

6
    To be the sixth anniversary of the Closing Date.


                                                       -28-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 35 of 137



services in the ordinary course of its business.

        “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal to: (a) cash
payments (including any cash received by way of deferred payment pursuant to, or by monetization of, a
note receivable or otherwise, but only as and when so received) received by Holdings or any of its
Subsidiaries from such Asset Sale, minus (b) (i) transfer, sales, or similar Taxes and Borrower’s good faith
estimate of income, gains or withholding Taxes payable by the seller or any of its affiliates as a result of,
and, without duplication, Tax Distributions paid or payable in respect of, any gain recognized in connection
with such Asset Sale or the distribution or payment of any amounts received in such Asset Sale, (ii) payment
of the outstanding principal amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Permitted Lien on the stock or assets in question and that is required to
be repaid under the terms thereof as a result of such Asset Sale, (iii) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to any indemnities (including with respect to
any representations and warranties) given by Holdings or any of its Subsidiaries in favor of the applicable
purchaser in connection with such Asset Sale (provided that upon the release of any such reserve to
Holdings or such Subsidiary, as applicable, the amount released shall be considered Net Asset Sale
Proceeds) and (iv) to the extent such Asset Sale is permitted hereunder, any other bona fide and actual out-
of-pocket direct costs incurred or paid to a Person that is not an Affiliate of any Credit Party in connection
with such Asset Sale.

          “Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash payments or
proceeds received by Holdings or any of its Subsidiaries (a) under any casualty insurance policy in respect
of a covered loss thereunder or (b) as a result of the taking of any assets of Holdings or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Holdings or any of its Subsidiaries in connection with
the adjustment or settlement of any claims of Holdings or such Subsidiary in respect thereof, and (b) any
other bona fide direct costs incurred in connection with any sale or transfer of such assets as referred to in
clause (i)(b) of this definition or the collection of amounts referred to in clause (i)(a) of this definition,
including, in each case, Taxes paid or payable in connection therewith and, without duplication, Tax
Distributions paid or payable in respect thereof or in connection with the distribution or payment of any
amounts received under clause (i) of this definition.

        “Non-Consenting Lender” as defined in Section 2.23.

        “Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting Lender at such
time.

         “Non-Public Information” means material non-public information (within the meaning of United
States federal, state or other applicable securities laws) with respect to Holdings, its Subsidiaries or their
respective Securities.

        “Non-US Lender” as defined in Section 2.20(c).

        “Notice” means a Funding Notice or a Conversion/Continuation Notice.

         “Obligations” means (i) all obligations (whether now existing or hereafter arising, absolute or
contingent, joint, several or independent) of every nature of each Credit Party from time to time owed to
Secured Parties or any of them under any Credit Document, whether for principal, interest (including
interest, fees, premiums and other amounts which, but for the filing of a petition in bankruptcy with respect
to such Credit Party, would have accrued on any Obligation, whether or not a claim is allowed against such

                                                    -29-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 36 of 137



Credit Party for such interest, fees, premiums and other amounts in the related bankruptcy proceeding),
fees, premiums, expenses, indemnification, reimbursement or otherwise, excluding, with respect to any
Guarantor, Excluded Swap Obligations with respect to such Guarantor and (ii) the Earnout Amount.

        “Obligee Guarantor” as defined in Section 7.7.

        “Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or liability of such
Person with respect to accounts or notes receivable sold by such Person or (b) any indebtedness, liability
or obligation under any so-called “synthetic lease” transaction entered into by such Person. For the
avoidance of doubt, any preferred Equity Interests (other than any Disqualified Equity Interests) of any
Person that are convertible into common Equity Interests (other than any Disqualified Equity Interests) of
such Person shall not constitute an Off-Balance Sheet Liability of such Person.

        “OpCo Sale Order” as defined in the Asset Purchase Agreement.

          “Organizational Documents” means (i) with respect to any corporation or company, its
certificate, memorandum or articles of incorporation, organization or association, as amended, and its by-
laws, as amended, (ii) with respect to any limited partnership, its certificate or declaration of limited
partnership, as amended, and its partnership agreement, as amended, (iii) with respect to any general
partnership, its partnership agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any Organizational Document to be
certified by a secretary of state or similar governmental official, the reference to any such Organizational
Document shall only be to a document of a type customarily certified by such governmental official.

         “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security interest under, engaged in
any other transaction pursuant to or enforced any Credit Document, or sold or assigned an interest in any
Loan or Credit Document).

         “Other Taxes” means any and all present or future stamp, court or documentary, intangible,
recording, filing, excise or property or similar Taxes arising from any payment made hereunder or from the
execution, delivery, performance, enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Credit Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment (other than pursuant to an
assignment request by Borrower under Section 2.23).

        “Participant Register” as defined in Section 10.6(g)(i).

        “PATRIOT Act” as defined in Section 3.1(n).

        “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in ERISA and
any successor entity performing similar functions.

        “Permitted Encumbrances” means:

        (a)      Liens imposed by law for Taxes, assessments or governmental charges or levies that, in
each case, are not overdue by more than thirty (30) days or are being contested in compliance with Section
5.3;


                                                    -30-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 37 of 137



        (b)     carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and securing obligations that are not
overdue by more than thirty (30) days (or, in the case of a landlords’ Lien, beyond any notice and cure
period under the applicable real property lease) or are being contested in compliance with Section 5.3;

        (c)     pledges and deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance, employers’ health taxes and other social security laws or
regulations or similar legislation or to secure letters of credit, bank guarantees or similar instruments
supporting such obligations;

        (d)      pledges or deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds or obligations to insurance carriers and other
obligations of a like nature, in each case in the ordinary course of business or to secure letters of credit,
bank guarantees or similar instruments supporting such obligations;

        (e)     judgment liens in respect of judgments that do not constitute an Event of Default under
Section 8.1(h);

        (f)     easements, restrictions (including zoning restrictions), rights-of-way and other
encumbrances, title defects and matters of record affecting real property that do not (i) materially detract
from the value of the Collateral, taken as a whole, (ii) interfere with the ordinary conduct of business of
Holdings and its Subsidiaries, taken as a whole, or (iii) with respect to any Mortgaged Property, materially
and adversely affect the use and marketability of such Mortgaged Property for its then-current use;

        (g)     the special property interest of a consignor in respect of Consignment Inventory;

         (h)     Liens (i) in favor of banks, other financial institutions, securities or commodities
intermediaries or brokerage arising as a matter of law encumbering deposits of cash, securities,
commodities and other funds maintained with such Persons (including rights of set off) and that are within
the general parameters customary in such Person’s industry, (ii) deemed to exist in connection with
investments in repurchase agreements described in clause (d) of the definition of “Cash Equivalents”, (iii)
attaching to commodity trading accounts or other brokerage accounts in the ordinary course of business
securing obligations owed to the institutions with which such accounts are maintained, (iv) that are
contractual rights of setoff (x) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions in the ordinary course of business and not given in connection with the
issuance of Indebtedness or (y) relating to pooled deposit or sweep accounts of Holdings or any of its
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred in the ordinary course of
business and (v) that are rights of set-off (or holdbacks or reserves established by a credit card issuer or
processor) against credit balances of Holdings or any of its Subsidiaries with credit card issuers or credit
card processors or amounts owing by such credit card issuers or credit card processors to Holdings or any
of its Subsidiaries, or Liens on returned merchandise in favor of such issuers or processors, in each case in
the ordinary course of business, but not rights of set-off against any other property or assets of Holdings or
any of its Subsidiaries pursuant to agreements with credit card issuers or credit card processors to secure
the obligations of Holdings or any of its Subsidiaries to credit card issuers or credit card processors as a
result of fees and chargebacks;

         (i)      Liens of a collecting bank under Section 4-210 of the UCC in effect in the relevant
jurisdiction (or Section 4-208 in the case of the New York UCC) on items in the course of collection;

       (j)      Liens of sellers of goods to Holdings or any of its Subsidiaries arising as a matter of law
under Article 2 of the UCC in effect in the relevant jurisdiction or similar provisions of applicable law, in

                                                    -31-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 38 of 137



each case in the ordinary course of business;

        (k)      licenses of patents, trademarks and other Intellectual Property rights of Holdings or any of
its Subsidiaries, in each case in the ordinary course of business and not materially interfering with the
conduct of business by Holdings and its Subsidiaries, taken as a whole;

        (l)      Liens solely on any cash earnest money deposits made by Holdings or any of its
Subsidiaries in connection with any letter of intent or purchase agreement entered into by it;

        (m)      Liens incurred in the ordinary course of business in connection with the shipping of goods
on the related goods and proceeds thereof in favor of the shipper of such goods;

        (n)     as to any Leasehold Property, any Lien in favor of the lessor thereunder and any Lien
encumbering the underlying fee estate or master or primary lease in connection therewith, so long as, in
each case, fee estate or landlord (or similar) interest is not held by a Person that is a Credit Party or any
Subsidiary of any Credit Party; and

        (o)    as to any Mortgaged Property and any other fee-owned or ground-leased Real Estate
Assets, any matters affirmatively insured over or exceptions noted in the final title polices issued in
connection with the applicable Mortgages delivered to Administrative Agent with respect thereto in
accordance with this Agreement;

provided that the term “Permitted Encumbrances” shall not include any Lien securing Indebtedness for
borrowed money.

        “Permitted Indebtedness” means:

        (a)      obligations incurred by Holdings or any of its Subsidiaries arising from agreements
providing for customary indemnification, earnouts, adjustment of purchase price, non-compete, consulting
or other similar obligations, in each case arising in connection with acquisitions or dispositions of any
business, assets or subsidiary of Holdings or such Subsidiary permitted under this Agreement;

        (b)  Indebtedness in respect of (i) the financing of insurance premiums or (ii) take-or-pay or
minimum buy obligations contained in supply agreements, in each case incurred in the ordinary course of
business;

        (c)      obligations in respect of deferred compensation to employees of Holdings and its
Subsidiaries in the ordinary course of business;

         (d)     (i) obligations of Holdings or any of its Subsidiaries incurred in the ordinary course of
business in respect of performance guarantees, completion guarantees, performance bonds, bid bonds,
appeal bonds, surety bonds, judgment bonds, replevin bonds and similar bonds, self-insurance and other
similar obligations to the extent any such obligations constitute Indebtedness, (ii) obligations in the ordinary
course of business in respect of compliance with workers’ compensation, unemployment insurance,
employers’ health taxes and other social security laws or regulations or similar legislation and (iii)
obligations in respect of letters of credit, bank guarantees or similar instruments supporting any such
obligations or obligations described in clauses (c) and (d) of the definition of “Permitted Encumbrances”;

       (e)      customer deposits and advance payments received in the ordinary course of business from
customers for goods purchased in the ordinary course of business; and



                                                     -32-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 39 of 137



         (f)     Indebtedness incurred in the ordinary course of business in respect of cash management,
netting services, automatic clearinghouse arrangements, employee credit card, debit card, prepaid card,
purchase card or other payment card programs, overdraft protections and other bank products and similar
arrangements and Indebtedness arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument of Holdings or any of its Subsidiaries drawn against insufficient funds in the
ordinary course of business that is promptly repaid.

        “Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

         “Permitted Refinancing” means, with respect to any Person, any modification, refinancing,
refunding, renewal, replacement, exchange or extension of any Indebtedness of such Person; provided that
(a) the principal amount (or accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced, refunded, renewed, replaced,
exchanged or extended except by an amount equal to accrued and unpaid interest and a reasonable premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably incurred (including original
issue discount and upfront fees), in connection with such modification, refinancing, refunding, renewal,
replacement, exchange or extension and by an amount equal to any existing commitments unutilized
thereunder; (b) such modification, refinancing, refunding, renewal, replacement, exchange or extension has
a final maturity date equal to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended; (c) if the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal, replacement, exchange or
extension is subordinated in right of payment to the Obligations on terms, taken as a whole, as favorable in
all material respects to the Lenders (including, if applicable, as to Collateral) as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended or otherwise acceptable to Administrative Agent; (d) if the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is (i) unsecured, such
modification, refinancing, refunding, renewal, replacement, exchange or extension is unsecured, or (ii) if
secured by Liens on the Collateral, such modification, refinancing, refunding, replacement, renewal or
extension is secured to the same extent, including with respect to any subordination provisions, and subject
to the Intercreditor Agreement; (e) the terms and conditions (including, if applicable, as to collateral) of
any such modified, refinanced, refunded, renewed, replaced, exchanged or extended (other than to the
extent permitted by any other clause of this definition or with respect to interest rate, prepayment premiums
and redemption provisions) Indebtedness are, either (i) substantially identical to or less favorable to the
investors providing such Permitted Refinancing, taken as a whole, than the terms and conditions of the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged or extended, or (ii) when
taken as a whole (other than interest rate, prepayment premiums and redemption premiums) not more
restrictive to Holdings and its Subsidiaries than those set forth in this Agreement (provided that a certificate
of a Financial Officer of Borrower delivered to Administrative Agent in good faith at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the documentation relating thereto, stating
that Borrower has determined in good faith that such terms and conditions satisfy the requirement set out
in this clause (e), shall be conclusive evidence that such terms and conditions satisfy such requirement
unless Administrative Agent provides notice to Borrower of its objection during such five Business Day
period (including a reasonable description of the basis upon which it objects)), in each case, except for
terms and conditions only applicable to periods after the Latest Maturity Date; (f) such modification,
refinancing, refunding, renewal, replacement, exchange or extension is incurred by the Person who is or
would have been permitted to be the obligor or guarantor (or any successor thereto) on the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended (it being understood that the roles of
such obligors as a borrower or a guarantor with respect to such obligations may be interchanged); and (g) at

                                                     -33-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 40 of 137



the time thereof, no Event of Default shall have occurred and be continuing.

        “Permitted Supply Chain Financing” as defined in Section 6.1(h).

        “Person” means and includes natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

        “Petition Date” as defined in the recitals hereto.

       “Plan” means any pension plan (other than a Multiemployer Plan) subject to the provisions of Title
IV of ERISA or Section 412 of the Internal Revenue Code or Section 302 of ERISA that is maintained,
sponsored or contributed to by Holdings or any ERISA Affiliate.

        “Platform” as defined in Section 5.1(m).

        “Pledge and Security Agreement” means the Pledge and Security Agreement, dated as of the
Closing Date, executed by Borrower, each Guarantor and Collateral Agent, substantially in the form of
Exhibit G, as it may be amended, restated, supplemented, modified or waived from time to time.

        “Prime Rate” means the rate of interest quoted in the print edition of The Wall Street Journal,
Money Rates Section as the Prime Rate (currently defined as the base rate on corporate loans posted by
JPMorgan Chase & Co.), as in effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer. Any Agent or Lender may
make commercial loans or other loans at rates of interest at, above or below the Prime Rate.

        “Principal Office” means Administrative Agent’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as Administrative Agent may
from time to time designate in writing to Borrower and each Lender.

         “Pro Rata Share” means, with respect to all payments, computations and other matters relating to
the Loan of any Lender, the percentage obtained by dividing (a) the Loan Exposure of that Lender by (b) the
aggregate Loan Exposure of all Lenders. For all other purposes with respect to each Lender, “Pro Rata
Share” means the percentage obtained by dividing (A) an amount equal to the sum of the Loan Exposure
of that Lender, by (B) an amount equal to the sum of the aggregate Loan Exposure of all Lenders.

       “PTE” means a prohibited transaction class exemption issued by the U.S. Department of Labor, as
any such exemption may be amended from time to time.

        “Public Lenders” means Lenders that do not wish to receive Non-Public Information.

         “Public-Side Information” means information that is either (x) of a type that would be made
publicly available if Holdings or any of its Subsidiaries were issuing securities pursuant to a public offering
or (y) not material non-public information (for purposes of United States federal, state or other applicable
securities laws).

         “Real Estate Asset” means, at any time of determination, any interest (fee, leasehold or otherwise)
then owned by any Credit Party in any real property; provided, however, that the interests of lessees under
the Intercompany Lease shall not constitute “Real Estate Assets” for purposes hereof.



                                                     -34-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 41 of 137



        “Recipient” means (a) Administrative Agent, (b) Collateral Agent and (c) any Lender, as
applicable.

        “Refinance” means, in respect of any indebtedness, to extend, refinance, renew or replace, defease
or refund such indebtedness, in each case, in whole or in part and/or with the same or different lenders,
agents, arrangers or bookrunners and including any increase in the principal amount of the loans and
commitments provided thereunder to the extent such increase is otherwise permitted hereunder.
“Refinanced” and “Refinancing” shall have correlative meanings.

        “Register” as defined in Section 2.7(b).

         “Regulation D” means Regulation D of the Board of Governors, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

         “Regulation T” means Regulation T of the Board of Governors, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

         “Regulation U” means Regulation U of the Board of Governors, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

         “Regulation X” means Regulation X of the Board of Governors, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

       “Related Agreements” means, collectively, the Asset Purchase Agreement, the Earnout
Agreement, the Intercompany Intellectual Property Licensing Agreement, the Intercompany Lease, each
Master Lease and the Transition Services Agreement.

        “Related Fund” means with respect to any Lender that is an investment fund, any other investment
fund that invests in commercial loans and that is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

        “Release” means any release, spill, emission, leaking, pumping, pouring, injection, escaping,
deposit, disposal, discharge, dispersal, dumping, leaching or migration of any Hazardous Material into the
environment (including the abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous Material through the
outdoor air, soil, surface water or groundwater.

        “Relevant Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York or any successor thereto.

        “Repayment Premium” as defined in Section 2.11(b).

        “Replacement Lender” as defined in Section 2.23.

         “Requisite Lenders” means one or more Lenders having or holding Loan Exposure and
representing more than 50% of the aggregate Loan Exposure of all Lenders; provided that the amount of
Loan Exposure shall be determined (i) with respect to any Sponsor Affiliated Lender, by deeming such
Sponsor Affiliated Lender to have voted its interest as a Lender without discretion in the same proportion
as the allocation of voting with respect to such matter by Lenders who are not Sponsor Affiliated Lenders
(except as provided in Section 10.6(i)(iii)(A)) and (ii) with respect to any Defaulting Lender, by


                                                   -35-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 42 of 137



disregarding the Loan Exposure of such Defaulting Lender.

         “Resolution Authority” means an EEA Resolution Authority or, with respect to any UK Financial
Institution, a UK Resolution Authority.

         “Restricted Junior Payment” means (i) any dividend or other distribution, direct or indirect, on
account of any shares of any class of stock of Holdings or any of its Subsidiaries (or any direct or indirect
parent of Holdings) now or hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of any class of stock of Holdings or
any of its Subsidiaries (or any direct or indirect parent thereof) now or hereafter outstanding; (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Holdings or any of its Subsidiaries (or any direct or indirect parent
of Holdings) now or hereafter outstanding; (iv) management or similar fees payable to any Sponsor or any
of its Affiliates and (v) any payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal defeasance), sinking fund or
similar payment with respect to, any Indebtedness that is unsecured, subordinated or secured on a junior
basis to the Liens in favor of Collateral Agent for the benefit of the Secured Parties granted pursuant to any
Credit Document.

         “Retail Master Lease” means that certain Retail Master Lease, dated as of the Closing Date, by
and among [●], a [Delaware limited liability company], and [●], a [Delaware limited partnership],
collectively as lessor, and the Special Purpose Retail Tenant Subsidiary, as lessee, as it may be amended,
restated, supplemented, modified or waived from time to time.

        “S&P” means S&P Global Ratings.

        “Sale and Leaseback Transactions” as defined in Section 6.10.

        “Sanctions” as defined in Section 4.15(a).

        “Sanctions Laws” as defined in Section 4.15(a).

       “Secured Parties” means Agents (and any delegate or sub-agent thereof), the Lenders and the
Indemnitees.

         “Secured Supply Chain Obligations” means the due and punctual payment and performance of
all obligations of each Credit Party to an ABL Lender, a FILO Lender or an Affiliate of an ABL Lender or
a FILO Lender under any Permitted Supply Chain Financing, to the extent the documentation for such
obligations specifically provides that such ABL Lender, FILO Lender or Affiliate thereof is entitled to be
secured under the “Collateral Agreement” (as defined in the ABL Credit Agreement or the FILO Credit
Agreement, as applicable).

         “Securities” means any stock, shares, partnership interests, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase or acquisition of, or any right
to subscribe to, purchase or acquire, any of the foregoing.

        “Securities Act” means the Securities Act of 1933, as amended from time to time, and any


                                                     -36-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 43 of 137



successor statute.

        “Significant Subsidiary” shall mean any Subsidiary that is not an Insignificant Subsidiary.

        “SOFR” means the forward-looking term rate based on the Secured Overnight Financing Rate that
has been selected or recommended by the Relevant Governmental Body.

        “Solvent” means, with respect to any Person, that as of the date of determination, (a) the sum of
such Person’s debt (including contingent liabilities) does not exceed the present fair saleable value of such
Person’s present assets; (b) such Person’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date and reflected in the Projections or with respect to any transaction
contemplated to be undertaken after the Closing Date; and (c) such Person has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due (whether at maturity or otherwise). For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount that, in light of all of the
facts and circumstances existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under FASB Accounting Standards Codification Topic 450-20).

        “Special Purpose DC Tenant Subsidiary” means [●].

        “Special Purpose Intellectual Property Subsidiary” means [●].

        “Special Purpose Real Estate Subsidiary” means [●].

        “Special Purpose Retail Tenant Subsidiary” means [●].

        “Special Purpose Subsidiaries” means, collectively, each Special Purpose Intellectual Property
Subsidiary, each Special Purpose Real Estate Subsidiary and each Special Purpose Tenant Subsidiary.

         “Special Purpose Tenant Subsidiary” means, individually and/or collectively, as the context may
require, a Special Purpose DC Tenant Subsidiary and a Special Purpose Retail Tenant Subsidiary.

        “Special Purpose Tenant Subsidiary HoldCo” means a Subsidiary that holds no assets other than
the Equity Interests of one or more Special Purpose Tenant Subsidiaries.

         “Specified Asset Purchase Agreement Representations” means the representations and
warranties made by the Sellers (as defined in the Asset Purchase Agreement), but only to the extent that the
OpCo Purchaser (as defined in the Asset Purchase Agreement) has the right to terminate its obligations, or
has the right to decline to consummate the OpCo Sale (as defined in the Asset Purchase Agreement), under
the Asset Purchase Agreement as a result of a breach of one or more of such representations and warranties
in the Asset Purchase Agreement.

        “Specified Equity Contribution” as defined in Section 8.2.

         “Specified Representations” means the representations and warranties set forth in Sections 4.1(a),
4.1(b)(ii), 4.2, 4.3, 4.4(a)(ii), 4.5, 4.6, 4.11, 4.12(b), 4.13, 4.15 and 4.17.

        “Sponsor Affiliated Institutional Lender” means any Person (other than Holdings and its
Subsidiaries) that would be an Affiliate of any Sponsor but for the operation of the proviso to the definition
of “Affiliate” that is a bona fide diversified equity or debt fund either (i) with information barriers in place


                                                     -37-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 44 of 137



restricting the sharing of investment-related and other information between it and such Sponsor or
(ii) whose managers have fiduciary duties to the investors of such fund independent of their fiduciary duties
to the investors in such Sponsor; provided that such Sponsor does not, directly or indirectly, possess the
power to direct or cause the direction of the investment policies of any such fund.

        “Sponsor Affiliated Lenders” means any Affiliate of Holdings or any Sponsor other than
(i) Holdings or any of its Subsidiaries and (ii) any natural person.

      “Sponsors” means, collectively, (i) Simon Property Group, L.P. and (ii) Brookfield Asset
Management Inc.

          “Subsidiary” means, with respect to any Person (the “parent”) at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other corporation, limited liability
company, partnership, association or other entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned or held.

        “Swap Agreement” means an Interest Rate Agreement or a Currency Agreement.

        “Swap Obligation” as defined in “Excluded Swap Obligation”.

        “Tax” means any present or future tax, levy, impost, duty, deduction, withholding (including
backup withholding), assessment, fee or other charge imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

        “Terminated Lender” as defined in Section 2.23.

        “Title Policy” as defined in Section 5.11(a)(iv).

        “Transactions” means, collectively, (a) the execution and delivery by each Credit Party of the
Credit Documents to which it is or is to be a party and the making of the Credit Extension hereunder on the
Closing Date, (b) the execution and delivery by each Credit Party of the Closing Date ABL/FILO Credit
Documents to which it is or is to be a party and the making of the credit extensions thereunder on the
Closing Date, (c) the making of the Closing Date Equity Contribution on the Closing Date, (d) the
consummation and implementation of the transactions contemplated by the Related Agreements and the
OpCo Sale Order on or about the Closing Date and (e) the payment of fees, premiums, costs and expenses
on or about the Closing Date in connection with the foregoing.

        “Transition Services Agreement” means [●].

        “Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

        “UCC” means the Uniform Commercial Code (or any similar or equivalent legislation) as in effect
from time to time in any applicable jurisdiction.

        “UK Financial Institution” means any BRRD Undertaking (as such term is defined under the
PRA Rulebook (as amended form time to time) promulgated by the United Kingdom Prudential Regulation
Authority) or any Person falling within IFPRU 11.6 of the FCA Handbook (as amended from time to time)
promulgated by the United Kingdom Financial Conduct Authority, which includes certain credit institutions


                                                    -38-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 45 of 137



and investment firms, and certain Affiliates of such credit institutions or investment firms.

        “UK Resolution Authority” means the Bank of England or any other public administrative
authority having responsibility for the resolution of any UK Financial Institution.

        “Upfront Premium” as defined in Section 2.11(a).

      “Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

        “Unrestricted Cash” means cash and Cash Equivalents of Borrower and the Guarantors that are
not “restricted” under GAAP (other than cash and Cash Equivalents of Borrower and the Guarantors that
are “restricted” under GAAP solely in favor of the Obligations and the Closing Date ABL/FILO Credit
Agreement Secured Obligations).

        “U.S. Lender” as defined in Section 2.20(c).

        “Weighted Average Life to Maturity” means, when applied to any Indebtedness at any date, the
number of years obtained by dividing: (a) the sum of the products obtained by multiplying (i) the amount
of each then remaining installment, sinking fund, serial maturity or other required payments of principal,
including payment at final maturity, in respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment; by (b) the then outstanding
principal amount of such Indebtedness.

       “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title IV of
ERISA.

         “Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time to time under the Bail-
In Legislation for the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom, any powers
of the applicable Resolution Authority under the Bail-In Legislation to cancel, transfer or dilute shares
issued by a UK Financial Institution, to cancel, reduce, modify or change the form of a liability of any UK
Financial Institution or any contract or instrument under which that liability arises, to convert all or part of
that liability into shares, securities or obligations of that Person or any other Person, to provide that any
such contract or instrument is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In Legislation that are related to
or ancillary to any of those powers.

        1.2.     Accounting Terms.

         (a)      Except as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to time; provided that all
obligations of any Person that are or would have been treated as operating leases for purposes of GAAP
prior to the effectiveness of FASB ASC 842 and/or IFRS 16 (Leases) shall continue to be accounted for as
operating leases for purposes of this Agreement (whether or not such operating leases were in effect on
such date) notwithstanding the fact that such obligations are required in accordance with FASB ASC 842
and/or IFRS 16 (Leases) (on a prospective or retroactive basis or otherwise) to be treated as Capital Lease
Obligations in the financial statements thereof. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit Document, and Borrower shall so

                                                     -39-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 46 of 137



request, Administrative Agent and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided that, until so amended, such ratio or requirement shall continue to be
computed in conformity with those accounting principles and policies used to prepare the Historical
Financial Statements.

          (b)     All pro forma computations of the Financial Covenant required to be made hereunder
giving effect to any incurrence of Indebtedness, investment, acquisition, disposition, Restricted Junior
Payment, payment in respect of Indebtedness or other transaction shall be calculated after giving pro forma
effect thereto (and, in the case of any pro forma computations made hereunder to determine whether any
such transaction is permitted to be consummated hereunder, to any incurrence of Indebtedness, investment,
acquisition, disposition, Restricted Junior Payment, payment in respect of Indebtedness or other such
transaction consummated since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if each such transaction had occurred on
the first day of the applicable consecutive four-Fiscal Quarter period, and, to the extent applicable, to the
historical earnings and cash flows associated with the assets acquired or disposed of and any related
incurrence or reduction of Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Swap Agreement applicable to such
Indebtedness if such Swap Agreement has a remaining term in excess of 12 months).

        1.3.     Interpretation, Etc. Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference. References herein to any Section,
Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case
may be, hereof unless otherwise specifically provided. The use herein of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or “but not limited to” or words
of similar import) is used with reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement, term or matter. The terms
lease and license shall include sub-lease and sub-license, as applicable. If any report, certificate or other
information required to be furnished by Borrower or any other Credit Party is due on any day that is not a
Business Day, it shall be deemed due on the next succeeding Business Day.

          1.4.    Divisions. Any reference in any Credit Document to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a Division of or by any Person, or an allocation of assets to a series of Persons (or the unwinding
of such a Division or allocation), as if it were a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale or transfer, or similar term, as applicable, to, of or with a separate Person.
Any Division of a Person shall constitute a separate Person under the Credit Documents (and each Division
of any Person that is a Subsidiary, joint venture or any other like term shall also constitute such a Person or
entity) on the first date of its existence. In connection with any Division, if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a different Person, then such asset
shall be deemed to have been transferred from the original Person to the subsequent Person, and if any new
Person comes into existence, such new Person shall be deemed to have been organized on the first date of
its existence by the holders of its Equity Interests at such time.




                                                     -40-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 47 of 137



        SECTION 2. LOANS

        2.1.    Loans.

         (a)      Commitments. Subject to the terms and conditions set forth herein and in connection with
the consummation and implementation of the transactions contemplated by the Related Agreements and
the OpCo Sale Order, each Lender shall be deemed to have severally made to Borrower, on the Closing
Date, a term loan denominated in Dollars (each such loan, an “Initial Loan”) in a principal amount equal
to its Commitment. The Initial Loans deemed made pursuant to this Section 2.1(a) shall be made without
any actual funding in cash or otherwise, and each Lender’s Commitment shall terminate immediately and
without further action after giving effect to the deemed making of such Lender’s Commitment without any
actual funding in cash or otherwise. After giving effect to this Section 2.1(a), the aggregate principal
amount of the Initial Loans on the Closing Date shall be $520,000,000. Any amount borrowed or deemed
made under this Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed or remade.
Subject to Sections 2.13 and 2.14, all amounts owed hereunder with respect to the Loans shall be paid in
full in cash no later than the Maturity Date.

        (b)     Credit Extension Mechanics for Loans. Borrower shall deliver to Administrative Agent a
fully executed Funding Notice no later than (x) one (1) Business Day prior to the Closing Date with respect
to Base Rate Loans and (y) three (3) Business Days prior to the Closing Date with respect to Eurodollar
Rate Loans (or such shorter period as may be acceptable to Administrative Agent). Promptly upon receipt
by Administrative Agent of such Funding Notice, Administrative Agent shall notify each Lender of the
proposed borrowing.

        2.2.    [Reserved].

        2.3.    [Reserved].

        2.4.    [Reserved].

        2.5.    [Reserved].

        2.6.    [Reserved].

        2.7.    Evidence of Debt; Register; Lenders’ Books and Records.

         (a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal records an account
or accounts evidencing the Obligations of Borrower to such Lender, including the amounts of the Loans
and Commitments made by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on Borrower, absent manifest error; provided that the failure to make any
such recordation, or any error in such recordation, shall not affect any Lender’s Commitments or
Borrower’s Obligations in respect of any applicable Loans; provided, further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in the Register shall govern.

         (b)      Register. Administrative Agent (or its agent or sub-agent appointed by it) shall maintain at
its Principal Office a register for the recordation of the names and addresses of Lenders and the
Commitments of, and principal amounts (and stated interest) of the Loans owing to, each Lender from time
to time (the “Register”). The Register shall be available for inspection by Borrower or any Lender (with
respect to (i) any entry relating to such Lender’s Loans and Commitments and (ii) the identity of the other
Lenders (but not any information with respect to such other Lenders’ Loans or Commitments)) at any
reasonable time and from time to time upon reasonable prior notice. Administrative Agent shall record, or


                                                    -41-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 48 of 137



shall cause to be recorded, in the Register the Commitments and the Loans in accordance with the provisions
of Section 10.6, and each repayment or prepayment in respect of the principal amount of the Loans, and
any such recordation shall be conclusive and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such recordation, shall not affect any
Lender’s Loans or Commitments or Borrower’s Obligations in respect of any Loans or Commitments.
Borrower hereby designates Administrative Agent to serve as Borrower’s non-fiduciary agent solely for
purposes of maintaining the Register as provided in this Section 2.7, and Borrower hereby agrees that, to
the extent Administrative Agent serves in such capacity, Administrative Agent and its officers, directors,
employees, agents, sub-agents and Affiliates shall constitute “Indemnitees”.

          2.8.   Interest on Loans.

        (a)      Except as otherwise set forth herein, each Class of Loan shall bear interest on the unpaid
principal amount thereof from the date made through repayment (whether by acceleration or otherwise)
thereof as follows:

                 (i)     if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

                 (ii)    if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the Applicable
Margin.

       (b)    The basis for determining the rate of interest with respect to any Loan shall be selected by
Borrower and notified to Administrative Agent and Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be.

         (c)     In connection with Eurodollar Rate Loans, there shall be no more than three (3) Interest
Periods outstanding at any time. In the event Borrower fails to specify between a Base Rate Loan or a
Eurodollar Rate Loan in the applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on the last
day of the then-current Interest Period for such Loan (or if outstanding as a Base Rate Loan will remain as,
or (if not then outstanding) will be made as, a Base Rate Loan). The Interest Period for any Eurodollar
Rate Loan shall be an Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding upon all parties) the interest rate
that shall apply to the Eurodollar Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Borrower and each Lender.

         (d)     Interest payable pursuant to Section 2.8(a) shall be computed (i) in the case of Base Rate
Loans on the basis of a 365-day or 366-day year, as the case may be, and (ii) in the case of Eurodollar Rate
Loans, on the basis of a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan, the last Interest Payment Date with respect to such Loan
and, with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion
of such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be included, and the date
of payment of such Loan or the expiration date of an Interest Period applicable to such Loan and, with
respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded; provided that if a Loan is
repaid on the same day on which it is made, one day’s interest shall be paid on that Loan.




                                                     -42-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 49 of 137



        (e)      Except as otherwise set forth herein, interest on each Loan (i) shall accrue on a daily basis
and shall be payable in arrears on each Interest Payment Date with respect to interest accrued on and to
each such payment date; (ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; and (iii) shall accrue on a daily basis and shall be payable in arrears at maturity of the Loans,
including final maturity of the Loans; provided, however, with respect to any voluntary prepayment of a
Base Rate Loan, accrued interest shall instead be payable on the applicable Interest Payment Date.

        2.9.    Conversion/Continuation.

        (a)     Subject to Section 2.18 and so long as no Event of Default shall have occurred and then be
continuing, Borrower shall have the option:

                 (i)     to convert at any time all or any part of any Loan equal to $5,000,000 and integral
multiples of $1,000,000 in excess of that amount from one Type of Loan to another Type of Loan; provided,
a Eurodollar Rate Loan may only be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless Borrower shall pay all amounts due under Section 2.18 in connection with any
such conversion; or

                 (ii)   upon the expiration of any Interest Period applicable to any Eurodollar Rate Loan,
to continue all or any portion of such Loan equal to $5,000,000 and integral multiples of $1,000,000 in
excess of that amount as a Eurodollar Rate Loan.

         (b)     Subject to clause (c) below, Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 11:00 a.m. (New York City time) at least one (1) Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base Rate Loan) and at least three
(3) Business Days in advance of the proposed conversion/continuation date (in the case of a conversion to,
or a continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any Eurodollar Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and Borrower shall be bound to effect
a conversion or continuation in accordance therewith. If on any day a Loan is outstanding with respect to
which a Funding Notice or Conversion/Continuation Notice has not been delivered to Administrative Agent
in accordance with the terms hereof specifying the applicable basis for determining the rate of interest, then
for that day such Loan shall be a Base Rate Loan.

         (c)      In lieu of delivering a Conversion/Continuation Notice, Borrower may give Administrative
Agent telephonic notice by the required time of any proposed conversion/continuation; provided that each
such notice shall be promptly confirmed in writing by delivery of the Conversion/Continuation Notice to
Administrative Agent on or before the close of business on the date that the telephonic notice is given. In
the event of a discrepancy between the telephone notice and the written Conversion/Continuation Notice,
the written Conversion/Continuation Notice shall govern. In the case of any Conversion/Continuation
Notice that is irrevocable once given, if Borrower provides telephonic notice in lieu thereof, such telephone
notice shall also be irrevocable once given. Neither Administrative Agent nor any Lender shall incur any
liability to Borrower in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly Authorized Officer or other Person authorized on behalf
of Borrower or for otherwise acting in good faith.

        2.10. Default Interest. Upon the occurrence and during the continuance of an Event of Default,
any overdue amounts in respect of Loans (including overdue principal and, to the extent permitted by
applicable law, overdue interest payments on the Loans or any premiums, fees or other amounts owed
hereunder which are overdue) shall thereafter bear interest (including post-petition interest in any

                                                    -43-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 50 of 137



proceeding under Debtor Relief Laws) payable on demand at a rate that is 2.00% per annum in excess of
the interest rate otherwise payable hereunder with respect to the applicable Loans (or, in the case of any
such premiums, fees and other amounts, at a rate which is 2.00% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans); provided that in the case of Eurodollar Rate Loans,
upon the expiration of the Interest Period in effect at the time any such increase in interest rate is effective
such Eurodollar Rate Loans shall thereupon become Base Rate Loans and overdue amounts in respect
thereof shall thereafter bear interest payable upon demand at a rate which is 2.00% per annum in excess of
the interest rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.10 is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender

        2.11.    Premiums; Fees.

        (a)     Borrower agrees to pay (or cause to be paid pursuant to the terms and conditions of the
Asset Purchase Agreement) on the Closing Date to Administrative Agent for the ratable benefit of each
Lender (based on its Pro Rata Share) an upfront premium equal to 1.00% of the aggregate principal amount
of such Lender’s Initial Loans as compensation for the deemed making of such Lender’s Initial Loans on
the Closing Date (the “Upfront Premium”). The Upfront Premium shall be earned, due and payable in
cash on the Closing Date and non-refundable and non-creditable thereafter.

         (b)      In the event of (i) the prepayment or repayment of all or any portion of the Loans pursuant
to Section 2.13 (including any repricing, replacement or effective refinancing through any waiver, consent,
amendment, restatement or amended and restatement of this Agreement, but excluding prepayments
pursuant to Section 2.14(a), (b) or (c)) or (ii) following acceleration of the Loans in accordance with
Section 8.1, such prepayment or repayment shall be accompanied by a premium (the “Repayment
Premium”) in an amount equal to (1) if such prepayment or repayment occurs prior to the first anniversary
of the Closing Date, $0, (2) if such prepayment or repayment occurs on and after the first anniversary but
prior to the second anniversary of the Closing Date, 2.00% of the aggregate principal amount prepaid,
repaid or required to be repaid, (3) if such prepayment or repayment occurs on and after the second
anniversary but prior to the third anniversary of the Closing Date, 1.00% of the aggregate principal amount
prepaid, repaid or required to be repaid and (4) if such prepayment or repayment occurs on or after the third
anniversary of the Closing Date, $0. The Repayment Premium shall be due and payable, on the date of
such repayment or prepayment. Notwithstanding anything to the contrary herein, the Repayment Premium
shall be earned, due and payable (x) whether or not there has been an acceleration of the Loans hereunder
and (y) whether or not such prepayment occurred before or after (A) a Default or Event of Default has
occurred or is continuing or (B) the commencement of an insolvency proceeding. It is hereby understood
and agreed that in the event all or any portion of the Loans are accelerated or otherwise become due prior
to the Maturity Date, the Repayment Premium applicable at the time of such acceleration shall constitute
part of the Obligations, in view of the impracticability and extreme difficulty of ascertaining actual damages
and by mutual agreement of the parties hereto as to a reasonable calculation of each Lender’s lost profits
as a result thereof. The Repayment Premium shall be presumed to be the liquidated damages sustained by
each Lender as the result of the acceleration of the Loans, and the Credit Parties agree that it is reasonable
under the circumstances currently existing. The Repayment Premium shall also be payable in the event that
the Obligations (and/or the Credit Documents) are satisfied or released by foreclosure (whether by power
of judicial proceeding), deed in lieu of foreclosure or by any other means. EACH CREDIT PARTY
EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR
MAY PROHIBIT THE COLLECTION OF THE REPAYMENT PREMIUM IN CONNECTION
WITH ANY SUCH PREPAYMENT, REPAYMENT OR ACCELERATION. The Credit Parties
expressly agree (to the fullest extent that each may lawfully do so) that: (A) the Repayment Premium is

                                                     -44-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 51 of 137



reasonable and is the product of an arm’s-length transaction between sophisticated business people, ably
represented by counsel; (B) the Repayment Premium shall be payable notwithstanding the then-prevailing
market rates at the time payment is made; (C) there has been a course of conduct between the Lenders and
the Credit Parties giving specific consideration in the Transactions for such agreement to pay the
Repayment Premium; and (D) the Credit Parties shall be estopped hereafter from claiming differently than
as agreed to in this paragraph. The Credit Parties expressly acknowledge that their agreement to pay the
Repayment Premium to the Lenders as herein described is a material inducement to the Lenders to provide
the Commitments and make the Loans.

          (c)     Borrower agrees to pay to each Agent, for its own account, the fees set forth in the Fee
Letter.

          2.12.   Scheduled Payments/Repayment at Maturity.

         (a)     The principal amounts of the Loans shall be repaid in consecutive quarterly installments
and at final maturity (each such payment, an “Installment”) in the aggregate amounts set forth below on
each date set forth below, commencing with the last Business Day of the first full Fiscal Quarter following
the Closing Date:

                       Amortization Date                       Installments
                  Last Business Day of First      $1,300,000
                  Fiscal Quarter of each Fiscal
                  Year
                  Last Business Day of Second     $1,300,000
                  Fiscal Quarter of each Fiscal
                  Year
                  Last Business Day of Third      $1,300,000
                  Fiscal Quarter of each Fiscal
                  Year
                  Last Business Day of Fourth     $1,300,000
                  Fiscal Quarter of each Fiscal
                  Year
                  Maturity Date                   Remainder

        (b)      Notwithstanding the foregoing, (x) such Installments shall be reduced in connection with
any voluntary or mandatory prepayments of the Loans in accordance with Sections 2.13, 2.14 and 2.15, as
applicable, and (y) the Loans, together with all other amounts owed hereunder with respect thereto, shall,
in any event, be paid in full in cash no later than the Maturity Date applicable to such Loans.

        2.13. Voluntary Prepayments. Borrower may prepay the Loans on any Business Day in whole
or in part without premium or penalty (except as provided in Section 2.11). With respect to Base Rate
Loans, Borrower may prepay any such Loans on any Business Day in whole or in part, in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of that amount. With respect
to Eurodollar Rate Loans, Borrower may prepay any such Loans on any Business Day in whole or in part
in an aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount. Such prepayment shall be made upon not less than three (3) Business Days’ prior written or
telephonic notice given to Administrative Agent by 12:00 p.m. (New York City time) on the date required
and, if given by telephone, promptly confirmed by delivery of written notice thereof to Administrative
Agent (and Administrative Agent will promptly transmit such original notice by e-mail or telephone to each

                                                   -45-
       Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 52 of 137



Lender). Upon the giving of any such notice, the aggregate principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified in such notice; provided that such
notice may state that such notice is conditioned upon the effectiveness of other credit facilities, the receipt
of proceeds from the issuance of Equity Interests or other Indebtedness or the disposition of assets or the
closing of a merger, acquisition or other transaction, in which case such notice may be revoked or extended
by Borrower by written notice to Administrative Agent on or prior to the prepayment date specified therein
if the satisfaction of such condition has not occurred or is delayed. Such prepayment shall be applied as
specified in Section 2.15(a) and shall be accompanied by the Repayment Premium, if any.

           2.14.    Mandatory Prepayments.

         (a)     Asset Sales. No later than the fifth Business Day following the date of receipt by Holdings
or any of its Subsidiaries of any Net Asset Sale Proceeds (other than any Net Asset Sale Proceeds (i) with
respect to any ABL Priority Collateral or (ii) that are less than (x) with respect to any single Asset Sale (or
series of related Asset Sales), $1,000,000 or (y) when aggregated with the Net Asset Sale Proceeds of all
other Asset Sales made within the same Fiscal Year, $5,000,000), Borrower shall prepay the Loans as set
forth in Section 2.15(b) in an aggregate amount equal to 100% of such Net Asset Sale Proceeds; provided
that (x) so long as no Event of Default shall have occurred and be continuing or would result therefrom,
Borrower shall have the option, directly or through one or more of its Subsidiaries that are Credit Parties,
to use Net Asset Sale Proceeds with respect to any sales or dispositions of assets or property not owned by
any Special Purpose Subsidiary within three hundred sixty-five (365) days of the receipt thereof to make
Consolidated Capital Expenditures in an aggregate amount not to exceed $100,000,000 in any Fiscal Year
and (y) in the event of any disposition of any Mortgaged Property pursuant to the exercise of a purchase
option for a purchase price that is not based on the “fair market value” thereof under any reciprocal easement
agreement, ground lease or other similar agreement affecting such Mortgaged Property as a result of
discontinuation of operations or maintenance of such Mortgaged Property, the amount of the prepayment
by Borrower pursuant to this Section 2.14(a) shall be the “fair market value” of such Mortgaged Property
(determined, mutatis mutandis, based on the arbitration procedures set forth in Section [23.1] of the
applicable Master Lease) net of amounts deducted pursuant to clause (b) of the definition of “Net Asset
Sale Proceeds”.7

        (b)     Insurance/Condemnation Proceeds. No later than the fifth Business Day following the date
of receipt by Holdings or any of its Subsidiaries, or Administrative Agent as loss payee, lender loss payee
or mortgagee, of any Net Insurance/Condemnation Proceeds (other than any Net Insurance/Condemnation
Proceeds with respect to any ABL Priority Collateral), Borrower shall prepay the Loans as set forth in
Section 2.15(b) in an aggregate amount equal to 100% of such Net Insurance/Condemnation Proceeds;
provided that so long as no Event of Default shall have occurred and be continuing or would result
therefrom, Borrower shall have the option, directly or through one or more of its Subsidiaries that are Credit
Parties, to restore the related damaged or destroyed assets (if applicable) with such Net
Insurance/Condemnation Proceeds within three hundred and sixty-five (365) days of the receipt thereof.

        (c)      Consolidated Excess Cash Flow. In the event that there shall be Consolidated Excess Cash
Flow for any Fiscal Year (commencing with the Fiscal Year ending January 29, 2022), no later than the
fifth Business Day after the delivery of the annual financial statements pursuant to Section 5.1(b) for such
Fiscal Year, Borrower shall prepay the Loans as set forth in Section 2.15(b) in an aggregate amount equal
to 50% of such Consolidated Excess Cash Flow for such Fiscal Year minus the Due Date Earnout Payment;
provided that, if the Due Date Earnout Payment subtracted from the foregoing calculation for any Fiscal
Year exceeds the final and conclusive Earnout Amount paid for such Fiscal Year as determined pursuant

7
    Subject to resolution of the arbitration procedures in the applicable Master Lease.


                                                           -46-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 53 of 137



to the terms and conditions of the Earnout Agreement, then Borrower shall prepay the Loans in an amount
equal to such excess Earnout Amount no later than the fifth Business Day after the date on which such final
and conclusive Earnout Amount is so determined; provided, further, that if the final and conclusive Earnout
Amount paid for any Fiscal Year as determined pursuant to the terms and conditions of the Earnout
Agreement exceeds the Due Date Earnout Payment subtracted from the foregoing calculation for such
Fiscal Year, then such excess amount shall be deducted from Consolidated Excess Cash Flow in the next
succeeding Fiscal Year in which there is Consolidated Excess Cash Flow (it being agreed that, to the extent
such excess amount is unable to be fully deducted in such next succeeding Fiscal Year as a result of
insufficient Consolidated Excess Cash Flow, such excess amount (after giving effect to any partial
deduction of Consolidated Excess Cash Flow in such next succeeding Fiscal Year (if any)) shall be deducted
from Consolidated Excess Cash Flow in the remaining Fiscal Years in sequential order until such excess
amount shall have been fully deducted from Consolidated Excess Cash Flow).

        (d)      AHYDO. If the Loans would otherwise constitute an “applicable high yield discount
obligation” within the meaning of Section 163(i) of the Internal Revenue Code, then Borrower shall prepay
the Loans as set forth in Section 2.15(b) on each Interest Payment Date following the fifth anniversary of
the Closing Date in an aggregate amount equal to the amount necessary to ensure that the Loans shall not
constitute an “applicable high yield discount obligation” (such amount, the “AHYDO Amount”).

        (e)     Prepayment Certificate. Concurrently with any prepayment of the Loans pursuant to
Sections 2.14(a) through 2.14(d), Borrower shall deliver to Administrative Agent a certificate of a Financial
Officer demonstrating the calculation of the amount of the Net Asset Sale Proceeds, the Net
Insurance/Condemnation Proceeds, the Consolidated Excess Cash Flow, the Due Date Earnout Payment,
the Earnout Amount or the AHYDO Amount, as the case may be. In the event that Borrower shall
subsequently determine that the actual amount received exceeded the amount set forth in such certificate,
Borrower shall promptly make an additional prepayment of the Loans in an amount equal to such excess,
and Borrower shall concurrently therewith deliver to Administrative Agent a certificate of a Financial
Officer demonstrating the derivation of such excess.

        2.15.   Application of Prepayments.

        (a)      Application of Voluntary Prepayments. Any prepayment of any Loan pursuant to
Section 2.13 shall be applied to prepay the Loans of each Class on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) first, to reduce the next eight remaining Installments of
principal of the Loans and, second, on a pro rata basis to reduce the scheduled remaining Installments of
principal of the Loans.

         (b)     Application of Mandatory Prepayments. Any amount required to be prepaid pursuant to
Sections 2.14(a) through 2.14(d) shall be applied to prepay Loans of each Class on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) first, to reduce the next eight
remaining scheduled Installments of principal of the Loans in direct order of maturity and, second, on a pro
rata basis to reduce the scheduled remaining Installments of principal of the Loans.

        (c)     Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate Loans.
Considering each Class of Loans being prepaid separately, any prepayment thereof shall be applied first
to Base Rate Loans to the full extent thereof before application to Eurodollar Rate Loans, in each case
in a manner which minimizes the amount of any payments required to be made by Borrower pursuant
to Section 2.18(c).




                                                    -47-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 54 of 137



        2.16.   General Provisions Regarding Payments.

         (a)     All payments by Borrower of principal, interest, premiums, fees and other Obligations shall
be made in Dollars in same day funds, without defense, recoupment, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later than 2:00 p.m. (New York City
time) on the date due at the Principal Office of Administrative Agent for the account of Lenders; provided
that, for purposes of computing interest, premiums and fees, funds received by Administrative Agent after
that time on such due date shall be deemed to have been paid by Borrower on the next succeeding Business
Day.

        (b)      All payments in respect of the principal amount of any Loan shall be accompanied by
payment of accrued interest, premiums, fees and any amounts due under Section 2.11(b) and
Section 2.18(c) in respect of the principal amount being repaid or prepaid, and all such payments (and, in
any event, any payments in respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest then due and payable before application to principal.

        (c)     Administrative Agent (or its agent or sub-agent appointed by it) shall promptly distribute
to each Lender at such address as such Lender shall indicate in writing, such Lender’s Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with all other amounts due
thereto, including all premiums and fees payable with respect thereto, to the extent received by
Administrative Agent.

        (d)     Notwithstanding the foregoing provisions hereof, if any Conversion/Continuation Notice
is withdrawn as to any Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its Pro
Rata Share of any Eurodollar Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

        (e)    Whenever any payment to be made hereunder with respect to any Loan shall be stated to
be due on a day that is not a Business Day, such payment shall be made on the next succeeding Business
Day.

         (f)     Administrative Agent shall have the right to deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City time) to be a non-
conforming payment. Any such payment so deemed to be non-conforming shall not be deemed to have
been received by Administrative Agent until the later of (i) the time such funds become available funds,
and (ii) the applicable next Business Day. Administrative Agent shall give prompt telephonic notice to
Borrower and each applicable Lender (confirmed in writing) if any payment is non-conforming. Any non-
conforming payment may constitute or become a Default or Event of Default in accordance with the terms
of Section 8.1(a). Interest shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the period from the date of such
payment to the next succeeding applicable Business Day) at the rate determined pursuant to Section 2.10
from the date such amount was due and payable until the date such amount is paid in full in cash.

         (g)     If an Event of Default shall have occurred and not otherwise been waived, and the maturity
of the Obligations shall have been accelerated pursuant to Section 8.1 or pursuant to any sale of, any
collection from, or other realization upon all or any part of the Collateral in connection with any exercise
of remedies permitted hereunder, in connection with any proceeding under any Debtor Relief Law, under
applicable Law or under the other Credit Documents, all payments or proceeds received by Agents in
respect of any of the Obligations, shall, subject to the provisions of the Intercreditor Agreement, be applied




                                                    -48-
       Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 55 of 137



in accordance with the application arrangements described in [Section 9.2]8 of the Pledge and Security
Agreement.

         (h)       If at any time insufficient funds are received by and available to Administrative Agent to
pay fully all amounts of principal, interest, premiums and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest, premiums and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest, premiums and fees then due to such
parties and (ii) second towards payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

         2.17. Ratable Sharing. Lenders hereby agree among themselves that if any of them shall,
whether by voluntary payment (other than a voluntary prepayment of Loans made and applied in accordance
with the terms hereof), through the exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code, receive payment or reduction
of a proportion of the aggregate amount of principal, interest, premiums, fees and other amounts then due
and owing to such Lender hereunder or under the other Credit Documents in respect of any Class of Loans
hereunder (collectively, the “Aggregate Amounts Due” to such Lender) which is greater than the
proportion received by any other Lender of such Class of Loans in respect of the Aggregate Amounts Due
to such other Lender in respect of such Class of Loans, then the Lender receiving such proportionately
greater payment shall (a) notify Administrative Agent and each other Lender of such Class of Loans of the
receipt of such payment and (b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other Lenders of such Class of
Loans so that all such recoveries of Aggregate Amounts Due shall be shared by all Lenders of such Class
of Loans in proportion to the Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Borrower or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. Borrower expressly consents to the foregoing arrangement
and agrees that any holder of a participation so purchased may exercise any and all rights of banker’s lien,
consolidation, set-off or counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the participation held by that holder.
The provisions of this Section 2.17 shall not be construed to apply to (a) any payment made by Borrower
pursuant to and in accordance with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (b) any payment obtained by any Lender as
consideration for the assignment or sale of a participation in any of its Loans or other Obligations owed to
it.

           2.18.   Making or Maintaining Eurodollar Rate Loans.

         (a)     Inability to Determine Applicable Interest Rate. In the event that Administrative Agent
shall have determined (which determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Eurodollar Rate Loans, that by reason
of circumstances affecting the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such Loans on the basis provided for in the definition of
“Adjusted Eurodollar Rate”, Administrative Agent shall on such date give notice (by e-mail or by telephone
confirmed in writing) to Borrower and each Lender of such determination, whereupon (i) no Loans may be

8
    Reference to be conformed to the Pledge and Security Agreement.


                                                        -49-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 56 of 137



made as, or converted to, Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist, and (ii) any Funding Notice
or Conversion/Continuation Notice given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.

         (b)      Illegality or Impracticability of Eurodollar Rate Loans. In the event that on any date (i) any
Lender shall have determined (which determination shall be final and conclusive and binding upon all
parties hereto absent manifest error) that the making, maintaining, converting to or continuation of its
Eurodollar Rate Loans has become unlawful as a result of compliance by such Lender in good faith with
any law, treaty, governmental rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law even though the failure to
comply therewith would not be unlawful), or (ii) Administrative Agent is advised by the Requisite Lenders
(which determination shall be final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has become impracticable, as a
result of contingencies occurring after the Closing Date which materially and adversely affect the London
interbank market or the position of the Lenders in that market, then, and in any such event, such Lenders
(or in the case of the preceding clause (i), such Lender) shall be an “Affected Lender” and such Affected
Lender shall on that day give notice (by e-mail or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent shall promptly transmit
to each other Lender). If Administrative Agent receives a notice from (x) any Lender pursuant to clause (i)
of the preceding sentence or (y) a notice from the Lenders constituting the Requisite Lenders pursuant to
clause (ii) of the preceding sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as, or to convert Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by each Affected Lender,
(2) to the extent such determination by the Affected Lender relates to a Eurodollar Rate Loan then being
requested by Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the Lenders (or
in the case of any notice pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a Base Rate Loan, (3) the
Lenders’ (or in the case of any notice pursuant to clause (i) of the preceding sentence, such Lender’s)
obligations to maintain their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall automatically convert into Base
Rate Loans on the date of such termination. Notwithstanding the foregoing, to the extent a determination
by an Affected Lender as described above relates to a Eurodollar Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, Borrower shall have the
option, subject to the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic notice (promptly
confirmed by delivery of written notice thereof) to Administrative Agent of such rescission on the date on
which the Affected Lender gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

         (c)     Compensation for Breakage or Non-Commencement of Interest Periods. Borrower shall
compensate each Lender, upon written request by such Lender (which request shall set forth the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the liquidation or re-employment
of such funds but excluding loss of anticipated profits) which such Lender may sustain: (i) if for any reason
(other than a default by such Lender) a Credit Extension of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Funding Notice or a telephonic request for a Credit Extension, or a conversion
to or continuation of any Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or continuation; (ii) if any

                                                     -50-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 57 of 137



prepayment or other principal payment of, or any conversion of, any of its Eurodollar Rate Loans occurs
on a date prior to the last day of an Interest Period applicable to that Loan; or (iii) if any prepayment of any
of its Eurodollar Rate Loans is not made on any date specified in a notice of prepayment given by Borrower.
With respect to any Lender’s claim for compensation under this Section 2.18(c), Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred and eighty (180)
calendar days prior to the date that such Lender notifies Borrower of the event that gives rise to such claim.

       (d)       Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer Eurodollar
Rate Loans at, to, or for the account of any of its branch offices or the office of an Affiliate of such Lender.

         (e)     Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all amounts
payable to a Lender under this Section 2.18 and under Section 2.19 shall be made as though such Lender
had actually funded each of its relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition of “Adjusted Eurodollar Rate” in
an amount equal to the amount of such Eurodollar Rate Loan and having a maturity comparable to the
relevant Interest Period and through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America; provided, however, each Lender
may fund each of its Eurodollar Rate Loans in any manner it sees fit and the foregoing assumptions shall
be utilized only for the purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

        (f)      Effect of Benchmark Transition Event.

                 (i)      Benchmark Replacement. Notwithstanding anything to the contrary herein or in
the other Credit Documents, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, Administrative Agent and Borrower may amend this Agreement to replace LIBOR
with a Benchmark Replacement; provided, that such amendment shall meet the standards set forth in
proposed United States Treasury Regulation Section 1.1001-6 or any amended, temporary or final version
thereof so as not to be treated as a “modification” (and therefore an exchange) for purpose of United States
Treasury Regulation Section 1.1001-3. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. (New York City time) on the fifth (5th) Business Day after
Administrative Agent has posted such proposed amendment to all Lenders and Borrower so long as
Administrative Agent has not received, by such time, written notice of objection to such amendment from
Borrower or Lenders comprising the Requisite Lenders. Any such amendment with respect to an Early Opt-
in Election will become effective on the date that Borrower and Lenders comprising the Requisite Lenders
have delivered to Administrative Agent written notice that the Requisite Lenders accept such amendment.
No replacement of LIBOR with a Benchmark Replacement pursuant to this Section 2.18(f) will occur prior
to the applicable Benchmark Transition Start Date.

                (ii)     Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement (effected in accordance with Section 2.18(f)(i)),
Administrative Agent will have the right to make Benchmark Replacement Conforming Changes from time
to time in consultation with Borrower and, notwithstanding anything to the contrary herein or in the other
Credit Documents, any amendments implementing such Benchmark Replacement Conforming Changes
will become effective without any further action or consent of any other party to this Agreement.

                 (iii)    Notices; Standards for Decisions and Determinations. Administrative Agent will
promptly notify Borrower and the Lenders of (i) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion of any

                                                     -51-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 58 of 137



Benchmark Unavailability Period. Any determination, decision or election that may be made by
Administrative Agent or Lenders pursuant to this Section 2.18(f), including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an event, circumstance or date and
any decision to take or refrain from taking any action, will be conclusive and binding absent manifest error
and may be made in its or their sole discretion and without consent from any other party hereto, except, in
each case, as expressly required pursuant to this Section 2.18(f).

                (iv)    Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrower may revoke any request for a Credit
Extension of, conversion to or continuation of Eurodollar Rate Loans to be made, converted or continued
during any Benchmark Unavailability Period and, failing that, Borrower will be deemed to have converted
any such request into a request for a Credit Extension of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of the Base Rate based upon LIBOR will not be used in
any determination of the Base Rate.

        2.19.    Increased Costs; Capital Adequacy.

         (a)      Compensation For Increased Costs and Taxes. If any Change in Law (i) subjects a Lender
(or its applicable lending office) or any company controlling such Lender to any additional Tax (other than
Indemnified Taxes, Connection Income Taxes and Taxes described in clauses (b)-(d) of the definition of
“Excluded Taxes”) with respect to this Agreement or any of the other Credit Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its applicable lending office) of
principal, interest, premiums, fees or any other amount payable hereunder; (ii) imposes, modifies or holds
applicable any reserve (including any marginal, emergency, supplemental, special or other reserve), special
deposit, liquidity, compulsory loan, FDIC insurance or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurodollar Rate Loans that are reflected in the definition of “Adjusted
Eurodollar Rate”) or any company controlling such Lender; or (iii) imposes any other condition (other than
with respect to a Tax matter) on or affecting such Lender (or its applicable lending office) or any company
controlling such Lender or such Lender’s obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating, interest or in a lump sum or
otherwise as such Lender may determine) as may be necessary to compensate such Lender for any such
increased cost or reduction in amounts received or receivable hereunder. Such Lender shall deliver to
Borrower (with a copy to Administrative Agent) a written statement, setting forth in reasonable detail the
basis for calculating the additional amounts owed to such Lender under this Section 2.19(a) which statement
shall be conclusive and binding upon all parties hereto absent manifest error.

         (b)     Capital Adequacy Adjustment. In the event that any Lender shall have determined that any
Change in Law, regarding capital or liquidity requirements, has or would have the effect of reducing the
rate of return on the capital of such Lender or any company controlling such Lender as a consequence of,
or with reference to, such Lender’s Loans or Commitments, or participations therein or other obligations
hereunder with respect to the Loans to a level below that which such Lender or such controlling company
could have achieved but for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling company with regard to capital
adequacy), then from time to time, within ten (10) Business Days after receipt by Borrower from such
Lender of the statement referred to in the next sentence, Borrower shall pay or cause to be paid to such

                                                     -52-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 59 of 137



Lender such additional amount or amounts as will compensate such Lender or such controlling company
on an after-tax basis for such reduction. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

         (c)     Failure or delay on the part of any Lender to demand compensation pursuant to this
Section 2.19 shall not constitute a waiver of such Lender’s right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender pursuant to this Section 2.19 for any increased
costs incurred or reductions suffered more than 9 months prior to the date that such Lender notifies
Borrower of the Change in Law giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 9-month period referred to above shall be extended to include the
period of retroactive effect thereof). Notwithstanding the foregoing, no Lender may demand compensation
pursuant to this Section 2.19 unless it is then the general policy of such Lender to pursue similar
compensation in similar circumstances under comparable provisions of other credit agreements.

        2.20.   Taxes; Withholding, Etc.

        (a)     Payments to Be Free and Clear. All sums payable by or on behalf of any Credit Party
hereunder and under the other Credit Documents shall (except to the extent required by law) be paid free
and clear of, and without any deduction or withholding on account of any Tax except as required by
applicable law.

          (b)     Withholding of Taxes. If any Credit Party or any other Person (acting as a withholding
agent) is (in such withholding agent’s reasonable good faith discretion) required by law to make any
deduction or withholding on account of any Indemnified Tax from any sum paid or payable by any Credit
Party to Administrative Agent or any Lender under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such requirement reasonably promptly
after Borrower becomes aware of it; (ii) Borrower shall pay, or cause to be paid, any such Indemnified Tax
before the date on which penalties attach thereto, such payment to be made (if the liability to pay is imposed
on any Credit Party) for its own account or (if that liability is imposed on Administrative Agent or such
Lender, as the case may be) on behalf of and in the name of Administrative Agent or such Lender;
(iii) unless otherwise provided in this Section 2.20, the sum payable by such Credit Party in respect of
which the relevant deduction, withholding or payment is required shall be increased to the extent necessary
to ensure that, after the making of that deduction, withholding or payment, Administrative Agent or such
Lender, as the case may be, receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and (iv) within thirty (30) days after the
due date of payment of any Indemnified Tax which it is required by clause (ii) above to pay, or as soon as
practicable thereafter, Borrower shall deliver to Administrative Agent evidence satisfactory to the affected
parties of such deduction, withholding or payment and of the remittance thereof to the relevant taxing or
other authority.

        (c)      Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal
income tax purposes (a “Non-US Lender”) shall, to the extent such Lender is legally able to do so, deliver
to Administrative Agent and Borrower, on or prior to the Closing Date or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of Borrower or Administrative Agent (each in
the reasonable exercise of its discretion), (i) two copies of Internal Revenue Service Form W-8BEN or W-
8BEN-E, W-8ECI, W-8EXP and/or W-8IMY (or, in each case, any successor forms), as applicable,

                                                    -53-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 60 of 137



properly completed and duly executed by such Lender, and such other documentation required under the
Internal Revenue Code or United States Treasury Regulations and reasonably requested by Borrower or
Administrative Agent to establish that such Lender is not subject to (or is subject to a reduced rate of)
deduction or withholding of United States federal tax with respect to any payments to such Lender of
principal, interest, premiums, fees or other amounts payable under any of the Credit Documents, or (ii) if
such Lender is not a “bank” or other Person described in Section 881(c)(3) of the Internal Revenue Code,
a Certificate re Non-Bank Status together with two copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form), properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code or United States Treasury Regulations and
reasonably requested by Borrower or Administrative Agent to establish that such Lender is not subject to
(or is subject to a reduced rate of) deduction or withholding of United States federal tax with respect to any
payments to such Lender of interest payable under any of the Credit Documents. Each Non-US Lender
shall, to the extent it is legally able to do so, deliver to Borrower and Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on which such Non-US Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent), copies of executed versions of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by applicable law to permit
Borrower or Administrative Agent to determine the withholding or deduction required to be made. Each
Lender that is a United States person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code) for United States federal income tax purposes (a “U.S. Lender”) shall deliver to Administrative
Agent and Borrower on or prior to the Closing Date (or, if later, on or prior to the date on which such Lender
becomes a party to this Agreement) two copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or otherwise prove that it is entitled to an
exemption. If a payment made to a Lender under any Credit Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or Administrative Agent
such documentation prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of
the Internal Revenue Code) and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment. On or before the
date on which GLAS USA LLC (and any successor or replacement Administrative Agent) becomes
Administrative Agent hereunder (and from time to time thereafter upon the reasonable request of
Borrower), it shall deliver to Borrower two executed copies of, as applicable: (i) Internal Revenue Service
Form W-9, or (ii) Internal Revenue Service Form W-8ECI (with respect to any payments to be received on
its own behalf) and Internal Revenue Service Form W-8IMY (for all other payments), in each case,
establishing that Borrower can make payments to Administrative Agent without deduction or withholding
of any Taxes imposed by the United States, including Taxes imposed under FATCA. Solely for purposes
of this Section 2.20(c), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Each Recipient required to deliver any forms, certificates or other evidence with respect to
United States federal tax withholding matters pursuant to this Section 2.20(c) hereby agrees to the extent
such Recipient is legally able, from time to time after the initial delivery by such Recipient of such forms,
certificates or other evidence, whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect, that such Recipient shall
promptly deliver to Administrative Agent and Borrower two new copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E, W-8ECI, W-8EXP, W-8IMY and/or W-9 (or, in each case, any successor form),
as applicable, or a Certificate re Non-Bank Status and two copies of Internal Revenue Service Form W-

                                                    -54-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 61 of 137



8BEN or W-8BEN-E (or any successor form), as the case may be, properly completed and duly executed
by such Recipient, and such other documentation required under the Internal Revenue Code or United States
Treasury Regulations and reasonably requested by Borrower or Administrative Agent to confirm or
establish that such Recipient is not subject to (or is subject to a reduced rate of) deduction or withholding
of United States federal income tax with respect to payments to such Recipient under the Credit Documents,
or notify Administrative Agent and Borrower of its inability to deliver any such forms, certificates or other
evidence.

         (d)     Without limiting the provisions of Section 2.20(b) and without duplication of any
obligation under Section 2.20(b), Borrower shall timely pay all Other Taxes to the relevant Governmental
Authorities in accordance with applicable law. Borrower shall deliver to Administrative Agent official
receipts or other evidence of such payment reasonably satisfactory to Administrative Agent in respect of
any Other Taxes payable hereunder promptly after payment of such Other Taxes.

         (e)     Without duplication of any obligation under Section 2.20(b) or Section 2.20(d), Borrower
shall indemnify Administrative Agent and any Lender for the full amount of Indemnified Taxes for which
additional amounts are required to be paid pursuant to Section 2.20(b) arising in connection with payments
made under this Agreement or any other Credit Document and Other Taxes (including any such Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable under this Section 2.20)
paid by Administrative Agent or Lender or any of their respective Affiliates and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to such Credit Party shall be conclusive absent manifest error.
Such payment shall be due within ten (10) Business Days of such Credit Party’s receipt of such certificate.

         (f)      If any party determines that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including additional amounts pursuant to this Section 2.20), it
shall pay to the indemnifying party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 2.20 with respect to the Taxes giving rise to such refund), net of all out-
of-pocket expenses (including Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such indemnifying party, upon
the request of such indemnified party, shall repay to such indemnified party the amount paid over pursuant
to this clause (f) (plus any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (f), in no event will the indemnified party
be required to pay any amount to an indemnifying party pursuant to this clause (f) the payment of which
would place the indemnified party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems confidential) to the indemnifying
party or any other Person.

        (g)      Each party’s obligations under this Section 2.20 shall survive the resignation or
replacement of Administrative Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of all obligations under any
Credit Document.

        (h)     Indemnification by Lenders. Each Lender shall severally indemnify Administrative Agent,
within ten (10) Business Days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that Borrower has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes attributable to

                                                     -55-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 62 of 137



such Lender’s failure to comply with the provisions of Section 10.6(g) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Administrative Agent in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount of such payment or liability
delivered to any Lender by Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes Administrative Agent to set off and apply any and all amounts at any time owing to such
Lender under any Credit Document or otherwise payable by Administrative Agent to the Lender from any
other source against any amount due to Administrative Agent under this Section 2.20(h).

         (i)     Issue Price. Borrower and Administrative Agent shall cooperate in good faith to determine
the “issue price” (within the meaning of Section 1273 of the Internal Revenue Code) of the Loans and shall
not take any Tax reporting position inconsistent with such determination, except as otherwise required by
a Change in Law or pursuant to the good faith resolution of a Tax contest.

         2.21. Obligation to Mitigate. Each Lender agrees that, as promptly as practicable after the
officer of such Lender responsible for administering its Loans becomes aware of the occurrence of an event
or the existence of a condition that would cause such Lender to become an Affected Lender or that would
entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions, including any Affected Loans,
through another office of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by such Lender,
the making, funding or maintaining of such Commitments or Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise adversely affect such
Commitments or Loans or the interests of such Lender; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.21 unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as described above. A certificate
as to the amount of any such expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender to Borrower (with a copy
to Administrative Agent) shall be conclusive absent manifest error.

        2.22.    Defaulting Lenders.

         (a)     Defaulting Lender Waterfall. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as such Lender is no longer
a Defaulting Lender, to the extent permitted by applicable law, any payment of principal, interest,
premiums, fees or other amounts received by Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or received by
Administrative Agent from a Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to Administrative Agent hereunder; second, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s breach of its obligations
under this Agreement; third, as Borrower may request (so long as no Default or Event of Default shall have
occurred and be continuing), to the funding of any Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined by Administrative Agent;
fourth, if so determined by Administrative Agent and Borrower, to be held in a Deposit Account and
released pro rata in order to satisfy such Defaulting Lender’s potential future funding obligations with

                                                     -56-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 63 of 137



respect to Loans under this Agreement; fifth, so long as no Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to Borrower as a result of any judgment of a court of
competent jurisdiction obtained by Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, such payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of such Defaulting Lender until such
time as all Loans are held by the Lenders pro rata in accordance with the applicable Pro Rata Shares. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

         (b)      Defaulting Lender Cure. If Borrower and Administrative Agent agree in writing that a
Lender is no longer a Defaulting Lender, Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions set forth therein, that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made retroactively with respect
to premium or fees accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; provided, further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting Lender.

          2.23. Removal or Replacement of a Lender. Anything contained herein to the contrary
notwithstanding, in the event that: (a) (i) any Lender (an “Increased-Cost Lender”) shall give notice to
Borrower that such Lender is an Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender to be an Affected Lender
or which entitle such Lender to receive such payments shall remain in effect, and (iii) such Lender shall fail
to withdraw such notice within three (3) Business Days after Borrower’s request for such withdrawal,
(b) any Lender shall become and continues to be a Defaulting Lender or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of the provisions of this
Agreement as contemplated by Section 10.5(b) or Section 2.24, the consent of the Requisite Lenders shall
have been obtained but the consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required (or, with respect to an Extension, requested; provided that, in respect of an
Extension, if Borrower elects to exercise its rights under this Section 2.23, Borrower shall require that all
such Non-Consenting Lenders assign their outstanding Loans in accordance with this Section 2.23) shall
not have been obtained; then, with respect to each such Increased-Cost Lender, Defaulting Lender or Non-
Consenting Lender (a “Terminated Lender”), Borrower may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and its Commitments, if any,
in full to one or more Eligible Assignees (each, a “Replacement Lender”) in accordance with the provisions
of Section 10.6 and Borrower shall pay the fees, if any, payable thereunder in connection with any such
assignment from an Increased-Cost Lender, a Non-Consenting Lender or a Defaulting Lender; provided
that (1) on the date of such assignment, the Replacement Lender shall pay to such Terminated Lender an
amount equal to the principal of, and all accrued interest on, all outstanding Loans of such Terminated
Lender, (2) on the date of such assignment, Borrower shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.11 (except to the extent the Non-Consenting Lenders hold Loans representing
less than one-third (1/3) of the Loans then outstanding), 2.18, 2.19 or 2.20, (3) in the event such Terminated
Lender is a Non-Consenting Lender, each Replacement Lender shall consent, at the time of such
assignment, to each matter in respect of which such Terminated Lender was a Non-Consenting Lender and
(4) in the case of any such assignment resulting from a claim for payment under Section 2.18, 2.19 or 2.20,
such assignment will result in a reduction in such compensation or payments thereafter. Upon the

                                                    -57-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 64 of 137



prepayment of all amounts owing to any Terminated Lender, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes of this Agreement; provided, further, that any rights of such Terminated
Lender to indemnification hereunder shall survive as to such Terminated Lender. Each Lender agrees that
if Borrower exercises its option hereunder to cause an assignment by such Lender as a Non-Consenting
Lender or Terminated Lender, such Lender shall, promptly after receipt of written notice of such election,
execute and deliver all documentation necessary to effectuate such assignment in accordance with
Section 10.6. In the event that a Lender does not comply with the requirements of the immediately
preceding sentence within one Business Day after receipt of such notice, each Lender hereby authorizes
and directs Administrative Agent to execute and deliver such documentation as may be required to give
effect to an assignment in accordance with Section 10.6 on behalf of a Non-Consenting Lender or
Terminated Lender and any such documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.

        2.24.    Extensions of Loans.

          (a)     Borrower may from time to time, pursuant to the provisions of this Section 2.24, agree with
one or more Lenders holding Loans of any Class to extend the maturity date and to provide for other terms
consistent with this Section 2.24 (each such modification, an “Extension”) pursuant to one or more written
offers (each an “Extension Offer”) made from time to time by Borrower to all Lenders under any Class
that is proposed to be extended under this Section 2.24, in each case on a pro rata basis (based on the relative
principal amounts of the outstanding Loans of each Lender of such Class of Loans) and on the same terms
to each such Lender, which Extension Offer may be conditioned as determined by Borrower and set forth
in such offer. In connection with each Extension, Borrower will provide notification to Administrative
Agent (for distribution to the Lenders of the applicable Class), no later than ten (10) Business Days prior
to the maturity of the applicable Class or Classes to be extended of the requested new maturity date for the
extended Loans of each such Class of Loans (each an “Extended Maturity Date”) and the due date for
Lender responses. In connection with any Extension, each Lender of the applicable Class wishing to
participate in such Extension shall, prior to such due date, provide Borrower and Administrative Agent with
a written notice thereof. Any Lender that does not respond to an Extension Offer by the applicable due date
shall be deemed to have rejected such Extension. In connection with any Extension, Borrower shall agree
to such procedures, if any, as may be reasonably necessary to accomplish the purposes of this Section 2.24.

        (b)      After giving effect to any Extension, the Loans so extended shall cease to be a part of the
Class that they were a part of immediately prior to the Extension and shall be a new Class hereunder;
provided that at no time shall there be more than ten different Classes of Loans.

        (c)      The consummation and effectiveness of each Extension shall be subject to the following:

                (i)      no Event of Default shall have occurred and be continuing at the time any
Extension Offer is delivered to the Lenders or at the time of such Extension;

                 (ii)    the Loans of any Lender extended pursuant to any Extension (“Extended Loans”)
shall have the same terms as the Class of Loans subject to the related Extension Amendment (“Existing
Loans”); except (A) the final maturity date of any Extended Loans of a Class to be extended pursuant to
an Extension shall be later than the Latest Maturity Date at the time of such Extension, and the weighted
average life to maturity of any Extended Loans of a Class to be extended pursuant to an Extension shall be
no shorter than the weighted average life to maturity of the Class of Existing Loans subject to the Latest
Maturity Date at the time of such Extension; (B) the all-in pricing (including, without limitation, margins,
fees and premiums) with respect to the Extended Loans may be higher or lower than the all-in pricing
(including, without limitation, margins, fees and premiums) for the Existing Loans; (C) no repayment of
any Extended Loans shall be permitted unless such repayment is accompanied by an at least pro rata

                                                     -58-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 65 of 137



repayment of all earlier maturing Loans (including previously extended Loans) (or all earlier maturing
Loans (including previously extended Loans) shall otherwise be or have been terminated and repaid in full
in cash); (D) the Extended Loans may contain a “most favored nation” provision for the benefit of Lenders
holding Extended Loans; and (E) the other terms and conditions applicable to Extended Loans may be terms
different than those with respect to the Existing Loans so long as such terms and conditions only apply after
the Latest Maturity Date at the time of such Extension; provided, further, that each Extension Amendment
may, without the consent of any Lender other than the applicable extending Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary or appropriate, in the
opinion of Administrative Agent and Borrower, to give effect to the provisions of this Section 2.24,
including any amendments necessary to treat the applicable Loans of the extending Lenders as a new
“Class” of loans hereunder; provided that no Extension Amendment may provide for any Class of Extended
Loans to (x) be secured by any Collateral or other assets of Holdings or any of its Subsidiaries that does not
also secure the Existing Loans or (y) have additional direct or contingent obligors other than the Credit
Parties become liable in respect of such Class of Extended Loans at any time.

                (iii)    all documentation in respect of such Extension shall be consistent with the
foregoing, and all written communications by Borrower generally directed to the applicable Lenders under
the applicable Class in connection therewith shall be in form and substance consistent with the foregoing
and otherwise reasonably satisfactory to Administrative Agent; and

                (iv)    a minimum amount in respect of such Extension (to be determined in Borrower’s
discretion and specified in the relevant Extension Offer, but in no event less than $25,000,000, unless
another amount is agreed to by Administrative Agent) shall be satisfied.

         (d)     For the avoidance of doubt, it is understood and agreed that the provisions of Section 2.17
and Section 10.5 will not apply to Extensions of Loans pursuant to Extension Offers made pursuant to and
in accordance with the provisions of this Section 2.24, including to any payment of interest, premiums or
fees in respect of any Extended Loans that have been extended pursuant to an Extension at a rate or rates
different from those paid or payable in respect of Loans of any other Class, in each case as is set forth in
the relevant Extension Offer.

         (e)     The Lenders hereby irrevocably authorize Administrative Agent to enter into amendments
(collectively, “Extension Amendments”) to this Agreement and the other Credit Documents as may be
necessary in order to establish new Classes of Loans created pursuant to an Extension, in each case on terms
consistent with this Section 2.24. Notwithstanding the foregoing, Administrative Agent shall have the right
(but not the obligation) to seek the advice or concurrence of the Requisite Lenders with respect to any
matter contemplated by this Section 2.24 and, if Administrative Agent seeks such advice or concurrence,
Administrative Agent shall be permitted to enter into such amendments with Borrower in accordance with
any instructions received from such Requisite Lenders and shall also be entitled to refrain from entering
into such amendments with Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by Administrative Agent for any such
advice or concurrence, all such Extension Amendments entered into with Borrower by Administrative
Agent hereunder shall be binding on the Lenders. Without limiting the foregoing, in connection with any
Extension, (i) the appropriate Credit Parties shall (at their expense) amend (and Administrative Agent is
hereby directed to amend) any Credit Document that Administrative Agent reasonably requests to be
amended to reflect an Extension that has a maturity date prior to the latest Extended Maturity Date so that
such maturity date is extended to the then latest Extended Maturity Date (or such later date as may be
advised by local counsel to Administrative Agent) and (ii) Borrower shall deliver board resolutions,
secretary’s certificates, officer’s certificates and other documents as may reasonably be requested by
Administrative Agent in connection therewith and a legal opinion of counsel reasonably acceptable to
Administrative Agent (i) as to the enforceability of such Extension Amendment, this Agreement as

                                                    -59-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 66 of 137



amended thereby, and such of the other Credit Documents (if any) as may be amended thereby and (ii) to
the effect that such Extension Amendment, including without limitation, the Extended Loans provided for
therein, does not conflict with or violate the terms and provisions of Section 10.5.

         (f)     Promptly following the consummation and effectiveness of any Extension, Borrower will
furnish to Administrative Agent (who shall promptly furnish to each Lender) written notice setting forth
the Extended Maturity Date and material economic terms of the Extension and the aggregate principal
amount of each class of Loans and Commitments after giving effect to the Extension and attaching a copy
of the fully executed Extension Amendment.

        SECTION 3. CONDITIONS PRECEDENT

        3.1.    Conditions to the Closing Date. The deemed making of the Initial Loans by the Lenders
on the Closing Date is subject to the satisfaction, or waiver in accordance with Section 10.5, of the following
conditions on or before the Closing Date:

         (a)    Credit Documents. Administrative Agent shall have received copies of this Agreement,
the Pledge and Security Agreement, the Intercreditor Agreement and each other Credit Document required
by the terms and conditions hereof to be executed and delivered on the Closing Date, executed and delivered
by each Credit Party and each other Person party thereto.

          (b)     Organizational Documents; Incumbency. Administrative Agent shall have received, in
respect of each Credit Party, (i) copies of each Organizational Document of such Credit Party, and, to the
extent applicable, certified as of the Closing Date or a recent date prior thereto by the appropriate
Governmental Authority; (ii) signature and incumbency certificates of the officers of such Credit Party;
(iii) resolutions of the Board of Directors or similar governing body of such Credit Party approving and
authorizing the execution, delivery and performance of this Agreement, the other Credit Documents and
the Related Agreements to which it is a party or by which it or its assets may be bound as of the Closing
Date, certified as of the Closing Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of such Credit Party’s jurisdiction of incorporation, organization or formation,
each dated as of the Closing Date or a recent date prior thereto; and (v) signature and incumbency
certificates of one or more officers of Borrower who are authorized to execute Funding Notices delivered
under this Agreement, in substantially the form of Exhibit L.

         (c)    Organizational and Capital Structure. The organizational structure and capital structure of
Holdings and its Subsidiaries, after giving effect to the Transactions, shall be as set forth on Schedule 3.1,
as the same may be updated from time to time by Borrower; provided that no such update shall be materially
adverse to the Lenders (in their capacities as such) without the prior written consent of Administrative
Agent (not to be unreasonably withheld, conditioned or delayed).

        (d)      Consummation of the Transactions.

                (i)     (1) The Transactions shall have been consummated in accordance with the terms
and conditions of the Asset Purchase Agreement (without giving effect to any amendments, restatements,
supplements, modifications or waivers thereto by the OpCo Purchaser (as defined in the Asset Purchase
Agreement) that are materially adverse to the interests of the Lenders (in their capacities as such)), (2) the
Closing Date Equity Contribution shall have been made and (3) aggregate cash proceeds of at least $[●] of
loans under the Closing Date ABL/FILO Credit Agreements shall have been received by Borrower.

                 (ii)    Administrative Agent shall have received a fully executed copy of each Related

                                                     -60-
       Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 67 of 137



Agreement and each Closing Date ABL/FILO Credit Document, (x) which shall be consistent in all respects
with the terms and conditions of this Agreement and the other Credit Documents and (y) in the case of the
Intercompany Intellectual Property Licensing Agreement and the Intercompany Lease, the form of which
(but not, for the avoidance of doubt, the substance) will be satisfactory to Administrative Agent (not to be
unreasonably withheld, conditioned or delayed) and the substance of which shall provide (i) for an arms’
length royalty or rent, as applicable, and other terms and conditions, in each case as determined by Borrower
in a commercially reasonable manner and exercising its good faith business judgment, so long as the
Lenders and their advisors shall have been afforded a reasonable opportunity to review and comment on
the Intercompany Intellectual Property Licensing Agreement and the Intercompany Lease and the royalty
or rent, as applicable, thereunder in consultation with Borrower prior to the Closing Date, (ii) that
Administrative Agent, after any Event of Default or in any insolvency proceeding of Holdings or any of its
Subsidiaries, may seek to have a court of competent jurisdiction adjust or reset the amounts, payments or
rates on a prospective basis only under the Intercompany Intellectual Property Licensing Agreement or the
Intercompany Lease, as applicable, to then current market amounts, payments or rates in the event the
amounts, payments or rates thereunder are below then current market amounts, payments or rates (it being
understood and agreed that (x) no downward adjustment or reset shall be permitted and (y) any such
adjustment or reset shall not be given retroactive effect), (iii) it being agreed that any such adjustment would
be integral to the Intercompany Intellectual Property Licensing Agreement or the Intercompany Lease, as
applicable, and that any such upward adjustment would need to be assumed along with such Agreement or
Lease in any insolvency proceeding of Holdings or any of its Subsidiaries), (iv) at the option of
Administrative Agent, for the termination thereof upon the occurrence and during the continuance of an
Event of Default and the enforcement of remedies under any of the Credit Documents and (v) that the
Secured Parties shall be express third party beneficiaries thereof. Each Related Agreement and each
Closing Date ABL/FILO Credit Document shall be in full force and effect on the Closing Date and the
OpCo Sale Order shall have been entered and be in full force and effect on the Closing Date.

        (e)     Existing Indebtedness. On the Closing Date, Holdings and its Subsidiaries shall have no
Indebtedness for borrowed money other than the Obligations, the Closing Date ABL/FILO Credit
Agreement Secured Obligations and other Indebtedness assumed on the Closing Date pursuant to the terms
and conditions of the Asset Purchase Agreement and the OpCo Sale Order and permitted by Section 6.1.

         (f)     Sponsor Affiliate Landlord Estoppels. Collateral Agent shall have received from the Credit
Parties a Landlord Estoppel for each Leasehold Property for which a Sponsor or one of its Affiliates is the
ground lessor [(other than any joint venture properties where any such documentation is prohibited by the
terms of the joint venture)].9

        (g)     Personal Property Collateral. Each Credit Party shall have delivered to Collateral Agent,
in each case subject to Section 5.16 and the last paragraph of this Section 3.1:

                (i)      documents reasonably necessary, or reasonably requested by Collateral Agent, to
evidence the compliance by each Credit Party with its obligations under the Pledge and Security Agreement
and the other Collateral Documents (including their obligations to execute or authorize, as applicable, and
deliver UCC financing statements, originals of securities, instruments and chattel paper and any agreements
governing deposit and/or securities accounts as provided therein);

               (ii)     a completed Collateral Questionnaire dated the Closing Date and executed by an
Authorized Officer of each Credit Party, together with all attachments contemplated thereby;


9
    Inclusion subject to diligence.


                                                     -61-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 68 of 137



                 (iii)   fully executed Intellectual Property Security Agreements, in proper form for filing
or recording in the United States Patent and Trademark Office and the United States Copyright Office, as
applicable, memorializing and recording the encumbrance of the Intellectual Property Assets listed in
Schedule [●] to the Pledge and Security Agreement;

                  (iv)    opinions of counsel with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral as Collateral Agent may reasonably request, in each
case in form and substance reasonably satisfactory to Collateral Agent; and

                 (v)      evidence that each Credit Party shall have taken or caused to be taken any other
action, executed and delivered or caused to be executed and delivered any other agreement, document and
instrument (including the Intercompany Note) and made or caused to be made any other filing and recording
(other than as set forth herein), in each case, in accordance with the terms and conditions of the Pledge and
Security Agreement.

         (h)     Pro Forma Financial Statements; Projections. Administrative Agent shall have received
from Borrower (i) pro forma consolidated balance sheets of Holdings and its Subsidiaries as at the end of
the last Fiscal Quarter ended at least sixty (60) days prior to the Closing Date and the related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its Subsidiaries for such Fiscal
Quarter and for the period from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter and (ii) the Projections (it being understood and agreed that the information provided pursuant to
this Section 3.1(h) shall not be made available to Public Lenders).

         (i)     Evidence of Insurance. Collateral Agent shall have received a certificate from the
applicable Credit Party’s insurance broker or other evidence satisfactory to it that all insurance required to
be maintained pursuant to Section 5.5 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of the Secured Parties, as additional insured, loss payee, lender loss payee
and mortgagee thereunder to the extent required under Section 5.5, in each case subject to Section 5.16 and
the last paragraph of this Section 3.1.

        (j)      Opinions of Counsel to Credit Parties. Agents and Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special New York counsel for Credit Parties, as to such matters as Agents may
reasonably request (but not with respect to bankruptcy remoteness, true sale or non-consolidation matters),
dated as of the Closing Date and in form and substance reasonably satisfactory to Agents (and each Credit
Party hereby instructs such counsel to deliver such opinions to Agents and Lenders).

        (k)      Premiums; Fees. Borrower shall have paid (or caused to be paid pursuant to the terms and
conditions of the Asset Purchase Agreement) to each Agent and Lender the premiums and fees payable on
or before the Closing Date referred to in Section 2.11(a) and (c).

       (l)     Solvency Certificate. Administrative Agent shall have received a solvency certificate
executed and delivered by Holdings and Borrower, substantially in the form of Exhibit M, dated as of the
Closing Date and addressed to Agents and the Lenders, and certifying that after giving effect to the
consummation of the Transactions, Holdings and its Subsidiaries are, on a consolidated basis, Solvent.

         (m)     Closing Date Certificate. Administrative Agent shall have received a closing date
certificate executed and delivered by Holdings and Borrower, substantially in the form of Exhibit N, dated
as of the Closing Date and addressed to Agents and the Lenders.

        (n)     Know Your Customer Information. At least five (5) Business Days prior to the Closing

                                                    -62-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 69 of 137



Date, Agents and the Lenders shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) the
“PATRIOT Act”), and a Beneficial Ownership Certification, to the extent that such information was
requested by any Agent or Lender at least ten (10) Business Days prior to the Closing Date (or such later
date as Borrower may agree).

       (o)     Funding Notice. Administrative Agent shall have received a fully executed and delivered
Funding Notice in accordance with Section 2.1(b).

         (p)      Representations and Warranties. The Specified Representations and the Specified Asset
Purchase Agreement Representations shall be true and correct in all material respects on and as of the
Closing Date; provided that any Specified Representation or Specified Asset Purchase Agreement
Representation that is qualified by materiality, material adverse effect or similar language shall be true and
correct in all respects.

        (q)     No Material Adverse Effect. Since the date of the Asset Purchase Agreement, there shall
not have occurred a Company Material Adverse Effect.

        (r)     OpCo Closing Cash. The Credit Parties shall have received the OpCo Closing Cash (as
defined in the Asset Purchase Agreement).

       (s)     Adverse Proceedings. There shall be no Adverse Proceedings enjoining the financing
contemplated by the Credit Documents.

         (t)    Material Agreements. Borrower shall have delivered a true, correct and complete list and,
to the extent not prohibited by applicable confidentiality limitations and after Borrower’s use of
commercially reasonable efforts to overcome such confidentiality limitations, copies of all Material
Agreements (other than each Credit Document, each Related Agreement and each Closing Date ABL/FILO
Credit Document) to be entered into by Holdings or any of its Subsidiaries on the Closing Date (if any)
(other than any Material Agreement acquired or assumed pursuant to the terms and conditions of the Asset
Purchase Agreement and the OpCo Sale Order), and with appropriate redactions for commercially sensitive
information.

For purposes of determining satisfaction of the conditions precedent specified in this Section 3.1, each
Lender that has signed this Agreement shall be deemed to have consented to, approved, accepted and be
satisfied with, each document or other matter required under this Agreement to be consented to, approved
by, acceptable to or satisfactory to any Agent or Lender unless Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its objection thereto.

Notwithstanding anything to the contrary in this Agreement or in any other Credit Document, it is hereby
agreed that to the extent any security interest in the intended Collateral or any deliverable (including those
referred to in Sections 3.1(g) and (i)) related to the perfection of security interests in the intended Collateral
(other than any Collateral the security interests in which may be perfected by the filing of a UCC financing
statement, the possession of stock certificates and powers (if any) or the possession of the Intercompany
Note) is not or cannot be provided and/or perfected on the Closing Date (1) without undue burden or
expense or (2) after Borrower has used commercially reasonable efforts to do so, then the provision and/or
perfection of such security interest or deliverable shall not constitute a condition precedent to the deemed
making of the Initial Loans on the Closing Date but, to the extent otherwise required hereunder, shall be


                                                      -63-
       Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 70 of 137



delivered after the Closing Date in accordance with Section 5.16. 10

           SECTION 4. REPRESENTATIONS AND WARRANTIES

        In order to induce each Agent and Lender to enter into this Agreement and the other Credit
Documents and to induce each Lender to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Agent and Lender, on the Closing Date, that the following statements are
true, complete and correct (it being understood and agreed that the representations and warranties made on
the Closing Date are deemed to be made concurrently with the consummation of the Transactions):

         4.1.     Organization; Requisite Power and Authority; Qualification. Each of Holdings and its
Subsidiaries (a) is duly organized, validly existing and in good standing under the laws of its jurisdiction
of organization, (b) has all requisite power and authority to (i) own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, and (ii) enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and (c) is qualified to do business
and in good standing in every jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so qualified or in good standing
has not had, and could not be reasonably expected to have, a Material Adverse Effect.

         4.2.    Equity Interests and Ownership. The Equity Interests of each of Holdings and its
Subsidiaries has been duly authorized and validly issued and is fully paid and non-assessable. As of the
Closing Date, there is no existing option, warrant, call, right, commitment or other agreement to which
Holdings or any of its Subsidiaries is a party requiring, and there is no membership interest or other Equity
Interests of Holdings or any of its Subsidiaries outstanding which upon conversion or exchange would
require, the issuance by Holdings or any of its Subsidiaries of any additional membership interests or other
Equity Interests of Holdings or any of its Subsidiaries or other Securities convertible into, exchangeable for
or evidencing the right to subscribe for or purchase, a membership interest or other Equity Interests of
Holdings or any of its Subsidiaries. Schedule 4.2 correctly sets forth the ownership interest of Holdings
and each of its Subsidiaries in their respective Subsidiaries as of the Closing Date after giving effect to the
Transactions.

       4.3.     Due Authorization. The execution, delivery and performance of the Credit Documents
have been duly authorized by all necessary action on the part of each Credit Party that is a party thereto.

        4.4.     No Conflict. The execution, delivery and performance by Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not (a) violate (i) any provision of any law or any governmental rule or
regulation applicable to Holdings or any of its Subsidiaries except to the extent such violation would not
reasonably be expected to have a Material Adverse Effect, (ii) any of the Organizational Documents of
Holdings or any of its Subsidiaries, or (iii) any order, judgment or decree of any court or other agency of
government binding on Holdings or any of its Subsidiaries except to the extent such violation (other than
with respect to any order, judgment or decree of the Bankruptcy Court) would not reasonably be expected
to have a Material Adverse Effect; (b) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Holdings or any of its Subsidiaries
except to the extent such conflict, breach or default would not reasonably be expected to have a Material


10
     Except as set forth in this paragraph, the other items listed in Section 3.1 shall be on Schedule 5.16, subject to the
       same timing requirements in the ABL Facility (if applicable) (in which case, if in respect of ABL Priority
       Collateral, shall be subject to any extensions granted under the ABL Facility with respect to timing) or, if not
       required under the ABL Facility, within a period not shorter than 90 days.


                                                            -64-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 71 of 137



Adverse Effect; (c) result in or require the creation or imposition of any Lien upon any of the properties or
assets of Holdings or any of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, for the benefit of the Secured Parties, or Permitted Liens); or
(d) require any approval of equityholders, members or partners or any approval or consent of any Person
under any Contractual Obligation of Holdings or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in writing to Lenders and
except for any such approvals or consents the failure of which to obtain would not reasonably be expected
to have a Material Adverse Effect.

        4.5.     Governmental Consents. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the transactions contemplated by
the Credit Documents do not and will not require any registration with, consent or approval of, or notice to,
or other action to, with or by, any Governmental Authority except (a) the OpCo Sale Order, (b) subject to
Sections 5.11(a) and 5.16 and the last paragraph of Section 3.1, filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Collateral Agent for filing and/or recordation, as of the
Closing Date or (c) as would not reasonably be expected to have a Material Adverse Effect.

        4.6.     Binding Obligation. Each Credit Document has been duly executed and delivered by each
Credit Party that is a party thereto and is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.

         4.7.    Pro Forma Financial Statements. Assuming the Historical Financial Statements were
prepared in accordance with GAAP and fairly present, in all material respects, the matters set forth therein,
the pro forma financial statements delivered pursuant to Section 3.1(h) were prepared based on good faith
estimates and assumptions made by the management of Holdings (and in conformity with GAAP) and fairly
present, in all material respects, the estimated financial position, on a consolidated and pro forma basis, of
the Persons described in such financial statements as at the respective dates thereof and the estimated results
of operations and cash flows, on a consolidated and pro forma basis, of the entities described therein for
each of the periods then ended, subject, in the case of any such unaudited financial statements, to changes
resulting from audit and normal year-end adjustments and assuming that the Transactions had actually
occurred at the respective dates thereof or at the beginning of the periods then ended.

         4.8.    Projections. As of the Closing Date, the projections of Holdings and its Subsidiaries for
the period of Fiscal Year 2020 through and including Fiscal Year 2026 (the “Projections”) are based on
good faith estimates and assumptions made by the management of Holdings and its Subsidiaries; provided
that the Projections are not to be viewed as facts, the Projections are subject to significant uncertainties,
actual results during the period or periods covered by the Projections may differ significantly from the
projected results and no assurance can be given that the projected results will be realized.

        4.9.     Properties.

          (a) Title. Each of Holdings and its Subsidiaries has (i) good, sufficient and legal title to (in the
case of fee interests in real property), (ii) valid leasehold interests in (in the case of leasehold interests in
real or personal property), (iii) valid licensed rights in (in the case of licensed interests in Intellectual
Property) and (iv) good title to (in the case of all other personal property), all of their respective properties
and assets except, in each case, as would not reasonably be expected to have a Material Adverse Effect.
All such properties and assets are free and clear of all Liens other than Permitted Liens.

          (b) Real Estate.

                                                      -65-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 72 of 137



                          (i) As of the Closing Date, Schedule 4.10 contains a true, accurate and complete
        list of (A) all Real Estate Assets, and (B) all leases (including ground leases), subleases and
        assignments of leases (together with all amendments, modifications, supplements, renewals and
        extensions of any thereof, collectively, “Leases”) pursuant to which any applicable Credit Party
        owns an interest in any Leasehold Property (whether directly or as an assignee or successor in
        interest) as lessee. Each agreement described in clause (B) of the immediately preceding sentence
        is in full force and effect and Holdings does not have knowledge of any default that has occurred
        and is continuing thereunder, in each case, except as would not reasonably be expected to have a
        Material Adverse Effect.

                          (ii) With respect to (A) each Lease and (B) each reciprocal easement agreement
        or other similar agreement encumbering or binding upon any Real Estate Asset to which any Credit
        Party is a party (an “REA” and, together with each Lease, each, a “Property Document”), (1) such
        Property Document is in full force and effect and constitutes the legally valid and binding obligation
        of each such Credit Party, enforceable against such Credit Party in accordance with its terms, except
        as such enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium or
        similar laws relating to or limiting creditors’ rights generally or by equitable principles and (2)
        neither Holdings nor any of its Subsidiaries has knowledge of any default that has occurred and is
        continuing under such Property Document, except, in the case of each of clauses (1) and (2), as
        would not reasonably be expected to have a Material Adverse Effect.

          (c) Intellectual Property. Each of Holdings and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents, trade secrets, rights of publicity or likeness, and other
Intellectual Property applicable to its business, and the use thereof by Holdings and its Subsidiaries does
not infringe upon the rights of any other Person, except for any defects in ownership or licenses or any such
infringements that, individually or in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

        4.10. No Event of Default. No event shall have occurred and be continuing or would result
from the consummation of the Transactions that would constitute an Event of Default.

        4.11. Investment Company Act. Neither Holdings nor any of its Subsidiaries is subject to
regulation under the Investment Company Act of 1940. Neither Holdings nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

        4.12.    Federal Reserve Regulations; Exchange Act.

         (a)       None of Holdings or any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or carrying Margin Stock.

        (b)      No portion of the proceeds (if any) of any Credit Extension shall be used in any manner,
whether directly or indirectly, that causes or could reasonably be expected to cause, such Credit Extension
or the application of such proceeds to violate Regulation T, Regulation U or Regulation X of the Board of
Governors or any other regulation thereof or to violate the Exchange Act.

        4.13. Solvency. As of the Closing Date, after giving effect to the Transactions, Holdings and its
Subsidiaries are, on a consolidated basis, Solvent.




                                                      -66-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 73 of 137



         4.14. Disclosure. No information or data (other than the Projections and the pro forma financial
statements delivered pursuant to Section 3.1(h)) contained in any Credit Document or in any other
documents, certificates or written statements furnished to any Agent or Lender by or on behalf of Holdings
or any of its Subsidiaries for use in connection with the transactions contemplated hereby (to the extent
relating to the OpCo Acquired Assets or the OpCo Assumed Liabilities prior to the Closing Date, to
Holdings’ and its Subsidiaries’ knowledge) contains any untrue statement of a material fact or omits to state
a material fact (known to Holdings or any of its Subsidiaries, in the case of any document not furnished by
any of them) necessary in order to make the statements contained herein or therein not materially misleading
in light of the circumstances in which the same were made. Any projections and pro forma financial
information contained in such materials are based upon good faith estimates and assumptions believed by
Holdings and its Subsidiaries to be reasonable at the time made and at the time made available to any Agent
or Lender by or on behalf of Holdings or any of its Subsidiaries, it being recognized by Agents and the
Lenders that such projections as to future events are not to be viewed as facts, that such projections are
subject to significant uncertainties, that actual results during the period or periods covered by any such
projections may differ significantly from the projected results and that no assurance can be given that the
projected results will be realized.

        4.15.    Sanctioned Persons; Anti-Corruption Laws.

        (a)      None of Holdings or any of its Subsidiaries or any of their respective directors, officers or,
to the knowledge of Holdings or any of its Subsidiaries, employees, agents, advisors or Affiliates is the
subject of any sanctions or economic embargoes administered or enforced by the U.S. government,
including by the U.S. Department of State or the Office of Foreign Assets Control of the U.S. Department
of the Treasury, or any other applicable sanctions authority (collectively, “Sanctions”, and the associated
laws, rules, regulations and orders, collectively, “Sanctions Laws”).

        (b)      Each of Holdings and its Subsidiaries and their respective directors, officers and, to the
knowledge of Holdings or any of its Subsidiaries, employees, agents, advisors and Affiliates is in
compliance (i) in all respects with all Sanctions Laws, and (ii) in all material respects with (A) the United
States Foreign Corrupt Practices Act of 1977, as amended, and any other applicable anti-bribery or anti-
corruption laws, rules, regulations and orders (collectively, “Anti-Corruption Laws”) and (B) Anti-Money
Laundering Laws.

         (c)      No part of the proceeds (if any) of the Loans will be used, directly or indirectly, (i) for the
purpose of financing any activities or business of or with any Person or in any country or territory that at
the time of such financing is the subject of any Sanctions, (ii) in any other manner that would constitute or
give rise to a violation of Sanctions by any party hereto, including any Lender, or (iii) for any payments to
any governmental official or employee, political party, official of a political party, candidate for political
office, or anyone else acting in an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of any Anti-Corruption Law.

        4.16. Insurance. Holdings and each of its Subsidiaries maintain the insurance required to be
maintained by it pursuant to Section 5.5 and such insurance is in full force and effect and all premiums then
due thereon have been paid. Neither the execution of the Credit Documents, nor the performance of the
Credit Parties’ respective obligations thereunder, will result in any insurance policy of Holdings or any of
its Subsidiaries being cancelled, except to the extent such cancellation would not result in a violation of
Section 5.5.

        4.17. Special Purpose Subsidiaries. No Special Purpose Subsidiary is in default in any manner
under any provision of Section 5.14.


                                                      -67-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 74 of 137



        4.18.    EEA Financial Institutions. No Credit Party is an EEA Financial Institution.

        SECTION 5. AFFIRMATIVE COVENANTS

        Each Credit Party covenants and agrees that, so long as any Commitment is in effect and until
payment in full in cash of all Obligations (other than (x) any unasserted contingent indemnification
obligations and (y) obligations in respect of the Earnout Agreement), such Credit Party shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Section 5.

         5.1.     Financial Statements and Other Reports. Borrower will deliver to Administrative Agent
for distribution to each Lender (except as otherwise expressly required below):

        (a)      Quarterly Financial Statements.

                 (i)      As soon as available, and in any event within 45 (or, in the case of the first two
Fiscal Quarters ending after the Closing Date for which reporting would otherwise be due in accordance
with this Section 5.1(a)(i), 60) days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, commencing with the first Fiscal Quarter ending after the Closing Date for which reporting would
otherwise be due in accordance with this Section 5.1(a)(i), the consolidated balance sheets of Holdings and
its Subsidiaries as at the end of such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding periods of the previous
Fiscal Year and the corresponding figures from the Financial Plan for the current Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification and a Narrative Report with respect
thereto;

                 (ii)     As soon as available, and in any event within 30 days after the end of the Fiscal
Quarter ending January 30, 2021, the internally prepared preliminary and unaudited “flash” numbers for
the Fiscal Quarter ending January 30, 2021, which shall be limited to the following: (i) revenue; (ii)
Consolidated Adjusted EBITDA; (iii) same-store sales; (iv) Unrestricted Cash; (v) Indebtedness
outstanding under any revolving credit facilities; and (vi) availability under any revolving credit facilities,
in addition to (if available) consolidated balance sheets of Holdings and its Subsidiaries as at the end of
such Fiscal Quarter and the related internally prepared “flash” consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for such Fiscal Quarter, all in
reasonable detail as at the end of and for such Fiscal Quarter (it being understood and agreed that such
numbers are preliminary and unaudited and no representation or warranty shall be made with respect
thereto);

         (b)     Annual Financial Statements. As soon as available, and in any event within 90 (or, in the
case of the Fiscal Year ending January 30, 2021, 120) days after the end of each Fiscal Year, commencing
with the Fiscal Year ending January 30, 2021, (i) the consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal Year and the corresponding
figures from the Financial Plan for the Fiscal Year covered by such financial statements, in reasonable
detail, together with a Financial Officer Certification and a Narrative Report with respect thereto; and
(ii) with respect to such consolidated financial statements, a report thereon of one of Deloitte Touche
Tohmatsu Limited, Ernst & Young Global Limited, KPMG International Limited or
PricewaterhouseCoopers or another independent certified public accountant of recognized national standing
selected by Holdings and reasonably satisfactory to Administrative Agent (which report and/or the

                                                     -68-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 75 of 137



accompanying financial statements shall be unqualified and contain no exception as to (x) other than for
the Fiscal Years ending January 30, 2021 and January 29, 2022, going concern (other than solely with
respect to, or resulting solely from, any potential inability to satisfy the Financial Covenant on a future date
or in a future period) or (y) scope of audit, and, in each case, shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial position of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP);

          (c)     Compliance Certificate. Together with each delivery of financial statements of Holdings
and its Subsidiaries pursuant to Sections 5.1(a)(i) and 5.1(b), a duly executed and completed Compliance
Certificate of a Financial Officer (i) certifying as to whether a Default or Event of Default has occurred and
is continuing on the date thereof and, if a Default or Event of Default has occurred and is continuing on
such date, specifying the details thereof and any action taken or proposed to be taken with respect thereto,
(ii) certifying the calculation of the Financial Covenant (whether or not it is in effect) and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the date of the most recent
audited financial statements delivered pursuant to Section 5.1(b) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying such Compliance Certificate;

        (d)      Material Agreements. Promptly upon the entry into any Material Agreement by Holdings
or any of its Subsidiaries, a written notice of such entry and a copy of such Material Agreement (but only
to the extent not prohibited by applicable confidentiality limitations and after Borrower’s use of
commercially reasonable efforts to overcome such confidentiality limitations, and with appropriate
redactions for commercially sensitive information);

         (e)     Notice of Default or Event of Default. Promptly upon any Financial Officer or other
executive officer of Holdings or any of its Subsidiaries obtaining knowledge of the occurrence of any
Default or any Event of Default, a certificate of a Financial Officer or other executive officer of Borrower
setting forth the details of the Default or Event of Default requiring such notice and any action taken or
proposed to be taken with respect thereto;

         (f)      Notice of Litigation. Promptly upon any Financial Officer or other executive officer of
Holdings or any of its Subsidiaries obtaining knowledge of the filing or commencement of any action, suit
or proceeding by or before any arbitrator or Governmental Authority against or affecting Holdings or any
of its Subsidiaries that, if adversely determined, would reasonably be expected to result in a Material
Adverse Effect, a certificate of a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken or proposed to be taken with
respect thereto;

         (g)      ERISA. Promptly upon any Financial Officer or other executive officer of Holdings or any
of its Subsidiaries obtaining knowledge of the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, would reasonably be expected to result in a Material Adverse
Effect, a certificate of a Financial Officer or other executive officer of Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed to be taken with respect
thereto;

        (h)     Financial Plan. Within 60 days after the end of each Fiscal Year, an annual financial
forecast for Holdings and its Subsidiaries for the subsequent Fiscal Year (including a consolidated balance
sheet of Holdings and its Subsidiaries as of the end of the prior Fiscal Year and consolidated statements of
income and cash flows of Holdings and its Subsidiaries for such Fiscal Year) based on good faith estimates
and assumptions made by the management of Holdings and its Subsidiaries as of the date of delivery thereof


                                                     -69-
       Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 76 of 137



and which annual financial forecast the management of Holdings and its Subsidiaries believes is reasonable
and attainable as of the date of delivery thereof (a “Financial Plan”);

         (i)      Insurance Report. Each Credit Party shall deliver to Administrative Agent a copy of a
certificate of insurance evidencing the required coverage on or prior to the Closing Date and promptly
following each renewal or replacement of such policies thereafter, and Borrower will furnish to
Administrative Agent, upon its reasonable request, information in reasonable detail as to the insurance so
maintained;

         (j)     Information Regarding Collateral. Borrower will furnish to Administrative Agent and
Collateral Agent prompt written notice of any change (i) in the legal name of any Credit Party, (ii) in the
identity or type of organization or corporate structure of any Credit Party, (iii) in the Federal Taxpayer
Identification Number or other identification number of any Credit Party or (iv) in the jurisdiction of
organization of any Credit Party; provided that the Credit Parties agree not to effect or permit any of the
foregoing changes described in this sentence unless all filings have been made under the UCC or otherwise
that are required in order for Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in the Collateral;

         (k)     Annual Collateral Verification. Each year, at the time of delivery of annual financial
statements with respect to the preceding Fiscal Year pursuant to Section 5.1(b), Borrower shall deliver to
Administrative Agent (i) a certificate of its Authorized Officer (A) either confirming that there has been no
change in the information set forth in sections [I.A.-D., I.H., II.A.-B. and II.E.-G.]11 of the Collateral
Questionnaire delivered on the Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.1 and/or identifying such changes and (B) certifying that all UCC financing statements
(including fixtures filings, as applicable) and all other filings, recordings or registrations required by the
terms of the Pledge and Security Agreement have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause (A) above (or in such Collateral
Questionnaire) to the extent necessary to establish a legal, valid and perfected security interest in favor of
the Collateral Agent (for the benefit of the Secured Parties) in respect of all Collateral in which a Lien may
be perfected by filing, recording or registration in the United States (or any political subdivision thereof),
and (ii) upon request by Administrative Agent, a copy of any certificate or other document delivered to the
administrative agent or collateral agent under the ABL Credit Agreement or the FILO Credit Agreement
updating the information contained in any perfection certificate or similar document with respect to the
ABL Priority Collateral, or certifying that there have been no changes to such information;

        (l)       Other Information. (A) Promptly upon their becoming publicly available, copies (or email
notice) of all periodic reports and all registration, proxy statements and prospectuses, if any, filed by any
Credit Party with the Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, (B) promptly after any Credit Party obtains knowledge that
(i) Moody’s or S&P shall have announced a change in any Credit Rating established or deemed to have
been established by such rating agency, written notice of such Credit Rating change, (C) promptly following
any request therefor, such other information regarding the operations, business affairs and financial
condition of Holdings or any Subsidiary as Administrative Agent (or any Lender through Administrative
Agent) may reasonably request in writing and (D) promptly following any written request therefor, such
information and documentation reasonably required by the Lenders or Agents for purposes of complying
with any applicable “know your customer” regulations under the PATRIOT Act or other applicable Anti-
Money Laundering Laws; provided that none of Holdings or any of its Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of, or discussion of, any

11
     References to be conformed to the Collateral Questionnaire.


                                                          -70-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 77 of 137



document, information or other matter that (x) constitutes non-financial trade secrets or non- financial
proprietary information, (y) in respect of which disclosure to Agents or any Lender (or their respective
representatives or contractors) is prohibited by law or any bona fide binding agreement or (z) is subject to
attorney-client or similar privilege or constitutes attorney work product; and

         (m)     Certification of Public Information. Borrower and each Lender acknowledge that certain
of the Lenders may be Public Lenders and, if documents or notices required to be delivered pursuant to this
Section 5.1 or otherwise are being distributed through IntraLinks, SyndTrak or another relevant website or
other information platform (the “Platform”), any document or notice that Borrower has indicated contains
Non-Public Information shall not be posted on that portion of the Platform designated for such Public
Lenders. Borrower agrees to use commercially reasonable efforts to clearly designate all information
provided to Administrative Agent by or on behalf of Borrower which is suitable to make available to Public
Lenders; provided that the documents and notices required to be delivered pursuant to Section 5.1(a)(i), (b)
and (c) shall be posted on that portion of the Platform designated for Public Lenders. If Holdings or
Borrower has not indicated whether a document or notice delivered pursuant to this Section 5.1 contains
Non-Public Information (other than the documents and notices required to be delivered pursuant to
Section 5.1(a)(i), (b) and (c)), Administrative Agent reserves the right to post such document or notice
solely on that portion of the Platform designated for Lenders who wish to receive material Non-Public
Information with respect to Holdings and its Subsidiaries and their respective Securities.

         Documents required to be delivered pursuant to Section 5.1 may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the earliest of the date (i) on which Borrower posts
such documents, or provides a link thereto on Borrower’s website; (ii) on which such documents are posted
to the Securities and Exchange Commission’s (or any Governmental Authority succeeding to any or all of
the functions of said Commission’s) website (including as part of any 10-K or 10-Q filing) or (iii) on which
such documents are posted on Borrower’s behalf on any Platform to which each Lender and Administrative
Agent have access (whether a commercial, third-party website or whether sponsored by Administrative
Agent); provided that (A) Borrower shall have notified Administrative Agent of the posting of such
documents and (B) in the case of documents required to be delivered pursuant to Section 5.1(a) or (b),
Holdings shall deliver electronic copies of such documents to Administrative Agent if any Lender requests
that Holdings deliver such copies until a request to cease delivering copies is given by Administrative Agent
at the request of such Lender. Administrative Agent shall have no obligation to request the delivery of or
to maintain copies of the documents referred to above, and in any event shall have no responsibility to
monitor compliance by Holdings or Borrower with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of such documents.

         5.2.     Existence. Each Credit Party will, and will cause each of its Subsidiaries to, (a) do or cause
to be done all things necessary to preserve, renew and keep in full force and effect its legal existence and
(b) except as would not reasonably be expected to have a Material Adverse Effect, take all reasonable action
to preserve, renew and keep in full force and effect its rights, licenses, permits, privileges and franchises;
provided that the foregoing clauses (a) and (b) shall not prohibit any merger, consolidation, liquidation,
transfer of assets or dissolution permitted under Section 6.5 and, in the case of an asset transfer, Section 6.8.

        5.3.      Payment of Taxes. Each Credit Party will, and will cause each of its Subsidiaries to, pay
its Tax liabilities, that, if not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Holdings and its Subsidiaries have set aside
on its books adequate reserves with respect thereto in accordance with GAAP and (c) the failure to make
payment pending such contest would not reasonably be expected to result in a Material Adverse Effect.



                                                      -71-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 78 of 137



        5.4.     Maintenance of Properties. Each Credit Party will, and will cause each of its Subsidiaries
to, keep and maintain all property material to the conduct of the business of Holdings and its Subsidiaries
(taken as a whole) in good working order and condition, ordinary wear and tear, condemnation and casualty
loss excepted, except where the failure to do so would not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit the disposition of any property otherwise
permitted by this Agreement; provided, further, that nothing in this Section shall prevent Holdings or any
of its Subsidiaries from discontinuing the operations (or, as determined by Borrower in a commercially
reasonable manner and exercising its good faith business judgment, for “dark” properties, discontinuing the
maintenance of “dark” properties) of any of its properties, or terminating any Leases (other than a
termination of any Master Lease in violation of Section 6.17), in each case no longer deemed by Borrower
to be useful (under the circumstances) in the conduct of its business.

         5.5.     Insurance. Each Credit Party will, and will cause each of its Subsidiaries to, maintain,
(1) with financially sound and reputable insurance companies or (2) with association or captive insurance
companies or pursuant to self-insurance, insurance in such amounts (with no greater risk retention) and
against such risks (including physical loss or damage to the Collateral (including all inventory constituting
Collateral)) as are customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. Each of the Credit Parties shall ensure that
each such policy of insurance shall name Collateral Agent, for the benefit of the Secured Parties, as an
additional insured thereunder as its interests may appear, and policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include a lenders’ loss payable clause in favor of
Collateral Agent and providing for losses thereunder (other than, prior to the repayment in full of the
Closing Date ABL/FILO Credit Agreement Secured Obligations, losses in respect of the ABL Priority
Collateral) to be payable to Collateral Agent or its designee, provided that, unless an Event of Default shall
have occurred and be continuing, (A) Collateral Agent shall turn over to Borrower any amounts received
by it as lender loss payee, loss payee or mortgagee under any such policies and (B) Holdings and/or the
applicable Subsidiary shall have the sole right to make, settle and adjust claims in respect of such insurance.
Each of the Credit Parties shall ensure that each such policy referred to in this paragraph shall be evidenced
by a certificate pursuant to which the relevant insurance broker will endeavor to provide Collateral Agent
(A) at least ten (10) days’ prior written notice of any cancelation, modification or nonrenewal of any such
policy by reason of nonpayment of premium (giving Collateral Agent the right to cure defaults in the
payment of premiums) and (B) at least thirty (30) days’ prior written notice of any cancelation, modification
or nonrenewal of any such policy for any reason other than nonpayment of premium.

          5.6.    Books and Records; Inspections. The Credit Parties will, and will cause each of their
respective Subsidiaries to, keep proper books of record and account in accordance with GAAP. The Credit
Parties will, and will cause each of their respective Subsidiaries to, permit any representatives designated
by Administrative Agent, upon reasonable prior notice and without disruption of the normal and ordinary
conduct of the business of Holdings or any such Subsidiary, to visit and inspect its properties, to examine
and make extracts from its books and records (but Administrative Agent may not have more than one such
visit per any twelve month period except during the continuance of an Event of Default), and to discuss its
affairs, finances and condition with its officers and, if an executive officer or a Financial Officer has been
afforded an opportunity to be present, independent accountants (subject to such accountants’ customary
policies and procedures), all at such reasonable times during normal business hours and as often as
reasonably requested. Notwithstanding anything to the contrary in this Section 5.6, (a) none of Holdings or
any Subsidiary will be required to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter that (i) in respect of which disclosure to
Administrative Agent or any Lender (or their respective representatives or contractors) is prohibited by law
or any bona fide binding agreement or (ii) is subject to attorney-client or similar privilege or constitutes
attorney work product; provided that the Credit Parties will, and will cause each of their respective
Subsidiaries to, make available redacted versions of requested documents or, if unable to do so consistent

                                                     -72-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 79 of 137



with the preservation of such privilege, shall endeavor in good faith otherwise to disclose information
responsive to the requests of Administrative Agent, any Lender or any of their respective related parties, in
a manner that will protect such privilege, (b) any such inspection of any Real Estate Asset shall not
unreasonably interfere with the use and/or operation of such Real Estate Asset and shall, at the applicable
Credit Parties’ option, be conducted in the presence of a representative of such Credit Parties and
(c) Administrative Agent shall not have the right to perform any Phase I Environmental Site Assessment or
any invasive analysis, testing or sampling of any environmental medium, including any Phase II
Environmental Site Investigation or Assessment, without the written authorization of Borrower absent an
Event of Default.

         5.7.    Lenders Meetings. The Credit Parties will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders once during each Fiscal
Quarter, to be held at Borrower’s corporate offices (or at such other location, or by teleconference, in each
case as may be agreed to by Borrower and Administrative Agent) at such time as may be agreed to by
Borrower and Administrative Agent; provided that, so long as no Event of Default shall have occurred and
be continuing, any travel or other similar expenses of any Lender shall be borne by such Lender to the
extent such meeting is held at Borrower’s corporate offices; provided, further, that no such meeting shall
be held at Borrower’s corporate offices to the extent Borrower and Administrative Agent reasonably agree
that holding such meeting at Borrower’s corporate offices is not advisable or possible as a result of any
viral outbreak (including the “Coronavirus” or “COVID-19”).

         5.8.     Compliance with Laws. The Credit Parties will, and will cause each of their respective
Subsidiaries to, comply with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so, individually or in the aggregate, would not
result in a Material Adverse Effect.

        5.9.     Environmental.

        (a)      Environmental Disclosure. Borrower will deliver to Administrative Agent (for distribution
to the Lenders) and Collateral Agent:

                 (i)      as soon as practicable following receipt thereof, copies of all environmental audits,
investigations, analyses and reports of any kind or character, whether prepared by personnel of Holdings or
any of its Subsidiaries or by independent consultants, Governmental Authorities or any other Persons, with
respect to environmental matters at any Facility or with respect to any Environmental Claims or
Environmental Liabilities, if such environmental matters, Environmental Claims or Environmental
Liabilities could reasonably expected to result in a Material Adverse Effect;

                 (ii)     promptly upon the occurrence thereof, written notice describing in reasonable
detail (1) any Release of Hazardous Materials that is reasonably expected to result in a Material Adverse
Effect, (2) any remedial action taken by Borrower or any other Person in response to any Hazardous
Materials Activities the existence of which could reasonably be expected to result in one or more
Environmental Claims or Environmental Liabilities having, individually or in the aggregate, a Material
Adverse Effect, (3) any Environmental Claims or Environmental Liabilities that, individually or in the
aggregate, could reasonably expected to result in a Material Adverse Effect, and (4) Holdings’, Borrower’s
or any of its Subsidiaries’ discovery of any occurrence or condition on any real property adjoining or in the
vicinity of any Real Estate Asset that could cause such Real Estate Asset or any part thereof to be subject
to any material restrictions on the ownership, occupancy, transferability or use thereof under any
Environmental Laws;




                                                     -73-
       Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 80 of 137



                 (iii)    as soon as practicable following the sending or receipt thereof by Holdings or any
of its Subsidiaries, a copy of any material written communications with or from any Person or any request
for information from any Governmental Authority, in either case, with respect to any Environmental
Liability, including any investigation by any Governmental Authority with respect to whether Holdings or
any of its Subsidiaries may be potentially responsible for any Hazardous Materials Activity, if such
Environmental Liability could reasonably expected to give rise to a Material Adverse Effect; and

                (iv)     with reasonable promptness, such other documents and information as from time
to time may be reasonably requested by Administrative Agent or Collateral Agent in relation to any matters
disclosed pursuant to this Section 5.9(a).

        (b)      Hazardous Materials, Etc. Each Credit Party shall promptly take, and shall cause each of
its Subsidiaries promptly to take, any and all commercially reasonable actions to (i) cure any violation of
applicable Environmental Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and (ii) make an appropriate response
to any Environmental Claim or Environmental Liabilities against such Credit Party or any of its Subsidiaries
and discharge any obligations it may have to any Person thereunder where failure to do so could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect.

           5.10.     Subsidiaries.

         (a)      If any Subsidiary other than any Excluded Subsidiary is formed or acquired, or if any
Excluded Subsidiary ceases to be an Excluded Subsidiary, after the Closing Date, then the Credit Parties
shall, within fifteen (15) Business Days after the date such Subsidiary (other than any Excluded Subsidiary)
is formed or acquired or ceases to be an Excluded Subsidiary, notify Administrative Agent and the Lenders
thereof and promptly (i) cause such Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement by executing and delivering to Administrative Agent and Collateral Agent
a Counterpart Agreement, (ii) obtain all consents and approvals required to be obtained by it in connection
with the execution and delivery of the Collateral Documents and the performance of its obligations
thereunder and the granting by it of the Liens thereunder and (iii) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments, agreements, and certificates
reasonably requested by Administrative Agent in order to create Liens in favor of the Collateral Agent, for
the benefit of the Secured Parties, on any Collateral and the Liens intended to be created by the Pledge and
Security Agreement and to perfect such Liens to the extent required by, and with the priority required by,
the Pledge and Security Agreement and the Intercreditor Agreement. In the event that any Person becomes
an Excluded Subsidiary, and the ownership interests of such Excluded Subsidiary are owned by Borrower
or by any other Credit Party, Borrower shall, or shall cause such other Credit Party to, take all of the actions
necessary to grant a Lien in favor of Collateral Agent, for the benefit of the Secured Parties, in 100% of
such ownership interests; provided that the foregoing shall not apply to the ownership interests in any
Special Purpose Tenant Subsidiary or any Special Purpose Tenant Subsidiary HoldCo. With respect to
each such Subsidiary required to become a Guarantor pursuant to this Section 5.10, Borrower shall
promptly send to Administrative Agent written notice setting forth with respect to such Person (i) the date
on which such Person became a Subsidiary and (ii) all of the data required to be set forth in Schedule 4.2
with respect to all Subsidiaries of Borrower, and such written notice shall be deemed to supplement
Schedule 4.2 for all purposes of this Agreement.

       (b)     Notwithstanding anything to the contrary herein, in no event shall the Collateral include
Excluded Assets12 (as such term is defined in the Pledge and Security Agreement).


12
     For the avoidance of doubt, to include payroll, trust and tax accounts, and equity of foreign subsidiaries the pledge

                                                            -74-
       Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 81 of 137



           5.11.    Real Estate Assets.1314

         (a)      Borrower and each applicable Guarantor hereby agrees that Collateral Agent shall be
responsible for and retain all rights with respect to Collateral Agent’s preparation, filings, registrations,
recordings and other actions with respect to the Mortgaged Properties and, subject to Section 5.12,
Borrower and each applicable Guarantor hereby agrees that it shall use commercially reasonable efforts to
assist, and shall cooperate in good faith in a commercially reasonable and prompt manner with, Collateral
Agent with respect to Collateral Agent’s preparation, filings, registrations, recordings and other actions
with respect to each of the following for the Mortgaged Properties (collectively, the “Real Estate
Collateral Documents”):

                  (i)      a fully executed and notarized Mortgage creating a valid and, subject only to
recording or filing in the county or other applicable jurisdiction in which the same is located, perfected First
Priority lien on each applicable Mortgaged Property, which Mortgage shall be in proper form for recording
or filing (as applicable) in such county or other applicable jurisdiction;

                (ii)     an opinion of counsel (which counsel shall be reasonably satisfactory to Collateral
Agent) in each state in which an applicable Mortgaged Property is located with respect to the enforceability
of the Mortgages to be recorded in such state and such other customary matters as Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory to Collateral Agent;

                 (iii)    with respect to each applicable Mortgaged Property that is a Leasehold Property,
a Landlord Estoppel; provided that the requirement set forth in this clause (iii) shall be deemed to be
satisfied as to any Landlord Estoppel with respect to a Leasehold Property if (1) Borrower uses
commercially reasonable efforts, and fails, to obtain such Landlord Estoppel and (2) neither of the Sponsors
nor their respective Affiliates is the ground lessor of such Leasehold Property;

                 (iv)    contemporaneously with the delivery of the applicable Mortgage for the
Mortgaged Property, an American Land Title Association (“ALTA”) (or local equivalent thereof)
mortgagee title insurance policies issued by one or more title companies reasonably satisfactory to
Collateral Agent (it being acknowledged and agreed that First American Title Insurance Company and
Commonwealth Land Title Insurance Company are approved by Collateral Agent) with respect to each
applicable Mortgaged Property (each, a “Title Policy”), in amounts not less than the fair market value of
the applicable Mortgaged Property, containing customary endorsements reasonably requested by Collateral
Agent and available at commercially reasonable rates, insuring the lien of the applicable Mortgage subject
to no Liens other than Permitted Liens, and otherwise in form and substance reasonably satisfactory to
Collateral Agent, together with evidence reasonably satisfactory to Collateral Agent that such Credit Party
has paid to the applicable title company the portion of the following expenses for which the Credit Party is
responsible: (a) all expenses and premiums owed to such title company in connection with the issuance of

       of which would give rise to a material adverse tax consequence (e.g., due to change in law), leasehold mortgages,
       fee-owned and ground leased real property with lit value less than $2,000,000 and not otherwise on the Mortgaged
       Properties Schedule and other customary exclusions. No perfection actions will be required to be taken outside
       of the United States with respect to any Collateral.

13
     The Lenders will agree to file, register and record the Mortgages and related deliverables described in this Section
       5.11.

14
     All OpCo fee-owned and ground-leased properties as of the Closing Date with a lit value over $2,000,000 to be
      included on Schedule 5.11. All property values for initial mortgages will definitively be determined by the
      Lenders.


                                                           -75-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 82 of 137



each Title Policy and (b) all recording, filing and stamp taxes and fees (including mortgage recording and
intangible taxes) payable in connection with recording or filing the Mortgages for each Mortgaged Property
in the appropriate real estate records;

                (v)     (A) a completed Flood Certificate with respect to each applicable Mortgaged
Property, which Flood Certificate shall (x) be addressed to the Collateral Agent and (y) otherwise comply
with the Flood Program; (B) if any such Flood Certificate states that such Mortgaged Property is located
in a Flood Zone, Borrower’s written acknowledgment of receipt of written notification from Collateral
Agent (x) that such Mortgaged Property is a Flood Hazard Property and (y) as to whether the community
in which such Mortgaged Property is located is participating in the Flood Program; and (C) if such
Mortgaged Property is a Flood Hazard Property and is located in a community that participates in the Flood
Program, evidence that Borrower has obtained a policy of flood insurance that is in compliance with all
applicable requirements of the Flood Program; and

                (vi)     ALTA surveys of all applicable Mortgaged Properties, certified to Collateral Agent
and dated not more than thirty (30) days prior to the date of the delivery of the corresponding Mortgage for
the applicable Mortgaged Property, or such other surveys or maps as will cause the applicable Title Policies
to omit a general survey exception.

         (b)     In the event that any Credit Party acquires a Real Estate Asset following the Closing Date,
then such Credit Party shall (a) unless it is a Special Purpose Real Estate Subsidiary, promptly convey such
Real Estate Asset to a Special Purpose Real Estate Subsidiary, (b) promptly deliver to Collateral Agent the
Real Estate Collateral Documents with respect to such Real Estate Asset (except to the extent constituting
an Excluded Asset) in accordance with this Section 5.11 (but in any event within sixty (60) days after such
acquisition) and (c) take such other actions and execute and deliver, or cause to be executed and delivered,
such other documents, instruments and certificates as Administrative Agent may reasonably request to
create in favor of Collateral Agent, for the benefit of the Secured Parties, a valid and, subject only to any
necessary filings and/or recordings, perfected First Priority liens on such Real Estate Asset. In addition to
the foregoing, Borrower shall, at the reasonable request of Administrative Agent, cooperate to the extent
necessary in order for Administrative Agent to obtain, from time to time, such appraisals as the
Administrative Agent (including at the request of any Lender) determines may be required by law or
regulation to obtain with respect to any Real Estate Asset; provided that Borrower shall not be obligated to
deliver any appraisal with respect to a Real Estate Asset no more than one (1) time in any twelve (12) month
period so long as no Event of Default is continuing and the Credit Parties shall have no obligation to pay
(or reimburse the Administrative Agent or any Lender) for the costs or expenses of any such appraisals.

         5.12. Further Assurances. Each Credit Party will execute any and all further documents,
financing statements, agreements and instruments, and take all such further actions, which may be required
under any applicable law, or which Administrative Agent may reasonably request, to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially all of the assets of the Credit
Parties and all of the outstanding Equity Interests of each Guarantor Subsidiary (subject to limitations
contained in Section 5.10 and in the Credit Documents), all at the expense of the Credit Parties. The Credit
Parties also agree to provide to Administrative Agent from time to time upon reasonable request, evidence
reasonably satisfactory to Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.

        5.13. Credit Ratings. Unless otherwise consented to by Requisite Lenders, the Credit Parties
will use commercially reasonable efforts to obtain on or prior to the 30th day following the Closing Date
and maintain continuously in effect (i) a Credit Rating (but no specific rating) from each of Moody’s and
S&P and (ii) a credit rating (but no specific rating) of the Loans from each of Moody’s and S&P; provided


                                                    -76-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 83 of 137



that, to the extent not so obtained on or prior to the 30th day following the Closing Date, the Credit Parties
will continue to use commercially reasonable efforts to obtain such Credit Rating and such credit rating.

        5.14.    Special Purpose Subsidiaries.

          (a)      Each Special Purpose Subsidiary (i) has been, is, and will be organized solely for the
purpose of acquiring, developing, owning, holding, selling, leasing, transferring, exchanging, managing
and operating (x) the Intellectual Property (in the case of a Special Purpose Intellectual Property
Subsidiary), (y) the Real Estate Assets (in the case of a Special Purpose Real Estate Subsidiary) and (z) the
leasehold interest in the real properties demised under the applicable Master Lease, subject to the terms
thereof (in the case of a Special Purpose Tenant Subsidiary) (in each case, the “Applicable Assets”), as
well as entering into the Credit Documents and the Related Agreements and transacting lawful business
that is incident, necessary and appropriate to accomplish the foregoing, (ii) has not owned, does not own,
and will not own any asset or property other than (A) the Applicable Assets, (B) cash and Cash Equivalents
and (C) incidental personal property necessary for the ownership or operation of the Applicable Assets, and
(iii) has been, is, and will be organized for the purpose of investing the equity capital that was contributed
to each Special Purpose Subsidiary by the Sole Member of each Special Purpose Subsidiary in compliance
with the provisions of this Section 5.14.

         (b)     Each Special Purpose Subsidiary will permit Holdings and its other Subsidiaries to use the
Intellectual Property (in the case of a Special Purpose Intellectual Property Subsidiary) or the Real Estate
Assets (in the case of a Special Purpose Real Estate Subsidiary or Special Purpose Tenant Subsidiary)
pursuant to the Intercompany Intellectual Property Licensing Agreement and the Intercompany Lease, as
applicable.

        (c)    Each Special Purpose Subsidiary has not engaged and will not engage in any business other
than the ownership, management and operation of its Applicable Assets.

        (d)     Except in connection with the Obligations, each Special Purpose Subsidiary has not
incurred and will not incur any Indebtedness except as permitted under Section 6.1.

        (e)       Each Special Purpose Subsidiary has not made and will not make any loans or advances to
any third party (including any Affiliate or constituent party), and has not and shall not acquire obligations
or securities of its Affiliates, in each case except as permitted by Section 6.6.

        (f)     The Special Purpose Subsidiaries have done or caused to be done, and will do, all things
necessary to observe organizational formalities and preserve its existence, and the Special Purpose
Subsidiaries have not, will not (i) terminate or fail to comply with the provisions of its organizational
documents, or (ii) unless the Requisite Lenders have consented, amend, modify or otherwise change its
operating agreement or other organizational documents.

         (g)      Except in each case to the extent that any Special Purpose Subsidiary is (i) required to file
consolidated tax returns by law; or (ii) treated as a “disregarded entity” for tax purposes and is not required
to file separate tax returns under applicable law, (1) each Special Purpose Subsidiary has maintained and
will maintain all of its books, records, financial statements (which shall be unaudited except, with respect
to any Special Purpose Tenant Subsidiary, as otherwise expressly required under the Master Lease) and
bank accounts separate from those of its Affiliates and any other Person (other than any Special Purpose
Subsidiary holding the same type of Applicable Asset); (2) each Special Purpose Subsidiary’s assets will
not be listed as assets on the financial statement of any other Person (other than any Special Purpose
Subsidiary holding the same type of Applicable Asset); it being understood that each Special Purpose
Subsidiary’s assets may be included in a consolidated financial statement of its Affiliates; provided that

                                                     -77-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 84 of 137



such assets shall be listed on each Special Purpose Subsidiary’s own separate unaudited balance sheet; and
(3) each Special Purpose Subsidiary will file its own tax returns (to the extent such Special Purpose
Subsidiary is required to file any tax returns) and will not file a consolidated federal income tax return with
any other Person (other than any Special Purpose Subsidiary holding the same type of Applicable Asset).
Each Special Purpose Subsidiary has maintained and shall maintain its books, records, resolutions and
agreements in accordance with this Agreement.

         (h)      Recognizing that the Special Purpose Subsidiaries may be treated as “disregarded entities”
for tax purposes and the consequences attendant to such status, each Special Purpose Subsidiary has been,
will be, and at all times has held and will hold itself out to the public as, a legal entity separate and distinct
from any other entity (including any Affiliate of any Special Purpose Subsidiary or any constituent party
of any Special Purpose Subsidiary) (other than any Special Purpose Subsidiary holding the same type of
Applicable Asset), shall correct any known misunderstanding regarding its status as a separate entity, shall
conduct business in its own name, shall not identify itself or any of its Affiliates (other than any Special
Purpose Subsidiary holding the same type of Applicable Asset) as a division or department or part of the
other and shall, to the extent reasonably necessary for the operation of its business, maintain and utilize
separate stationery, invoices and checks bearing its own name (which may also bear the name of any Special
Purpose Subsidiary holding the same type of Applicable Asset).

        (i)      (x) Neither the Special Purpose Subsidiaries nor any constituent party of the Special
Purpose Subsidiaries has sought or will seek or effect the liquidation, dissolution, winding up, division
(whether pursuant to Section 18-217 of the Act or otherwise), consolidation or merger, in whole or in part,
of any Special Purpose Subsidiary and (y) the Special Purpose Subsidiaries have not been the product of,
the subject of or otherwise involved in, in each case, any limited liability company division (whether as a
plan of division pursuant to Section 18-217 of the Act or otherwise).

         (j)      Each Special Purpose Subsidiary has not and will not commingle the funds and other assets
of such Special Purpose Subsidiary with those of any Affiliate or constituent party or any other Person
(other than any Special Purpose Subsidiary holding the same type of Applicable Asset), and has held and
will hold all of its assets in its own name.

         (k)     Each Special Purpose Subsidiary has and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its individual assets from those of any
Affiliate or constituent party or any other Person (other than any Special Purpose Subsidiary holding the
same type of Applicable Asset).

        (l)      Each Special Purpose Subsidiary has not and will not assume or guarantee or become
obligated for the debts of any other Person and does not and will not hold itself out to be responsible for or
have its credit available to satisfy the debts or obligations of any other Person, except as permitted under
Section 6.1 and Section 6.6.

        (m)     The organizational documents of each Special Purpose Subsidiary shall provide that the
business and affairs of such Special Purpose Subsidiary shall be (A) managed by or under the direction of
a board of one or more directors designated by such Special Purpose Subsidiary’s sole member (the “Sole
Member”) or (B) a committee of managers designated by Sole Member (a “Committee”) or (C) by Sole
Member, and at all times there shall be at least two (2) duly appointed Independent Directors or Independent
Managers. In addition, the organizational documents of each Special Purpose Subsidiary shall provide that
no Independent Director or Independent Manager (as applicable) of such Special Purpose Subsidiary may
be removed or replaced without Cause and unless such Special Purpose Subsidiary provides the Lenders
with not less than three (3) Business Days’ prior written notice of (a) any proposed removal of an
Independent Director or Independent Manager (as applicable), together with a statement as to the reasons

                                                      -78-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 85 of 137



for such removal, and (b) the identity of the proposed replacement Independent Director or Independent
Manager, as applicable, together with a certification that such replacement satisfies the requirements set
forth in the organizational documents for an Independent Director or Independent Manager (as applicable).

        (n)     The organizational documents of each Special Purpose Subsidiary shall also provide an
express acknowledgment that Administrative Agent is an intended third-party beneficiary of the “special
purpose” provisions of such organizational documents.

         (o)     The organizational documents of each Special Purpose Subsidiary shall provide that (i) the
board of directors, the Committee or Sole Member (as applicable) of each Special Purpose Subsidiary shall
not take any Independent Director/Manager Action (as defined below) without the unanimous vote of its
board of directors, its Committee or its Sole Member (as applicable), including, or together with, the
Independent Directors or Independent Managers (as applicable), and (ii) at the time of any Independent
Director/Manager Action, there shall be (A) at least two (2) members of the board of directors (or the
Committee as applicable) who are Independent Directors or Independent Managers, as applicable (and such
Independent Directors or Independent Managers, as applicable, have participated in such vote) or (B) if
there is no board of directors or Committee, then such Independent Managers shall have participated in
such vote. “Independent Director/Manager Actions” means (i) filing or consenting to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, (ii) seeking or consenting to the appointment of a receiver, liquidator
or any similar official of such Special Purpose Subsidiary or a substantial part of its business, (iii) making
an assignment for the benefit of creditors or (iv) declaring or effectuating a moratorium on the payment of
any obligations. Each Special Purpose Subsidiary shall not take any of the Independent Director/Manager
Actions without the unanimous written consent of its board of directors, its Committee or its Sole Member,
as applicable, including (or together with) all Independent Directors or Independent Managers, as
applicable. In addition, the organizational documents of each Special Purpose Subsidiary shall provide
that, when voting with respect to any Independent Director/Manager Actions, the Independent Directors or
Independent Managers (as applicable) shall consider only the interests of such Special Purpose Subsidiary,
including its creditors. Without limiting the generality of the foregoing, such documents shall expressly
provide that, to the greatest extent permitted by law, except for duties to each Special Purpose Subsidiary
(including duties to the members of such Special Purpose Subsidiary solely to the extent of their respective
economic interest in such Special Purpose Subsidiary, and recognizing the status of each such Special
Purpose Subsidiary as a “disregarded entity” for tax purposes or a requirement that such Special Purpose
Subsidiary file taxes as a member of a consolidated group, and to such Special Purpose Subsidiary’s
creditors as set forth in the immediately preceding sentence), with respect to any Independent
Director/Manager Actions, such Independent Directors or Independent Managers (as applicable) shall not
owe any fiduciary duties to, and shall not consider, in acting or otherwise voting on any matter for which
their approval is required, the interests of (i) the members of each Special Purpose Subsidiary, (ii) other
Affiliates of such Special Purpose Subsidiary, or (iii) any group of Affiliates of which such Special Purpose
Subsidiary is a part); provided, however, the foregoing shall not eliminate the implied contractual covenant
of good faith and fair dealing. For the avoidance of doubt, other than the Independent Director/Manager
Actions, (i) the approval or consent of the Independent Directors or Independent Managers shall not be
required with respect to any actions taken by the Special Purpose Subsidiaries, and (ii) Holdings and its
Subsidiaries shall have full control over the operations of the Special Purpose Subsidiaries, subject to
compliance with the express terms of this Agreement (including Section 6) and the terms of the other Credit
Documents.

         (p)     The organizational documents of each Special Purpose Subsidiary shall provide that, as
long as any portion of the Obligations (other than (x) any unasserted contingent indemnification obligations
and (y) obligations in respect of the Earnout Agreement) remains outstanding, upon the occurrence of any
event that causes Sole Member to cease to be a member of such Special Purpose Subsidiary (other than

                                                    -79-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 86 of 137



(i) upon an assignment by Sole Member of all of its limited liability company interest in such Special
Purpose Subsidiary and the admission of the transferee, if permitted pursuant to the organizational
documents of such Special Purpose Subsidiary and the Credit Documents, or (ii) the resignation of Sole
Member and the admission of an additional member of such Special Purpose Subsidiary, if permitted
pursuant to the organizational documents of such Special Purpose Subsidiary and the Credit Documents),
each of the persons acting as an Independent Director or Independent Manager (as applicable) of such
Special Purpose Subsidiary shall, without any action of any Person and simultaneously with Sole Member
ceasing to be a member of such Special Purpose Subsidiary, automatically be admitted as members of such
Special Purpose Subsidiary (in each case, individually, a “Special Member” and collectively, the “Special
Members”) and shall preserve and continue the existence of such Special Purpose Subsidiary without
dissolution or division (whether pursuant to Section 18-217 of the Act or otherwise). The organizational
documents of each Special Purpose Subsidiary shall further provide that for so long as any portion of the
Obligations is outstanding, no Special Member may resign or transfer its rights as Special Member unless
(i) a successor Special Member has been admitted to such Special Purpose Subsidiary as a Special Member,
and (ii) such successor Special Member has also accepted its appointment as an Independent Director or
Independent Manager (as applicable).

         (q)      The organizational documents of each Special Purpose Subsidiary shall provide that, as
long as any portion of the Obligations (other than (x) any unasserted contingent indemnification obligations
and (y) obligations in respect of the Earnout Agreement) remains outstanding, except as expressly permitted
pursuant to the terms of this Agreement, (i) Sole Member of such Special Purpose Subsidiary may not
resign, and (ii) no additional member shall be admitted to such Special Purpose Subsidiary.

         (r)      The organizational documents of each Special Purpose Subsidiary shall provide that, as
long as any portion of the Obligations (other than (x) any unasserted contingent indemnification obligations
and (y) obligations in respect of the Earnout Agreement) remains outstanding: (i) such Special Purpose
Subsidiary shall be dissolved, and its affairs shall be wound up, only upon the first to occur of the following:
(A) the termination of the legal existence of the last remaining member of such Special Purpose Subsidiary
or the occurrence of any other event which terminates the continued membership of the last remaining
member of such Special Purpose Subsidiary in such Special Purpose Subsidiary unless the business of such
Special Purpose Subsidiary is continued in a manner permitted by its operating agreement or the Delaware
Limited Liability Company Act (as the same may be amended modified or replaced, the “Act”), or (B) the
entry of a decree of judicial dissolution under Section 18-802 of the Act; (ii) upon the occurrence of any
event that causes the last remaining member of such Special Purpose Subsidiary to cease to be a member
of such Special Purpose Subsidiary or that causes Sole Member to cease to be a member of such Special
Purpose Subsidiary (other than (A) upon an assignment by Sole Member of all of its limited liability
company interest in such Special Purpose Subsidiary and the admission of the transferee, if permitted
pursuant to the organizational documents of such Special Purpose Subsidiary and the Credit Documents, or
(B) the resignation of Sole Member and the admission of an additional member of such Special Purpose
Subsidiary, if permitted pursuant to the organizational documents of such Special Purpose Subsidiary and
the Credit Documents), to the fullest extent permitted by law, the personal representative of such last
remaining member shall be authorized to, and shall, within ninety (90) days after the occurrence of the
event that terminated the continued membership of such member in such Special Purpose Subsidiary, agree
in writing (I) to continue the existence of such Special Purpose Subsidiary, and (II) to the admission of the
personal representative or its nominee or designee, as the case may be, as a substitute member of such
Special Purpose Subsidiary, effective as of the occurrence of the event that terminated the continued
membership of such member in such Special Purpose Subsidiary; (iii) the bankruptcy of Sole Member or a
Special Member shall not cause such Sole Member or Special Member, respectively, to cease to be a
member of such Special Purpose Subsidiary and upon the occurrence of such an event, the business of such
Special Purpose Subsidiary shall continue without dissolution; (iv) in the event of the dissolution of such
Special Purpose Subsidiary, such Special Purpose Subsidiary shall conduct only such activities as are

                                                     -80-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 87 of 137



necessary to wind up its affairs (including the sale of the assets of such Special Purpose Subsidiary in an
orderly manner), and the assets of such Special Purpose Subsidiary shall be applied in the manner, and in
the order of priority, set forth in Section 18-804 of the Act; (v) to the fullest extent permitted by law, each
of Sole Member and the Special Members shall irrevocably waive any right or power that they might have
to cause such Special Purpose Subsidiary or any of its assets to be partitioned, to cause the appointment of
a receiver for all or any portion of the assets of such Special Purpose Subsidiary, to compel any sale of all
or any portion of the assets of such Special Purpose Subsidiary pursuant to any applicable law or to file a
complaint or to institute any proceeding at law or in equity to cause the dissolution, division (whether
pursuant to Section 18-217 of the Act or otherwise), liquidation, winding up or termination of such Special
Purpose Subsidiary and (vi) such Special Purpose Subsidiary shall be prohibited from effectuating a
division (whether pursuant to Section 18-217 of the Act or otherwise).

        (s)      Each Special Purpose Subsidiary has not permitted and will not permit any Affiliate or
constituent party (other than any Special Purpose Subsidiary holding the same type of Applicable Assets
with which such Special Purpose Subsidiary shares accounts) independent access to its bank accounts.

        (t)     Each Special Purpose Subsidiary has compensated and shall compensate each of its
consultants and agents from its funds for services provided to it and pay all obligations of any kind incurred;
provided that the foregoing shall not require any direct or indirect member, partner or shareholder of such
Special Purpose Subsidiary to make any additional capital contributions to such Special Purpose Subsidiary.

       (u)     Each Special Purpose Subsidiary has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office space.

        (v)     Except in connection with the Obligations or as permitted by Section 6.2 and 6.10, each
Special Purpose Subsidiary has not pledged and will not pledge its assets for the benefit of any other Person.

        (w)    Each Special Purpose Subsidiary has not, does not, and will not have any of its obligations
guaranteed by an Affiliate (other than from the other Guarantors with respect to the Obligations).

        5.15.    Syndication Assistance. Each Credit Party will, and will cause each of its Subsidiaries to:

         (a)     actively assist the Lenders (or any of their respective Affiliates or any arranger or co-
arranger or bookrunner or co-bookrunner identified to Borrower by the Requisite Lenders prior to, on or
after the Closing Date) in syndicating the Initial Loans and each Lender that was a Lender on the Closing
Date in assigning the Initial Loans, including (i) using commercially reasonable efforts to ensure that any
syndication or assignment efforts, as applicable, benefit materially from its and the Sponsors’ existing
lending and investment banking relationships, (ii) providing direct contact between its senior management,
representatives and advisors and prospective lenders, in all such cases at times and locations to be mutually
and reasonably agreed upon between Borrower and any such Lender (or, if applicable, its Affiliates or any
such arranger or bookrunner), (iii) assistance (and using commercially reasonable efforts to cause the
Sponsors to assist) in the preparation of confidential information memoranda, lender presentations and other
materials and presentations to be used in connection therewith (collectively, “Information Materials”),
(iv) providing or causing to be provided customary materials reasonably requested by any such Lender (or,
if applicable, its Affiliates or any such arranger or bookrunner) in connection with such confidential
information memoranda, lender presentations and other materials and presentations and (v) the hosting,
with any such Lender (or, if applicable, its Affiliates or any such arranger or bookrunner), of one or more
meetings and conference calls of prospective lenders at times and at locations to be mutually agreed upon
between Borrower and any such Lender (or, if applicable, its Affiliates or any such arranger or bookrunner);




                                                     -81-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 88 of 137



         (b)      assist in the preparation of a version of the Information Materials to be used in connection
with the syndication or assignment, as applicable, of the Initial Loans, consisting exclusively of information
and documentation that does not contain Non-Public Information, including (i) prior to the distribution of
any Information Materials, executing and delivering to any such Lender (or, if applicable, its Affiliates or
any such arranger or bookrunner) (x) a letter authorizing the distribution of the Information Materials to
prospective lenders willing to receive Non-Public Information and (y) a separate letter authorizing
distribution of Information Materials containing solely Public-Side Information and representing that such
Information Materials do not contain any Non-Public Information, which letter shall in each case include a
customary “10b-5” representation and (ii) at the request of any such Lender (or, if applicable, its Affiliates
or any such arranger or bookrunner), identifying any such Information Materials as either (x) containing
Non-Public Information or (y) containing solely Public-Side Information (it being acknowledged and
agreed that the following documents contain solely Public-Side Information: (A) the Credit Documents;
and (B) administrative materials prepared by any such Lender (or, if applicable, its Affiliates or any such
arranger or bookrunner) for prospective Public Lenders (such as lender meeting invitations, borrowing
notices, and funding and closing memoranda); and

         (c)     prepare and provide (and using commercially reasonable efforts to cause the Sponsors to
prepare and provide) to any such Lender (or, if applicable, its Affiliates or any such arranger or bookrunner)
all customary information with respect to Holdings and its Subsidiaries and the transactions contemplated
by the Credit Documents, including all financial information and projections, as any such Lender (or, if
applicable, its Affiliates or any such arranger or bookrunner) may reasonably request.

        5.16.    [Post-Closing Matters].

        SECTION 6. NEGATIVE COVENANTS

        Each Credit Party covenants and agrees that, so long as any Commitment is in effect and until
payment in full in cash of all Obligations (other than (x) any unasserted contingent indemnification
obligations and (y) obligations in respect of the Earnout Agreement), such Credit Party shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Section 6.

         6.1.     Indebtedness. No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:

        (a)      the Obligations;

         (b)      to the extent constituting Indebtedness and not otherwise permitted by any non-Dollar
capped exception to this Section 6.1 (other than Section 6.1(g) and (h)), Indebtedness existing in respect of
“OpCo Assumed Liabilities” (as defined in the Asset Purchase Agreement) and assumed pursuant to the
terms and conditions of the Asset Purchase Agreement and the OpCo Sale Order and amendments,
extensions, renewals, refinancings and replacements, in whole or in part, of any such Indebtedness that do
not increase the outstanding principal amount thereof (other than in respect of any accrued interest,
premium, fees, costs or expenses payable in connection with such extension, renewal, refinancing or
replacement) or result in an earlier maturity date or decreased weighted average life thereof; provided, that
(i) no additional direct or contingent obligors may become liable in respect of such Indebtedness existing
when assumed (or any amendments, extensions, renewals, refinancings and replacements of such
Indebtedness otherwise permitted pursuant to this clause (b)), (ii) such Indebtedness (and any amendments,
extensions, renewals, refinancings and replacements of such Indebtedness otherwise permitted pursuant to
this clause (b)) shall not be secured by any assets other than the assets securing Indebtedness as of the date
acquired and (iii) in the case of any such Indebtedness constituting intercompany Indebtedness of a Credit

                                                     -82-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 89 of 137



Party to a non-Credit Party, such Indebtedness (and any amendments, extensions, renewals, refinancings
and replacements of such Indebtedness otherwise permitted pursuant to this clause (b)) shall be non-cash
pay, non-amortizing, and without covenants or defaults other than non-payment at maturity;

        (c)      Indebtedness of any Subsidiary to Borrower or to any other Subsidiary, or of Borrower to
any Subsidiary; provided that (i) all such Indebtedness shall be evidenced by the Intercompany Note, and,
if owed to a Credit Party, shall be subject to a First Priority Lien pursuant to the Pledge and Security
Agreement, (ii) all such Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the Intercompany Note, (iii) any payment by any
such Guarantor Subsidiary under any guaranty of the Obligations shall result in a pro tanto reduction of the
amount of any Indebtedness owed by such Subsidiary to Borrower or to any of its Subsidiaries for whose
benefit such payment is made, (iv) in the case of any such Indebtedness owed by a Credit Party to an
Excluded Subsidiary, such Indebtedness shall be unsecured, non-cash pay, non-amortizing, and without
covenants or defaults other than non-payment at maturity and (v) such Indebtedness is permitted as an
Investment under Section 6.6;

        (d)      guaranties by Borrower of Indebtedness of a Subsidiary or guaranties by a Subsidiary of
Indebtedness of Borrower or another Subsidiary with respect to, in each case, Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.1; provided that if the Indebtedness being guarantied is
unsecured and/or subordinated to the Obligations, the guaranty shall also be unsecured and/or subordinated
to the Obligations; provided, further, that such guaranty is permitted as an Investment under Section 6.6;

        (e)     Permitted Indebtedness;

        (f)      Indebtedness of Borrower or any of its Subsidiaries incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (other than real property or fixtures constituting
Collateral as of the Closing Date or required to become Collateral pursuant to Section 5.11) or to finance
the acquisition of computer hardware or software or other information technology assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and extensions, renewals, refinancings
and replacements of any such Indebtedness that do not increase the outstanding principal amount thereof
(other than in respect of any accrued interest, premium, fees, costs or expenses payable in connection
therewith); provided that (i) such Indebtedness is incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (f) shall not exceed $75,000,000 at any time outstanding;

        (g)       Indebtedness under the Closing Date ABL/FILO Credit Documents; provided that the
aggregate principal amount of loans and advances under the Closing Date ABL/FILO Credit Documents
and unreimbursed obligations under letters of credit incurred under the Closing Date ABL/FILO Credit
Documents shall not exceed $2,000,000,000; provided, further, that such Indebtedness, if secured by the
Collateral, constitutes Closing Date ABL/FILO Credit Agreement Secured Obligations permitted under the
Intercreditor Agreement; provided, however, that no Credit Party shall, nor shall it permit any of its
Subsidiaries to, permit (i) any FILO Loans to be issued in exchange for any other Indebtedness pursuant to
an exchange offer or similar agreement or (ii) any increase to the advance rates in the Closing Date
ABL/FILO Credit Documents as in effect on the Closing Date unless such increase is made under revolving
commitments and revolving loans (with no terms precluding the repayment and reborrowing of such loans
other than as set forth in the Closing Date ABL/FILO Credit Documents as in effect on the Closing Date or
as are customary in a revolving credit facility) that are provided by either the existing lenders under the
Closing Date ABL/FILO Credit Documents or other similar commercial banks;

        (h)     Indebtedness of Borrower or any of its Subsidiaries consisting of letters of credit,

                                                    -83-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 90 of 137



guarantees or other credit support provided in respect of trade payables of Borrower or any of its
Subsidiaries, in each case issued for the benefit of any bank, financial institution or other Person that has
acquired such trade payables pursuant to “supply chain” or other similar financing for vendors and suppliers
of Borrower or any of its Subsidiaries, so long as (i) other than in the case of Secured Supply Chain
Obligations, such Indebtedness is unsecured, (ii) the terms of such trade payables shall not have been
extended in connection with such Indebtedness and (iii) such Indebtedness represents amounts not in excess
of those which Borrower or any of its Subsidiaries would otherwise have been obligated to pay to its vendor
or supplier in respect of the applicable trade payables (“Permitted Supply Chain Financing”) in an
aggregate amount not to exceed $200,000,000;

         (i)      unsecured Indebtedness of Borrower and its Subsidiaries in an aggregate amount not to
exceed $250,000,000; provided that (a) if such Indebtedness is for borrowed money and in an aggregate
principal amount of $10,000,000 individually or $25,000,000 in the aggregate, then such Indebtedness shall
(x) mature later than, and shall not be subject to any scheduled payment of principal, mandatory sinking
fund requirement or similar unconditional repayment obligation prior to, (1) the Latest Maturity Date
(measured as of the time that such Indebtedness is incurred) or (2) if such Indebtedness is provided by a
Sponsor Affiliated Lender, 90 days following the Latest Maturity Date (measured as of the time that such
Indebtedness is incurred) and (y) (1) not have a cash pay interest rate or yield that exceeds 12.0% per annum
or (2) if such Indebtedness is provided by a Sponsor Affiliated Lender, not have any cash pay interest or
yield, (b) such Indebtedness shall not be subject to any terms requiring any obligor of such Indebtedness to
pay (or offer to pay) such Indebtedness other than (i) pursuant to scheduled payments of principal that
comply with clause (a) above and (ii) pursuant to Customary Mandatory Prepayment Terms, (c) no
additional direct or contingent obligors other than a Credit Party may become liable in respect of such
Indebtedness at any time and (d) if such Indebtedness is provided by a Sponsor Affiliated Lender, such
Indebtedness shall be subordinated in right of payment to the payment in full in cash of the Obligations in
a manner reasonably satisfactory to Administrative Agent;

       (j)     Attributable Indebtedness of Borrower and its Subsidiaries in an aggregate amount not to
exceed $75,000,000 at any time outstanding;

         (k)      Indebtedness issued by Holdings or any of its Subsidiaries to future, current or former
officers, directors and employees thereof, their respective estates, spouses or former spouses, in each case
to finance the purchase or redemption of Equity Interests (other than Disqualified Equity Interests) held by
any future, present or former employee, director or consultant of Holdings or any of its Subsidiaries
pursuant to any management equity plan or stock option plan or any other management or employee benefit
plan or agreement, or any stock subscription or shareholder agreement, in each case to the extent that would
be permitted by Section 6.4(e)(iii) if such purchase or redemption was made as a Restricted Junior Payment;
and

       (l)     to the extent constituting Indebtedness and not otherwise permitted by any non-Dollar
capped exception to this Section 6.1, Indebtedness arising from the Related Agreements;

provided that, notwithstanding the foregoing, no Special Purpose Subsidiary shall, directly or indirectly,
create, incur, assume or guaranty, or otherwise become or remain directly or indirectly liable with respect
to any Indebtedness except in each case pursuant to clause (a), (b), (e), (j) or (l) above.

         6.2.     Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect to any property or asset of
any kind (including any document or instrument in respect of goods or accounts receivable) of Holdings or
any of its Subsidiaries, whether now owned or hereafter acquired or licensed, or any income, profits or
royalties therefrom, except:

                                                    -84-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 91 of 137



        (a)     Liens in favor of Collateral Agent for the benefit of the Secured Parties granted pursuant
to any Credit Document;

        (b)      Permitted Encumbrances;

         (c)      to the extent constituting a Lien and not otherwise permitted by any non-Dollar capped
exception to this Section 6.2 (other than Section 6.2(l)), any Lien on any property or asset of Holdings or
any Subsidiary in respect of “Permitted Encumbrances” (as defined in the Asset Purchase Agreement) and
assumed pursuant to the terms and conditions of the Asset Purchase Agreement and the OpCo Sale Order;
provided that (i) such Lien shall not apply to any other property or asset of Holdings or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secured on the Closing Date and refinancings,
extensions, renewals and replacements thereof that do not increase the outstanding principal amount
thereof, other than in respect of any accrued interest, premium, fees, costs or expenses payable in connection
with such extension, renewal or replacement;

         (d)     any Lien existing on any property or asset prior to the acquisition thereof by Holdings or
any Subsidiary or existing on any property or asset of any Person that becomes a Subsidiary after the
Closing Date prior to the time such Person becomes a Subsidiary; provided that (i) such Lien is not created
in contemplation of or in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of Holdings or any of its
Subsidiaries and (iii) such Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and refinancings, extensions,
renewals and replacements thereof that do not increase the outstanding principal amount thereof, other than
in respect of any accrued interest, premium, fees, costs or expenses payable in connection with such
extension, renewal or replacement;

         (e)     Liens on fixed or capital assets (other than real property or fixtures constituting Collateral
as of the Closing Date or required to become Collateral pursuant to Section 5.11) or on computer hardware
or software or other information technology assets which are acquired, constructed or improved by
Borrower or any of its Subsidiaries; provided that (i) such security interests secure Indebtedness permitted
by Section 6.1(f), (ii) such security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such security interests shall not apply to any other property or assets of
Holdings or any of its Subsidiaries;

        (f)      Liens in respect of leases, subleases, licenses, sublicenses and any other occupancy rights
or agreements granted to other Persons (i) in the ordinary course of business and not materially interfering
with the conduct of business of Holdings and its Subsidiaries, taken as a whole, or (ii) with respect to Real
Estate Assets no longer deemed by Borrower to be useful in the conduct of business of Holdings and its
Subsidiaries, taken as a whole;

        (g)      with respect to any Consignment Inventory, Liens arising out of conditional sale, title
retention, consignment (including “sale or return” arrangements) or similar arrangements for the sale of
such Consignment Inventory entered into by Borrower or any of its Subsidiaries in the ordinary course of
business, provided that the aggregate amount of such goods shall not exceed $100,000,000 at any time;

      (h)      Liens in favor of customs and revenue authorities arising as a matter of law securing
payment of customs duties in connection with the importation of goods;

        (i)      any encumbrance or restriction (including pursuant to put and call agreements or buy/sell

                                                     -85-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 92 of 137



arrangements) with respect to the Equity Interests of any joint venture or similar arrangement pursuant to
the joint venture or similar agreement with respect to such joint venture or similar arrangement;

        (j)     to the extent constituting a Lien, the sale or discount, in the ordinary course of business, of
accounts receivable in connection with the compromise or collection thereof and not in connection with
any financing or factoring arrangement;

         (k)      Liens on property rented to, or leased by, Borrower or any of its Subsidiaries pursuant to a
Sale and Leaseback Transaction; provided that (i) such Sale and Leaseback Transaction is permitted by
Section 6.10, (ii) such Liens do not encumber any other property of Holdings or any of its Subsidiaries and
(iii) such Liens secure only the Attributable Indebtedness incurred in connection with such Sale and
Leaseback Transaction;

         (l)     Liens on the Collateral (other than any Equity Interests in any Special Purpose Subsidiary
or any assets or properties thereof) securing (i) the Indebtedness under the Closing Date ABL/FILO Credit
Documents to the extent permitted by Section 6.1(g), (ii) obligations under Swap Agreements permitted
under Section 6.6(g), (iii) Secured Supply Chain Obligations and (iv) other Closing Date ABL/FILO Credit
Agreement Secured Obligations of a type not otherwise described in clauses (i) through (iii), in each case
solely to the extent constituting Closing Date ABL/FILO Credit Agreement Secured Obligations; provided
that any such Liens are subject to the Intercreditor Agreement;

        (m)     Liens on insurance policies and the proceeds thereof and unearned premiums securing the
financing of premiums with respect thereto as provided under clause (b) of the definition of “Permitted
Indebtedness”;

        (n)    to the extent constituting a Lien, sales or assignments of any litigation claims or rights to
receive payments with respect to any such claims;

      (o)     to the extent constituting a Lien, sales or assignments of any right to receive rental
payments permitted under Section 6.8;

        (p)     Liens on cash or Cash Equivalents securing Swap Agreements permitted under
Section 6.6(g);

        (q)      Liens on specific items of inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of bankers’ acceptances or trade letters of credit issued or created for
the account of such Person to facilitate the purchase, shipment or storage of such inventory or other goods;

       (r)      other Liens on the Collateral securing obligations (other than Indebtedness for borrowed
money) of Borrower and its Subsidiaries in the ordinary course of business in an aggregate amount not to
exceed $50,000,000; provided that such Liens shall be subordinated to the Liens in favor of Collateral
Agent for the benefit of the Secured Parties granted pursuant to any Credit Document; and

        (s)      to the extent constituting a Lien and not otherwise permitted by any non-Dollar capped
exception to this Section 6.2, Liens arising from the Related Agreements;

provided that, notwithstanding the foregoing, no Special Purpose Subsidiary shall, directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts receivable) of Holdings or any of
its Subsidiaries, whether now owned or hereafter acquired or licensed, or any income, profits or royalties
therefrom, except pursuant to clauses (a), (b), (c), (d), (f), (k), (m), (n), (o) or (s) above; provided, further,


                                                      -86-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 93 of 137



that, notwithstanding the foregoing, no Special Purpose Subsidiary shall, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to the Intercompany Intellectual Property Licensing
Agreement or the Intercompany Lease, or any income, profits or royalties therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other similar notice of any Lien with
respect to the Intercompany Intellectual Property Licensing Agreement or the Intercompany Lease, or any
income, profits or royalties therefrom, under the UCC of any State or under any similar recording or notice
statute or under any applicable intellectual property laws, rules or procedures, except pursuant to clauses
(a), (b) (but limited to clause (k) of the definition of “Permitted Encumbrances”) or (f) above.

         6.3.     Restrictive Agreements. No Credit Party will, nor will it permit any Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (1) the ability of Holdings or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the Obligations (or any Indebtedness
incurred to refinance or replace the Obligations) or (2) the ability of any Credit Party (other than Holdings)
to pay dividends or other distributions with respect to its Equity Interests or the ability of any Credit Party
to make or repay loans or advances to a Credit Party or to guarantee the Obligations (or any Indebtedness
incurred to refinance or replace any of the Obligations); provided that (a) the foregoing shall not apply to
any prohibitions, restrictions or conditions imposed (i) by law, rule, regulation or judicial order, or required
by any regulatory authority having jurisdiction over Holdings or any Subsidiary or any of their respective
businesses, (ii) the ABL Credit Agreement, the FILO Credit Agreement or, in either case, any Refinancing
thereof containing substantially equivalent restrictions or (iii) by any Credit Document, any Related
Agreement, the OpCo Sale Order or any related documents or agreements, (b) the foregoing shall not apply
to prohibitions, restrictions or conditions contained in agreements relating to the direct or indirect
disposition of Equity Interests of any Person, property or assets, imposing restrictions with respect to such
Person, Equity Interests, property or assets pending the closing of such disposition, (c) the foregoing shall
not apply to prohibitions, restrictions or conditions contained in any agreement of a Person that becomes a
Subsidiary after the Closing Date which existed prior to the date that such Person became a Subsidiary;
provided that such prohibitions, restrictions or conditions existed at the time that such Person became a
Subsidiary and were not created in contemplation of such Person becoming a Subsidiary and do not apply
to any other Subsidiary or any assets other than those of the Subsidiary so acquired, (d) the foregoing shall
not apply to restrictions on cash or other deposits or net worth imposed by customers under contracts entered
into in the ordinary course of business, (e) clause (1) of the foregoing shall not apply to prohibitions,
restrictions or conditions imposed by any agreement relating to secured Indebtedness or other obligations
not prohibited by this Agreement if such prohibitions, restrictions or conditions apply only to the property
or assets securing such Indebtedness or obligations and any proceeds and products thereof and after-
acquired property, except as may otherwise be permitted under this Section 6.3, and (f) clause (1) of the
foregoing shall not apply to, in each case to the extent in the ordinary course of business, (i) customary
provisions in leases and other contracts or agreements restricting the transfer, assignment, pledge or
mortgage thereof, or the subletting, assignment or transfer of any property or asset subject thereto, so long
as such restrictions relate to the assets subject thereto, (ii) any reciprocal easement agreements containing
customary provisions restricting dispositions of real property interests and (iii) Capital Lease Obligations,
tax retention and other synthetic lease obligations and purchase money obligations that impose restrictions
with respect to the property or assets so acquired.

        6.4.     Restricted Junior Payments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment, except that:

        (a)      any Subsidiary of Borrower may declare and pay dividends or make other distributions
ratably to its direct equityholders; provided that no Special Purpose Subsidiary shall distribute any
businesses, assets or properties pursuant to this clause (a) except cash and Cash Equivalents;

                                                     -87-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 94 of 137



         (b)     Borrower and its Subsidiaries may make regularly scheduled payments of interest and, so
long as no Event of Default shall have occurred and be continuing or would result therefrom, principal,
including at maturity, in respect of any Indebtedness permitted to be incurred pursuant to Section 6.1 and
that is unsecured, subordinated or secured on a junior basis to the Liens in favor of Collateral Agent for the
benefit of the Secured Parties granted pursuant to any Credit Document in accordance with the terms of,
and only to the extent required by, and subject to any subordination provisions contained in, the indenture
or other agreement pursuant to which such Indebtedness was issued;

       (c)      payments of (i) Permitted Indebtedness will be permitted and (ii) Indebtedness incurred
pursuant to Section 6.1(g) will be permitted;

         (d)     repurchases of Equity Interests of Holdings (i) deemed to occur on the exercise of stock
options or warrants or similar rights if such Equity Interests represent the delivery of a portion of the Equity
Interests subject to such options or warrants or similar rights in satisfaction of the exercise price of such
stock options, warrants or similar rights (and do not involve cash consideration) or (ii) deemed to occur in
the case of payment by Holdings or Borrower of withholding or similar Taxes payable by any future, present
or former employee, director, manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing), in connection with the exercise or
vesting of stock options, restricted stock warrants or similar rights (in lieu of a portion of the shares that
otherwise would be issued upon such exercise or vesting);

        (e)    so long as no Event of Default shall have occurred and be continuing or would result
therefrom, Holdings and its Subsidiaries may make Restricted Junior Payments:

                 (i)     in respect of general corporate operating and overhead, legal, accounting and other
professional fees and expenses of Holdings or any direct or indirect parent thereof, to the extent allocable
to the operations of Borrower and its Subsidiaries;

                  (ii)     to Holdings or any parent thereof (1) in respect of any taxable period for which
Borrower is treated as a partnership (or disregarded as an entity separate from a partnership) for U.S. federal
income tax purposes in an aggregate amount not to exceed the amount of U.S. federal, state and local
income taxes that Borrower would be required to pay directly in respect of such taxable period with respect
to income of Borrower if Borrower were treated as a corporation for U.S. federal income tax purposes
(excluding any such taxes that are payable directly by Borrower regardless of Borrower’s U.S. federal
income tax classification) or (2) in respect of any taxable period for which Borrower and/or any of its
Subsidiaries are members of a consolidated, combined, affiliated, unitary or similar tax group for U.S.
federal or, as applicable, state or local, income tax purposes, or Borrower is a disregarded entity for U.S.
federal income tax purposes that is wholly owned (directly or indirectly) by a parent treated as a corporation
for U.S. federal, or, as applicable, state or local, income tax purposes, to pay the consolidated or combined
tax liabilities of such group in respect of an allocable portion of the tax liabilities of such group that is
attributable to the income of Borrower and its Subsidiaries that are members of, or are entities disregarded
as separate from members of, such group in an amount in any fiscal year not to exceed the amount that
Borrower and such Subsidiaries would be required to pay in respect of such taxes for such fiscal year were
Borrower and each such Subsidiary to pay such taxes on a consolidated or combined basis on behalf of a
group consisting only of Borrower and such Subsidiaries, taking into account any net operating losses or
other attributes of the consolidated or combined group of which Borrower and such Subsidiaries are a part,
less any amounts paid directly by Borrower and such Subsidiaries (other than any Excluded Subsidiaries)
with respect to such taxes; provided, that, in the case of either clause (1) or (2), amounts distributable in
respect of any income or taxes of or attributable to any Excluded Subsidiaries shall be limited to the extent
of any amounts actually received from the Excluded Subsidiaries in respect of such income or taxes
(collectively, “Tax Distributions”);

                                                     -88-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 95 of 137



                 (iii)    to pay for the repurchase, retirement or other acquisition or retirement for value of
Equity Interests (other than Disqualified Equity Interests) held by any future, present or former employee,
director or consultant of Holdings or any of its Subsidiaries pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement; provided that the aggregate amount of Restricted Junior Payments
made under this clause (iii), less the amount of Indebtedness incurred under Section 6.1(k), shall not exceed
$15,000,000 in the aggregate;

         (f)      to the extent constituting Restricted Junior Payments and without duplication of Section
6.4(e)(iii), Holdings and its Subsidiaries may issue Indebtedness permitted pursuant to Section 6.1(k);

       (g)     to the extent constituting Restricted Junior Payments and not otherwise permitted by any
non-Dollar capped exception to this Section 6.4, Holdings and its Subsidiaries may make Restricted Junior
Payments pursuant to the Related Agreements in accordance with the terms and conditions of the Related
Agreements;

        (h)     Holdings and its Subsidiaries may make Restricted Junior Payments on or about the
Closing Date solely for the purpose of consummating and implementing the Transactions;

       (i)     Holdings and its Subsidiaries may Refinance any Indebtedness pursuant to a Permitted
Refinancing with the proceeds of other Indebtedness permitted under Section 6.1; and

         (j)     Holdings and its Subsidiaries may make other Restricted Junior Payments of or in respect
of any such Indebtedness made solely with (or with the proceeds of a substantially concurrent issuance and
sale of) Equity Interests (other than Disqualified Equity Interests or the Closing Date Equity Contribution)
in Holdings;

provided that, notwithstanding the foregoing, (1) in no event shall any Restricted Junior Payment of
Intellectual Property be permitted other than non-material patents, trademarks or other Intellectual Property
that are, in the reasonable judgment of Borrower, no longer economically practicable to maintain or useful
in the conduct of the business of Holdings and its Subsidiaries taken as a whole, and (2) no Special Purpose
Subsidiary shall, directly or indirectly, make any Restricted Junior Payment to any Person except pursuant
to clauses (a), (c)(i), (e)(i), (e)(ii), (g) or (h) above.

         6.5.      Fundamental Changes. No Credit Party will, nor will it permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of Holdings and its Subsidiaries, taken as a whole, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing (i) any Person (other than a Special Purpose Subsidiary) may merge with or
into or consolidate with Borrower or any Subsidiary of Borrower in a transaction in which the surviving
entity is Borrower or (in the case of a transaction not involving Borrower) a Subsidiary and (if any party to
such merger or consolidation is or becomes a Credit Party) is a Credit Party; provided that any such merger
or consolidation involving a Person that is not a wholly owned Subsidiary immediately prior to or after
giving effect to such merger or consolidation shall comply with Sections 6.6 and 6.8, as applicable, (iii) any
Subsidiary (other than Holdings, Borrower or any Special Purpose Subsidiary) may liquidate or dissolve or
change its legal form if Borrower determines in good faith that such liquidation or dissolution or change in
legal form is in the best interests of Holdings and its Subsidiaries and is not materially disadvantageous to
the Lenders; provided that, in the case of a liquidation or dissolution of a Subsidiary of Borrower that is a
Guarantor Subsidiary, the Person into which such Guarantor Subsidiary is liquidated or dissolved shall be
Borrower or a Guarantor Subsidiary and shall succeed to or assume all obligations of such Guarantor

                                                     -89-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 96 of 137



Subsidiary under the Credit Documents, (iv) any merger (other than involving a Special Purpose
Subsidiary) the sole purpose and effect of which is to reincorporate or reorganize a Person in another
jurisdiction in the United States shall be permitted; provided that, if such Person is a Credit Party, the
surviving entity is a Credit Party (and, if not a Credit Party before such merger, shall assume all obligations
of such Credit Party under the Credit Documents), and (v) a merger, dissolution, liquidation, consolidation,
sale, transfer or other disposition solely among Special Purpose Subsidiaries holding the same type of
Applicable Assets shall be permitted if Borrower determines in good faith that such merger, dissolution,
liquidation, consolidation, sale, transfer or other disposition is in the best interests of Holdings and its
Subsidiaries, is not materially disadvantageous to the Lenders and complies with Section 5.14.

         6.6.    Investments. No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, make or own any Investment in any Person, except:

        (a)      Investments in cash and Cash Equivalents;

        (b)     to the extent constituting Investments and not otherwise permitted by any non-Dollar
capped exception to this Section 6.6, Investments constituting “OpCo Acquired Assets” (as defined in the
Asset Purchase Agreement) acquired, or “OpCo Assumed Liabilities” (as defined in the Asset Purchase
Agreement) assumed, pursuant to the terms and conditions of the Asset Purchase Agreement and the Opco
Sale Order and any refinancing, replacement, renewal or extension of any such Investment which does not
increase the amount thereof except pursuant to the terms of such Investment as in effect as of the Closing
Date or as otherwise permitted by another clause of this Section 6.6;

        (c)      Investments made in Borrower and any wholly owned Guarantor Subsidiary of Borrower;

        (d)     Investments in Subsidiaries that are not wholly owned Guarantor Subsidiaries; provided
that such Investments shall not exceed an aggregate amount of $25,000,000;

        (e)      Investments (i) received in connection with the bankruptcy or reorganization of, or
settlement or satisfaction or partial satisfaction of delinquent accounts and disputes with, customers,
suppliers and other account debtors, in each case in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or (ii) constituting notes receivable arising in the ordinary course of
business or the conversion or exchange of accounts receivable for notes receivable in the ordinary course
of business;

        (f)      extensions of trade credit in the ordinary course of business;

        (g)      Swap Agreements which constitute Investments;

         (h)    Investments held by a Subsidiary acquired after the Closing Date or of a Person merged or
consolidated with or into Borrower or a Subsidiary in accordance with this Agreement after the Closing
Date to the extent that such Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such acquisition, merger or
consolidation;

         (i)     Investments in the ordinary course of business consisting of UCC Article 3 endorsements
for collection or deposit and Article 4 customary trade arrangements with customers;

        (j)    promissory notes and other non-cash consideration that is permitted to be received in
connection with dispositions permitted by Section 6.8;



                                                     -90-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 97 of 137



        (k)      Investments made in any Permitted Supply Chain Financing;

        (l)     loans and advances to employees of Holdings and its Subsidiaries made in the ordinary
course of business in an aggregate principal amount not to exceed $5,000,000 at any time outstanding;

        (m)      other Investments in an aggregate amount not to exceed $25,000,000;

        (n)      Investments with proceeds of the issuance of Equity Interests (other than Disqualified
Equity Interests) of Holdings made after the Closing Date;

        (o)      to the extent constituting Investments, Restricted Junior Payments permitted by
Section 6.4;

        (p)     Investments pursuant to intercompany cash management arrangements arising in the
ordinary course of business;

        (q)     to the extent constituting Investments and not otherwise permitted by any non-Dollar
capped exception to this Section 6.6, Investments pursuant to the Related Agreements in accordance with
the terms and conditions of the Related Agreements;

       (r)     Investments on or about the Closing Date solely for the purpose of consummating and
implementing the Transactions; and

        (s)      Investments (i) in a Special Purpose Tenant Subsidiary (A) reasonably calculated to allow
such Special Purpose Tenant Subsidiary to satisfy its obligations under the Master Lease Agreement and
(B) to allow such Special Purpose Tenant Subsidiary to maintain its corporate existence (including in
respect of (x) general corporate operating and overhead, legal, accounting and other professional fees and
expenses and (y) reasonable and customary fees, expenses and indemnities of directors, officers and
employees (if any)) and to satisfy any Tax or other ordinary course obligation owing by such Special
Purpose Tenant Subsidiary as and when the same becomes due and payable and (ii) in any Special Purpose
Tenant Subsidiary HoldCo to be substantially contemporaneously therewith contributed to a Special
Purpose Tenant Subsidiary as an Investment pursuant to clause (s)(i);

provided that, notwithstanding the foregoing, (1) in no event shall any Investment of Intellectual Property
be permitted other than (x) non-material patents, trademarks or other Intellectual Property that are, in the
reasonable judgment of Borrower, no longer economically practicable to maintain or useful in the conduct
of the business of Holdings and its Subsidiaries, taken as a whole, (y) Investments of Intellectual Property
in a Special Purpose Intellectual Property Subsidiary and other Investments in Intellectual Property so long
as such Intellectual Property is contributed substantially contemporaneously therewith into a Special
Purpose Intellectual Property Subsidiary or (z) in accordance with the Intercompany Intellectual Property
Licensing Agreement, (2) in no event shall Holdings or any of its Subsidiaries make any Investment in a
Special Purpose Tenant Subsidiary except pursuant to clause (s)(i) above and (3) no Special Purpose
Subsidiary shall, directly or indirectly, make or own any Investment except as permitted by clauses (a), (b),
(c) (solely with respect to other Special Purpose Subsidiaries), (e), (i), (j), (o), (p), (q), (r) and (s)(i) above.

         6.7.    Financial Covenant. No Credit Party shall, nor shall it permit any Subsidiary to, permit
the First Lien Net Leverage Ratio as of the last day of any Fiscal Quarter ending during any period set forth
below to be greater than the First Lien Net Leverage Ratio set forth opposite such period below (each, as
applicable, the “Financial Covenant”):

                    Period                                     First Lien Net Leverage Ratio


                                                       -91-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 98 of 137




                   January 29, 2023 – February 3, 2024      4.25:1.00
                   February 4, 2024 – February 1, 2025      3.75:1.00
                   February 2, 2025 – January 31, 2026      3.50:1.00
                   Thereafter                               3.25:1.00


         6.8.     Disposition of Assets. No Credit Party will, nor will it permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of any asset, including by way of sale leaseback (including any Sale
and Leaseback Transaction), voluntary lease termination or sale, assignment or securitization of a right to
receive rental payments and including any Equity Interest owned by it, nor will any Credit Party permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other than directors’ qualifying shares
or to the extent required by applicable law) (each referred to for purposes of this section as a “disposition”),
except:

         (a)     sales of inventory, used or surplus equipment and cash and Cash Equivalents, in each case
in the ordinary course of business;

        (b)      disposals of inventory pursuant to promotional or similar activities in the ordinary course
of business;

        (c)       dispositions in the ordinary course of business of property no longer used or useful in the
conduct of the business of Holdings and its Subsidiaries (other than real property or fixtures constituting
Collateral as of the Closing Date or required to become Collateral pursuant to Section 5.11);

        (d)     dispositions to Holdings or any of its Subsidiaries; provided that any dispositions by a
Credit Party to a Subsidiary that is not a Credit Party in reliance on this clause (d) shall be made in
compliance with Section 6.6;

         (e)      any disposition (i) arising from condemnation or similar action with respect to any property
or (ii) pursuant to buy/sell arrangements under any joint venture or similar agreement or arrangement;

         (f)     the lapse or abandonment or other disposition of non-material patents, trademarks or other
Intellectual Property that are, in the reasonable judgment of Borrower, no longer economically practicable
to maintain or useful in the conduct of the business of Holdings and its Subsidiaries, taken as a whole;

        (g)     leases, subleases, licenses or sublicenses (including the provision of software under an
open source license), (i) in the ordinary course of business and which do not materially interfere with the
business of Holdings and its Subsidiaries, taken as a whole, or (ii) in connection with the discontinuance of
the operations of any Facility no longer deemed by Borrower to be useful in the conduct of the business of
Holdings and its Subsidiaries, taken as a whole;

           (h)   the unwinding of Swap Agreements;

           (i)   dispositions of accounts receivable in connection with the collection or compromise
thereof;

        (j)    (i) any dividend or other Restricted Junior Payment permitted pursuant to Section 6.4, (ii)
any Investment permitted pursuant to Section 6.6 and (iii) any Lien permitted by Section 6.2;

           (k)   sales of fixed or capital assets pursuant to Section 6.10;


                                                     -92-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 99 of 137



         (l)      sales or other dispositions of assets; provided that (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof with such amount being no less
than the amount that would be paid pursuant to an arm’s-length transaction, (2) no less than 75.0% of the
consideration therefor shall be paid in cash and Cash Equivalents (it being agreed that the transfer or
exchange of Indebtedness shall be deemed not to be cash or Cash Equivalents) and (3) the Net Asset Sale
Proceeds thereof shall be applied as required by Section 2.14(a);

        (m)     bulk sales or other dispositions of inventory of a Credit Party not in the ordinary course of
business in connection with store closings;

        (n)     any issuance of Equity Interests (i) by Borrower to Holdings or (ii) by any wholly owned
Subsidiary of Borrower to Borrower or to any other wholly owned Subsidiary of Borrower;

        (o)     any sale or assignments of any litigation claims or rights to receive payments with respect
to any such claims;

        (p)     any termination or expiration of any (or any portion of any) real property lease, sublease
or other occupancy agreement (i) in the ordinary course of business or (ii) in connection with the
discontinuance of the operations of any Facility no longer deemed by Borrower to be useful in the conduct
of business of Holdings and its Subsidiaries, taken as a whole;

        (q)     to the extent constituting dispositions and not otherwise permitted by any non-Dollar
capped exception to this Section 6.8, dispositions pursuant to the Related Agreements in accordance with
the terms and conditions of the Related Agreements; and

       (r)     dispositions on or about the Closing Date solely for the purpose of consummating and
implementing the Transactions;

provided that, notwithstanding the foregoing, any disposition by or to a Special Purpose Subsidiary shall
be consummated in accordance with the requirements of Section 2.14 and pursuant to clauses (a) (solely
with respect to cash and Cash Equivalents), (e)(i), (f), (g), (j), (k), (l), (n), (o), (p), (q) or (r) above.

          6.9.    Disposal of Subsidiary Interests. Except for any sale of all of its interests in the Equity
Interests of any of its Subsidiaries in compliance with the provisions of Section 6.8 or a Lien incurred in
accordance with Section 6.2 (as applicable), no Credit Party shall, nor shall it permit any of its Subsidiaries
to, (a) directly or indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity Interests of
any of its Subsidiaries, except to qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Subsidiaries, except to another Credit Party (subject to the restrictions on such
disposition otherwise imposed hereunder), or to qualify directors if required by applicable law.

         6.10. Sale and Leaseback Transactions. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, enter into any arrangement, directly or indirectly, with any person
(other than a Credit Party) whereby it shall sell or transfer any property, real or personal, used or useful in
its business, whether now owned or hereafter acquired, and thereafter, as part of such transaction, rent or
lease such property (any such Transaction, a “Sale and Leaseback Transaction”) unless (i) the sale of
such property is made for cash consideration in an amount not less than the fair market value of such
property with such amount being no less than the amount that would be paid pursuant to an arm’s-length
transaction, (ii) the Sale and Leaseback Transaction is consummated within 90 days after the date on which
such property is sold or transferred, (iii) any Liens arising in connection with such Sale and Leaseback
Transaction are permitted by Section 6.2(j), (iv) the Sale and Leaseback Transaction would be permitted

                                                     -93-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 100 of 137



under Section 6.1, assuming the Attributable Indebtedness with respect to the Sale and Leaseback
Transaction constituted Indebtedness under Section 6.1, and (v) no Event of Default has occurred and is
continuing or would result therefrom.

         6.11. Transactions with Affiliates. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any transaction or arrangement (including
the purchase, sale, lease or exchange of any property or the rendering of any service) with any Affiliate of
Holdings or any Sponsor on terms that are less favorable to Holdings or that Subsidiary, as the case may
be, than those that might be obtained on arms-length basis at the time from a Person who is not such an
Affiliate; provided that the foregoing restriction shall not apply to: (a) any transaction or arrangement
between or among any of Holdings or its Subsidiaries; (b) reasonable and customary compensation and
indemnification paid to members of the board of directors (or similar governing body) of Holdings and its
Subsidiaries entered into in the ordinary course of business; (c) compensation arrangements for officers and
other employees of Holdings and its Subsidiaries entered into in the ordinary course of business;
(d) transactions or arrangements involving consideration in an amount not to exceed $5,000,000
individually or $25,000,000 in the aggregate; (e) transactions or arrangements that are at prices and on
terms and conditions not less favorable in any material respect to the applicable Credit Party than could be
obtained on an arm’s-length basis from unrelated third parties; (f) operating leases existing on the Closing
Date so long as such operating leases are not amended, restated, supplemented, modified or waived in any
manner materially adverse to the interests of the Lenders (in their capacities as such); (g) transactions or
arrangements involving the purchase or sale of goods or services which will be distributed to or sold to, or
are intended to reach, the public (i.e., through ordinary retail channels) that are at prices and on terms and
conditions not less favorable in any material respect to the applicable Credit Party than could be obtained
on an arm’s-length basis from unrelated third parties and (h) transactions or arrangements pursuant to the
Related Agreements and the OpCo Sale Order; provided that, with respect to any transaction or arrangement
or series of related transactions or arrangements described in clause (e) or (g) above, (1) involving aggregate
consideration in excess of $5,000,000 but equal to or less than $25,000,000, written notice of such
transaction or arrangement or transactions or arrangements shall be provided by Borrower to Administrative
Agent (for distribution to the Lenders) on a quarterly basis in arrears and (2) involving aggregate
consideration in excess of $25,000,000, written notice of such transaction or arrangement or transactions
or arrangements shall be provided by Borrower to Administrative Agent (for distribution to the Lenders) at
least ten (10) Business Days prior to the consummation of such transaction or arrangement or transactions
or arrangements and such transaction or arrangement or transactions or arrangements shall be approved by
the board of directors (or similar governing body) of Holdings.

        6.12. Conduct of Business. Holdings will not, and will not permit any of its Subsidiaries to,
engage to any extent material to Holdings and its Subsidiaries (taken as a whole) in any business other than
the businesses of the type conducted by Holdings and its Subsidiaries on the Closing Date and businesses
reasonably related, ancillary or complementary to the business or businesses of Holdings or any of its
Subsidiaries or any reasonable extension, development or expansion thereof.

         6.13. Permitted Activities of Holdings. Holdings shall not (a) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever other than the Indebtedness and obligations
under this Agreement, the other Credit Documents, the Closing Date ABL/FILO Credit Documents, the
Related Agreements and the OpCo Sale Order; (b) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired, leased or licensed by it other than the Liens created under the
Collateral Documents to which it is a party or permitted pursuant to Section 6.2; (c) engage in any business
or activity or own any assets other than (i) holding 100% of the Equity Interests of Borrower, (ii) performing
its obligations and activities incidental thereto under the Credit Documents, the Closing Date ABL/FILO
Credit Documents, the Related Agreements and the OpCo Sale Order; and (iii) making Restricted Junior
Payments and Investments to the extent permitted by this Agreement; (d) consolidate with or merge with

                                                     -94-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 101 of 137



or into, or convey, transfer, lease or license all or substantially all its assets to, any Person; (e) sell or
otherwise dispose of any Equity Interests of any of its direct Subsidiaries; (f) create or acquire any direct
Subsidiary or make or own any Investment in any Person other than Borrower; or (g) fail to hold itself out
to the public as a legal entity separate and distinct from all other Persons.

        6.14. Amendments of Organizational Documents, Related Agreements and OpCo Sale
Order. No Credit Party will, nor will it permit any Subsidiary to, amend, modify or waive any of its rights
under (i) its certificate of incorporation, by-laws, operating, management or partnership agreement or other
Organizational Documents, (ii) any Related Agreement or (iii) the OpCo Sale Order, in each case to the
extent any such amendment, modification or waiver would be materially adverse to the Lenders (in their
capacities as such); provided that Borrower shall endeavor in good faith to provide at least five (5) Business
Days’ advance written notice to Administrative Agent prior to any immaterial adverse amendments,
modifications or waivers of any rights of any Credit Party or any Subsidiary under any such Organizational
Documents, Related Agreements or OpCo Sale Order (it being understood that the failure by Borrower to
comply with its obligations under this proviso shall not constitute a Default or Event of Default hereunder).

        6.15. Fiscal Year. No Credit Party shall, nor shall it permit any of its Subsidiaries to, change its
Fiscal Year end from the Saturday closest to January 31 of each calendar year.

        6.16. Intellectual Property. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
engage in any practice with respect to Intellectual Property that is inconsistent with industry standards.

         6.17. Master Lease Documents. No Special Purpose Tenant Subsidiary shall, and no Credit
Party shall cause or permit any Special Purpose Tenant Subsidiary to, (a) assign its rights under any Master
Lease Document without Administrative Agent’s prior written consent in each instance (which shall not be
unreasonably withheld, conditioned or delayed) other than to an Affiliate in accordance with the express
terms of such Master Lease Document in connection with a severance of such Master Lease by the lessor
thereunder into one or more separate Leases, (b) amend, restate, supplement, modify, waive or terminate
any Master Lease Document in any manner materially adverse to the Lenders (in their capacities as such)
without Administrative Agent’s prior written consent in each instance (which shall not be unreasonably
withheld, conditioned or delayed), except to the extent such amendment, restatement, supplement,
modification, waiver or termination is permitted in accordance with the express terms of such Master Lease
Document (including any severance of any Master Lease by the lessor thereunder into one or more separate
Leases or any exercise by such lessor or the applicable Special Purpose Tenant Subsidiary of any right to
terminate such Master Lease Document with respect to a particular property (other than in connection with
an event of default thereunder)); provided that Borrower shall endeavor in good faith to provide at least
five (5) Business Days’ advance written notice to Administrative Agent prior to any immaterial adverse
amendments, restatements, supplements, modifications, waivers or terminations of any Master Lease
Document (it being understood that the failure by Borrower to comply with its obligations under this
proviso shall not constitute a Default or Event of Default hereunder) or (c) accelerate the rent or other
amounts payable under any Master Lease Document.

        SECTION 7. GUARANTY

        7.1.     Guaranty of the Obligations. Subject to the provisions of Section 7.2, Guarantors jointly
and severally hereby irrevocably and unconditionally guaranty to Administrative Agent, for the ratable
benefit of the Beneficiaries, the due and punctual payment in full in cash of all Obligations when the same
shall become due, whether at stated maturity, by required prepayment, declaration, acceleration, demand
or otherwise (including amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), which shall not include any Excluded Swap
Obligations (collectively, the “Guaranteed Obligations”).

                                                    -95-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 102 of 137



         7.2.     Contribution by Guarantors. All Guarantors desire to allocate among themselves
(collectively, the “Contributing Guarantors”), in a fair and equitable manner, their obligations arising
under this Guaranty. Accordingly, in the event any payment or distribution is made on any date by a
Guarantor (a “Funding Guarantor”) under this Guaranty such that its Aggregate Payments exceeds its
Fair Share as of such date, such Funding Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing Guarantor’s Aggregate
Payments to equal its Fair Share as of such date. “Fair Share” means, with respect to a Contributing
Guarantor as of any date of determination, an amount equal to (a) the ratio of (i) the Fair Share Contribution
Amount with respect to such Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty in respect of the
Guaranteed Obligations. “Fair Share Contribution Amount” means, with respect to a Contributing
Guarantor as of any date of determination, the maximum aggregate amount of the obligations of such
Contributing Guarantor under this Guaranty that would not render its obligations hereunder or thereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any comparable applicable provisions of state law; provided that solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Contributing Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of determination, an amount
equal to (1) the aggregate amount of all payments and distributions made on or before such date by such
Contributing Guarantor in respect of this Guaranty (including in respect of this Section 7.2), minus (2) the
aggregate amount of all payments received on or before such date by such Contributing Guarantor from the
other Contributing Guarantors as contributions under this Section 7.2. The amounts payable as
contributions hereunder shall be determined as of the date on which the related payment or distribution is
made by the applicable Funding Guarantor. The allocation among Contributing Guarantors of their
obligations as set forth in this Section 7.2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder. Each Guarantor is a third party beneficiary to the contribution agreement
set forth in this Section 7.2.

         7.3.    Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right which any Beneficiary may
have at law or in equity against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)), Guarantors will upon demand pay, or cause to be paid, in cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid principal amount
of all Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or not a claim is allowed
against Borrower for such interest in the related bankruptcy case) and all other Guaranteed Obligations then
owed to Beneficiaries as aforesaid.

         7.4.    Liability of Guarantors Absolute. Each Guarantor agrees that its obligations hereunder
are irrevocable, absolute, independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other than payment in full in cash
of the Guaranteed Obligations. In furtherance of the foregoing and without limiting the generality thereof,
each Guarantor agrees as follows:


                                                     -96-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 103 of 137



        (a)      this Guaranty is a guaranty of payment when due and not of collectability;

        (b)      this Guaranty is a primary obligation of each Guarantor and not merely a contract of surety;

         (c)     the obligations of each Guarantor hereunder are independent of the obligations of Borrower
and the obligations of any other guarantor (including any other Guarantor) of the obligations of Borrower,
and a separate action or actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether or not Borrower is joined
in any such action or actions;

          (d)    payment by any Guarantor of a portion, but not all, of the Guaranteed Obligations shall in
no way limit, affect, modify or abridge any Guarantor’s liability for any portion of the Guaranteed
Obligations which has not been paid. Without limiting the generality of the foregoing, if Administrative
Agent is awarded a judgment in any suit brought to enforce any Guarantor’s covenant to pay a portion of
the Guaranteed Obligations, such judgment shall not be deemed to release such Guarantor from its covenant
to pay the portion of the Guaranteed Obligations that is not the subject of such suit, and such judgment shall
not, except to the extent satisfied by such Guarantor, limit, affect, modify or abridge any other Guarantor’s
liability hereunder in respect of the Guaranteed Obligations;

         (e)      any Beneficiary, upon such terms as it deems appropriate, without notice or demand and
without affecting the validity or enforceability hereof or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time, place, manner or terms of payment
of the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or accept or refuse any offer
of performance with respect to, or substitutions for, the Guaranteed Obligations or any agreement relating
thereto and/or subordinate the payment of the same to the payment of any other obligations; (iii) request
and accept other guaranties of the Guaranteed Obligations and take and hold security for the payment hereof
or the Guaranteed Obligations; (iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security for payment of the
Guaranteed Obligations, any other guaranties of the Guaranteed Obligations, or any other obligation of any
Person (including any other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply
any security now or hereafter held by or for the benefit of such Beneficiary in respect hereof or the
Guaranteed Obligations and direct the order or manner of sale thereof, or exercise any other right or remedy
that such Beneficiary may have against any such security, in each case as such Beneficiary in its discretion
may determine consistent herewith or the Earnout Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though such action operates to
impair or extinguish any right of reimbursement or subrogation or other right or remedy of any Guarantor
against any other Credit Party or any security for the Guaranteed Obligations; and (vi) exercise any other
rights available to it under the Credit Documents or the Earnout Agreement; and

         (f)     this Guaranty and the obligations of Guarantors hereunder shall be valid and enforceable
and shall not be subject to any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full in cash of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of any of them: (i) any failure
or omission to assert or enforce or agreement or election not to assert or enforce, or the stay or enjoining,
by order of court, by operation of law or otherwise, of the exercise or enforcement of, any claim or demand
or any right, power or remedy (whether arising under the Credit Documents or the Earnout Agreement, at
law, in equity or otherwise) with respect to the Guaranteed Obligations or any agreement relating thereto,
or with respect to any other guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure from, any of the terms or

                                                     -97-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 104 of 137



provisions (including provisions relating to events of default) hereof, any of the other Credit Documents,
the Earnout Agreement or any agreement or instrument executed pursuant thereto, or of any other guaranty
or security for the Guaranteed Obligations, in each case whether or not in accordance with the terms hereof
or such Credit Document, the Earnout Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of payments received from any source
(other than payments received pursuant to the other Credit Documents or the Earnout Agreement or from
the proceeds of any security for the Guaranteed Obligations, except to the extent such security also serves
as collateral for indebtedness other than the Guaranteed Obligations) to the payment of indebtedness other
than the Guaranteed Obligations, even though any Beneficiary might have elected to apply such payment
to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s consent to the change, reorganization
or termination of the corporate structure or existence of Holdings or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed Obligations; (vii) any defenses,
set-offs or counterclaims which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

         7.5.     Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of Beneficiaries:
(a) any right to require any Beneficiary, as a condition of payment or performance by such Guarantor, to
(i) proceed against Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security held from Borrower, any such
other guarantor or any other Person, (iii) proceed against or have resort to any balance of any Deposit
Account or credit on the books of any Beneficiary in favor of any Credit Party or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any defense arising by reason
of the incapacity, lack of authority or any disability or other defense of Borrower or any other Guarantor
including any defense based on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by reason of the cessation of the
liability of Borrower or any other Guarantor from any cause other than payment in full in cash of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects more burdensome than that of
the principal; (d) any defense based upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to willful misconduct or bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit of
any statute of limitations affecting such Guarantor’s liability hereunder or the enforcement hereof, (iii) any
rights to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any requirement that
any Beneficiary protect, secure, perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of dishonor and notices of any action
or inaction, including acceptance hereof, notices of default hereunder, under the Earnout Agreement or
under any agreement or instrument related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any extension of credit to Borrower
and notices of any of the matters referred to in Section 7.4 and any right to consent to any thereof; and
(g) any defenses or benefits that may be derived from or afforded by law which limit the liability of or
exonerate guarantors or sureties, or which may conflict with the terms hereof.

        7.6.    Guarantors’ Rights of Subrogation, Contribution, Etc.. Until the Guaranteed
Obligations shall have been indefeasibly paid in full in cash, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have against Borrower or any

                                                      -98-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 105 of 137



other Guarantor or any of its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter have against Borrower
with respect to the Guaranteed Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against Borrower, and (c) any benefit of, and
any right to participate in, any collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full in cash, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent the waiver or agreement to
withhold the exercise of its rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or voidable for any reason, any rights
of subrogation, reimbursement or indemnification such Guarantor may have against Borrower or against
any collateral or security, and any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid to any Guarantor on account
of any such subrogation, reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations shall not have been finally and indefeasibly paid in full in cash, such amount shall
be held in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

        7.7.    Subordination of Other Obligations. Any Indebtedness of Borrower or any Guarantor
now or hereafter held by any Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of
payment to the Guaranteed Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent for the benefit
of Beneficiaries to be credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under any other provision hereof.

          7.8.    Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain in effect
until all of the Guaranteed Obligations (other than (x) any unasserted contingent indemnification obligations
and (y) obligations in respect of the Earnout Agreement) shall have been paid in full in cash and the
Commitments shall have terminated. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

         7.9.    Authority of Guarantors or Borrower. It is not necessary for any Beneficiary to inquire
into the capacity or powers of any Guarantor or Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

         7.10. Financial Condition of Borrower. Any Credit Extension may be made to Borrower or
continued from time to time, and the Earnout Agreement may be entered into, in each case without notice
to or authorization from any Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time the Earnout Agreement is entered into, as the case may be.
No Beneficiary shall have any obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Borrower. Each Guarantor has adequate means to
obtain information from Borrower on a continuing basis concerning the financial condition of Borrower
and its ability to perform its obligations under the Credit Documents and the Earnout Agreement, and each
Guarantor assumes the responsibility for being and keeping informed of the financial condition of Borrower

                                                     -99-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 106 of 137



and of all circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.

        7.11.   Bankruptcy, Etc.

        (a)      So long as any Guaranteed Obligations remain outstanding, no Guarantor shall, without
the prior written consent of Administrative Agent acting pursuant to the instructions of the Requisite
Lenders, commence or join with any other Person in commencing any bankruptcy, reorganization or
insolvency case or proceeding of or against Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

        (b)       Each Guarantor acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any case or proceeding referred to in
clause (a) above (or, if interest on any portion of the Guaranteed Obligations ceases to accrue by operation
of law by reason of the commencement of such case or proceeding, such interest as would have accrued
on such portion of the Guaranteed Obligations if such case or proceeding had not been commenced) shall
be included in the Guaranteed Obligations because it is the intention of Guarantors and Beneficiaries that
the Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should be determined
without regard to any rule of law or order which may relieve Borrower of any portion of such Guaranteed
Obligations. Guarantors will permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar Person to pay Administrative Agent, or allow the claim of Administrative
Agent in respect of, any such interest accruing after the date on which such case or proceeding is
commenced.

         (c)    In the event that all or any portion of the Guaranteed Obligations are paid by Borrower, the
obligations of Guarantors hereunder shall continue and remain in full force and effect or be reinstated, as
the case may be, in the event that all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or otherwise, and any such payments
which are so rescinded or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

        7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity Interests of any
Guarantor or any of its successors in interest hereunder shall be sold or otherwise disposed of (including by
merger or consolidation) in accordance with the terms and conditions hereof, the Guaranty of such
Guarantor or such successor in interest, as the case may be, hereunder shall automatically be discharged
and released without any further action by any Beneficiary or any other Person effective as of the time of
such Asset Sale.

        SECTION 8. EVENTS OF DEFAULT

        8.1.    Events of Default. If any one or more of the following conditions or events shall occur:

        (a)     Failure to Make Payments When Due. Failure by Borrower to pay (i) when due any
Installment or principal of any Loan, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise or (ii) any interest on any Loan or any fee or any
premium or any other amount due hereunder within three (3) Business Days after the date due; or

                                                   -100-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 107 of 137



         (b)     Default in Other Agreements. (i) Failure of any Credit Party or any of its Subsidiaries to
pay when due any principal of or interest on or any other amount, including any payment in settlement,
payable in respect of one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) in an individual principal amount of $50,000,000 or more or with an aggregate principal
amount of $50,000,000 or more, in each case beyond the grace period, if any, provided therefor; or
(ii) breach or default by any Credit Party or any of its Subsidiaries with respect to any other material term
of (1) one or more items of Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above or (2) any loan agreement, mortgage, indenture or other agreement relating to such item(s)
of Indebtedness, in each case beyond the grace period, if any, provided therefor, if the holder or holders of
that Indebtedness (or a trustee on behalf of such holder or holders), cause that Indebtedness to become or
be declared due and payable (or subject to a compulsory repurchase or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be; or

        (c)      Breach of Certain Covenants. Failure of any Credit Party or any of its Subsidiaries to
comply, observe or perform, or to cause any of its Subsidiaries to comply, observe or perform, any
agreement, condition, covenant or term contained in Section 5.1(e), Section 5.2 (with respect to the
existence of Holdings, Borrower and the Special Purpose Subsidiaries only), Section 5.11, Section 5.14,
Section 5.16 or Section 6; provided that any Event of Default under the Financial Covenant shall be subject
to Borrower’s right to cure pursuant to Section 8.2; or

         (d)      Breach of Representations, Etc. Any representation, warranty, certification or other
statement made or deemed made by any Credit Party or any of its Subsidiaries in any Credit Document or
in any certificate, document, report or statement at any time delivered, furnished or given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in connection herewith or therewith
shall be false in any material respect as of the date made or deemed made; or

         (e)     Other Defaults Under Credit Documents. Any Credit Party or any of its Subsidiaries shall
default in the compliance with or observance or performance of any agreement, condition, covenant or term
contained herein or any of the other Credit Documents, other than any such agreement, condition, covenant
or term referred to in any other paragraph of this Section 8.1, and such default shall not have been remedied
or waived within thirty days after the earlier of (i) any Financial Officer or other executive officer of such
Credit Party or Subsidiary becoming actually aware of such default or (ii) receipt by Borrower of notice
from Administrative Agent of such default; or

         (f)      Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of competent
jurisdiction shall enter a decree or order for relief in respect of Holdings or any of its Significant Subsidiaries
in an involuntary case under any Debtor Relief Laws now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable federal or state law; (ii) an
involuntary case shall be commenced against Holdings or any of its Significant Subsidiaries under any
Debtor Relief Laws now or hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee, custodian or other officer
having similar powers over Holdings or any of its Significant Subsidiaries, or over all or a substantial part
of its property, shall have been entered; or there shall have occurred the involuntary appointment of an
interim receiver, trustee or other custodian of Holdings or any of its Significant Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or similar process shall have been
issued against any substantial part of the property of Holdings or any of its Significant Subsidiaries, and
any such event described in this clause (ii) shall continue for sixty (60) days without having been dismissed,
bonded or discharged or (iii) except as permitted by Section 6.5, any order, judgment or decree shall be
entered against any Credit Party or any of its Significant Subsidiaries decreeing the dissolution or split up
of such Credit Party or Significant Subsidiary and such order shall remain undischarged or unstayed for a
period in excess of thirty (30) days; or

                                                      -101-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 108 of 137



         (g)      Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Holdings or any of its Significant
Subsidiaries shall have an order for relief entered with respect to it or shall commence a voluntary case
under any Debtor Relief Laws now or hereafter in effect, or shall consent to the entry of an order for relief
in an involuntary case, or to the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver, trustee or other custodian for all
or a substantial part of its property; or Holdings or any of its Significant Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) Holdings or any of its Significant Subsidiaries shall be unable,
or shall fail generally, or shall admit in writing in any filing with the Securities and Exchange Commission
or any Governmental Authority or any press release or similar public disclosure its inability, or any
Financial Officer or other executive officer of Holdings or any of its Significant Subsidiaries shall admit in
writing Holdings’ or any of its Significant Subsidiaries’ inability, to pay its debts as such debts become
due; or

         (h)     Judgments and Attachments. Any money judgment, writ or warrant of attachment or
similar process involving (i) in any individual case an amount in excess of $50,000,000 or (ii) in the
aggregate at any time an amount in excess of $50,000,000 (in either case to the extent not adequately
covered by insurance as to which a solvent and unaffiliated insurance company has acknowledged
coverage) shall be entered or filed against Holdings or any of its Significant Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed for a period of sixty (60)
days; or

        (i)   Employee Benefit Plans. An ERISA Event shall occur that, when taken together with all
other ERISA Events that shall have occurred, would result in a Material Adverse Effect; or

        (j)      Change of Control. A Change of Control shall occur; or

          (k)     Guaranties, Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) the Guaranty for any reason, other than the satisfaction in full in cash of
all Obligations, shall cease to be in full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Guarantor shall repudiate its obligations thereunder, (ii) this Agreement
or any Collateral Document ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in full in cash of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or Collateral Agent shall not have
or shall cease to have a valid and perfected Lien in any Collateral purported to be covered by the Collateral
Documents having an aggregate fair market value of $10,000,000 or more with the priority required by the
relevant Collateral Document, in each case for any reason other than the failure of Collateral Agent or any
Secured Party to take any action within its control, or (iii) any Credit Party or Subsidiary shall contest the
validity or enforceability of any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any Credit Document to which it is a
party or shall contest the validity or perfection of any Lien in any Collateral purported to be covered by the
Collateral Documents; or

         (l)     Master Lease Documents. (i) Failure by Holdings or any of its Subsidiaries to pay when
due any amounts under any Master Lease Document in excess of $1,000,000 beyond the grace period, if
any, provided therefor, (ii) the termination of any Master Lease Document except as permitted in
accordance with the express terms of such Master Lease Document (including any severance of any Master
Lease by the lessor thereunder into one or more separate Leases or any exercise by such lessor or the
applicable Special Purpose Tenant Subsidiary of any right to terminate such Master Lease Document with
respect to a particular property (other than in connection with an event of default thereunder)) or (iii) the
acceleration of all rent payable under any Master Lease Document; or


                                                     -102-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 109 of 137



        (m)      Material Agreements. A termination under any Material Agreement by any counterparty
thereto after the occurrence of a breach or default thereunder by Holdings or any of its Subsidiaries that
gives such counterparty a right to terminate unless such termination or right to terminate is subject to a bona
fide dispute which has not yet been resolved pursuant to a final, non-appealable judgment by a court of
competent jurisdiction that such breach or default has occurred and permitted the counterparty to terminate;

THEN, (1) upon the occurrence of any Event of Default described in Section 8.1(f) or 8.1(g), automatically,
and (2) upon the occurrence and during the continuance of any other Event of Default, at the request of (or
with the consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent, (A) the
Commitments, if any, of each Lender having such Commitments shall immediately terminate; (B) each of
the following shall immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly waived by each Credit Party:
(I) the unpaid principal amount of and accrued interest, fees and premiums on the Loans and (II) all other
Obligations; and (C) Administrative Agent may cause Collateral Agent to enforce any and all Liens and
security interests created pursuant to Collateral Documents.

          8.2.    Borrower’s Right to Cure. Notwithstanding anything to the contrary contained in
Section 8.1, for purposes of determining whether an Event of Default has occurred under the Financial
Covenant, any equity contribution (in the form of common equity or other equity having terms reasonably
acceptable to Administrative Agent) made to Borrower after the last day of any Fiscal Quarter and on or
prior to the day that is 10 Business Days after the day on which financial statements are required to be
delivered for that Fiscal Quarter will, at the request of Borrower, be included in the calculation of
Consolidated Adjusted EBITDA solely for the purposes of determining compliance with the Financial
Covenant at the end of such Fiscal Quarter and any subsequent period that includes such Fiscal Quarter
(any such equity contribution, a “Specified Equity Contribution”); provided that (a) Borrower shall not
be permitted to so request that a Specified Equity Contribution be included in the calculation of
Consolidated Adjusted EBITDA with respect to any Fiscal Quarter unless, after giving effect to such
requested Specified Equity Contribution, there shall be no more than two (2) Fiscal Quarters in the Relevant
Four Fiscal Quarter Period in respect of which a Specified Equity Contribution is made, (b) no more than
five (5) Specified Equity Contributions will be made in the aggregate, (c) the amount of any Specified
Equity Contribution will be no greater than the amount required to cause Borrower to be in compliance
with the Financial Covenant, (d) all Specified Equity Contributions will be disregarded for all other
purposes under the Credit Documents (including calculating Consolidated Adjusted EBITDA for purposes
of determining Consolidated Excess Cash Flow), (e) the proceeds of all Specified Equity Contributions
(x) will be applied to prepay the Loans or to maintain working capital, equity capital or any other financial
statement condition or liquidity of Borrower and (y) will not be applied to fund any investments,
acquisitions, Restricted Junior Payments, transactions with Affiliates or for any other purpose and (f) the
proceeds of any Restricted Junior Payment made pursuant to Section 6.4 during the period commencing on
the first day of the Fiscal Quarter for which any Specified Equity Contribution is made and ending on the
date that is 10 Business Days after the day on which financial statements are required to be delivered for
such Fiscal Quarter shall not be used to make such Specified Equity Contribution. To the extent that the
proceeds of the Specified Equity Contribution are used to repay Indebtedness, such Indebtedness shall not
be deemed to have been repaid for purposes of calculating the Financial Covenant for the Relevant Four
Fiscal Quarter Period. For purposes of this paragraph, the term “Relevant Four Fiscal Quarter Period”
shall mean, with respect to any requested Specified Equity Contribution, the four Fiscal Quarter period
ending on (and including) the Fiscal Quarter in which Consolidated Adjusted EBITDA will be increased as
a result of such Specified Equity Contribution. Upon Administrative Agent’s receipt of a written notice
from Borrower specifying that a Specified Equity Contribution shall be made (a “Notice of Intent to
Cure”), until the 10th Business Day following the date on which financial statements for the Fiscal Quarter
to which such Notice of Intent to Cure relates are required to be delivered, neither Administrative Agent
(nor any sub-agent therefor) nor any Lender shall exercise any right to accelerate the Loans or terminate

                                                    -103-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 110 of 137



the Commitments, and none of Administrative Agent (nor any sub-agent therefor), any Lender or any other
Secured Party shall exercise any right to foreclose on or take possession of the Collateral or exercise any
other remedy against the Collateral solely on the basis of an allegation of an Event of Default having
occurred and being continuing due to the failure to comply with the Financial Covenant for the applicable
period.

        SECTION 9. AGENTS

         9.1.     Appointment of Agents. GLAS USA LLC is hereby appointed Administrative Agent
hereunder and under the other Credit Documents and each Lender hereby authorizes GLAS USA LLC to
act as Administrative Agent in accordance with the terms hereof and the other Credit Documents. GLAS
Americas LLC is hereby appointed Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes GLAS Americas LLC to act as Collateral Agent in accordance with the
terms hereof and the other Credit Documents. Each Agent hereby agrees to act in its capacity as such upon
the express conditions contained herein and the other Credit Documents, as applicable. Other than
Sections 9.8(d) and (e), in respect of which Borrower is a third-party beneficiary, the provisions of this
Section 9 are solely for the benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any such provisions. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or any of its Subsidiaries. It is
understood and agreed that the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to Administrative Agent or Collateral Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

        9.2.    Powers and Duties.

        (a)      Each Lender irrevocably authorizes each Agent to take such action on such Lender’s behalf
and to exercise such powers, rights and remedies and perform such duties hereunder and under the other
Credit Documents as are specifically delegated or granted to such Agent by the terms of this Agreement
and thereof, together with such powers, rights and remedies as are reasonably incidental thereto. Each Agent
shall have only those duties and responsibilities that are expressly specified in the Credit Documents to
which it is party. Each Agent may exercise such powers, rights and remedies and perform such duties by
or through its agents or employees. No Agent shall have, by reason of this Agreement or any of the other
Credit Documents, a fiduciary relationship in respect of any Lender or any other Person; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any duties or obligations in respect of this Agreement or any of the other Credit
Documents except as expressly set forth herein or therein, and all duties of Agents hereunder shall be
administrative in nature.

         (b)     Notwithstanding anything else to the contrary in this Agreement or any other Credit
Document, but subject to Section 9.3(b), whenever reference is made in this Agreement or any other Credit
Document to any discretionary action by, any consent, designation, specification, requirement or approval
of or satisfaction with, any notice, request or other communication from, any selection, determination or
other direction given or action to be undertaken or to be (or not to be) suffered or omitted by an Agent or
to any election, decision, opinion, acceptance, use of judgment, expression of satisfaction, acceptance or
approval or other exercise of discretion, rights or remedies to be made (or not to be made) by an Agent,
such provision shall refer to such Agent exercising each of the foregoing at the direction of the Requisite
Lenders; provided that the foregoing shall not apply to the following: (i) whether any item or sum of money
has been delivered to or received by either Agent, (ii) the appointment of any sub-agent or attorney-in-fact

                                                   -104-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 111 of 137



by either Agent pursuant to this Section 9 or the resignation or removal of either Agent otherwise in
accordance with this Section 9, (iii) any matter pertaining to compliance by any Agent with its internal
policies, any law applicable to it, including without limitation, the PATRIOT Act or any matter relating to
the reimbursement of fees or expenses of or indemnification of any Agent, (iv) subject to Section 9.8, the
making of any filings, registrations or recordings or holding any pledged collateral in each case as any
Agent may deem appropriate in connection with the perfection of the Liens granted in respect of the
Collateral (for the avoidance of doubt, each Agent will take any such action if requested by the Requisite
Lenders), (v) releases or documentation to be executed by Agents in accordance with Section 9.8(d) or (e)
or (vi) any matter or action relating to or requiring determination with respect to the daily ordinary course
administration of the Credit Documents, including but not limited to (A) the posting of any documents and
notices to the Lenders or Borrower, including with respect to the use of the Platform, (B) the maintenance
of the Register, the calculation, processing and payment of any principal, interest or fees, whether optional
or mandatory in nature and the determination of the Applicable Margin, the Adjusted Eurodollar Rate or
Base Rate or any component definition thereof, (C) the processing of any assignments or consents by
Administrative Agent otherwise permitted by Section 10.6, (D) any matter with respect to any fees payable
to any Agent for its own account and (E) Administrative Agent’s discretion to waive or refuse to waive any
processing and recordation fee pursuant to Section 10.6; provided, further, that in each case, each Agent
may at its sole discretion elect to seek the instruction of the Requisite Lenders and any Agent shall be fully
justified in failing or refusing to take any such action if it shall not have received written instruction, advice
or concurrence from the Requisite Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in any other Credit Document) in respect of such actions.

        9.3.     General Immunity.

         (a)     No Responsibility for Certain Matters. No Agent shall be responsible to any Lender for the
execution, effectiveness, genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any other Credit Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by any Agent to Lenders or
by or on behalf of any Credit Party to any Agent or any Lender in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or business affairs of any Credit
Party or any other Person liable for the payment of any Obligations, the existence, value, perfection or
priority of any collateral security or any failure by any Credit Party or any other Person (other than itself)
to perform any of its obligations hereunder or under any other Credit Document or the performance or
observance of any covenants, agreements, or other terms or conditions set forth herein or therein, nor shall
any Agent be required to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit Documents or as to the use
of the proceeds of the Loans or as to the existence or possible existence of any Event of Default or Default
or to make any disclosures with respect to the foregoing. Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from confirmations of the amount
of outstanding Loans.

          (b)    Exculpatory Provisions. No Agent nor any of its officers, partners, directors, employees or
agents shall be liable to Lenders for any action taken or omitted by any Agent under or in connection with
any of the Credit Documents (i) with the consent of, or at the request of, the Requisite Lenders (or such
other number or percentage of Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances, as provided for herein or in the other Credit Documents), or
(ii) in the absence of such Agent’s gross negligence or willful misconduct, as determined by a final, non-
appealable judgment of a court of competent jurisdiction. Each Agent shall be entitled to refrain from any
act or the taking of any action (including the failure to take an action) in connection herewith or any of the
other Credit Documents or from the exercise of any power, discretion or authority vested in it hereunder or

                                                      -105-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 112 of 137



thereunder unless and until such Agent shall have received instructions in respect thereof from the Requisite
Lenders (or Administrative Agent acting with the consent of the Requisite Lenders or such other Lenders
as may be required to give such instructions under Section 10.5, as applicable) and, upon receipt of such
instructions from the Requisite Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise such power, discretion or authority,
in accordance with such instructions, including for the avoidance of doubt refraining from any action that,
in its opinion or the opinion of its counsel, may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of property of a Defaulting Lender
in violation of any Debtor Relief Law. Without prejudice to the generality of the foregoing, (i) each Agent
shall be entitled to rely, and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or sent by the proper Person or
Persons, or upon any statement made to it orally or by telephone and believed by it to have been made by
the proper Person, (ii) each Agent shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Holdings and its Subsidiaries), accountants, experts and
other professional advisors selected by it, and no Agent shall be liable for any action taken or not taken by
it in accordance with the advice of any such counsel, accountants, experts or other professional advisors;
and (iii) no Lender shall have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the other Credit Documents in
accordance with the instructions of the Requisite Lenders (or such other Lenders as may be required to give
such instructions under Section 10.5). No Agent shall be deemed to have knowledge of any Default or
Event of Default or of any event or events that give or may give rise to any Default or Event of Default
unless and until written notice describing such Default or Event of Default, identified as a “notice of
default”, and such event or events is given to Agents by the Credit Parties or any Lender. Without limiting
any of the foregoing:

                    (i)     Neither Agent shall (i) be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is continuing; (ii) have any duty to
take any discretionary action or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that Agent is required to exercise as
directed in writing by Requisite Lenders (or such other number or percentage of Lenders as shall be
expressly provided for herein or in the other Credit Documents); and in all cases each Agent shall be fully
justified in failing or refusing to act hereunder or under any other Credit Documents unless it shall
(a) receive written instructions from the Requisite Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Credit Documents) specifying the action
to be taken and (b) be indemnified to its satisfaction by the Lenders against any and all liability and expenses
which may be incurred by it by reason of taking or continuing to take any such action; provided that neither
Agent shall be required to take any action that, in its opinion or the opinion of its counsel, may expose it to
liability or that is contrary to any applicable Credit Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any Debtor Relief Law; (iii) except
as expressly set forth herein and in the other Credit Documents, have any duty to disclose, or be liable for
the failure to disclose, any information relating to any Credit Party or any of its Affiliates that is
communicated to or obtained by any Agent or any of its Affiliates in any capacity; and (iv) be liable for
any apportionment or distribution of payments made by it in good faith and, if any such apportionment or
distribution is subsequently determined to have been made in error, the sole recourse of any Lender to
whom payment was due but not made shall be to recover from other Lenders any payment in excess of the
amount to which they are determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

                  (ii)    Each Agent shall be entitled to request written instructions, or clarification of any
instruction or request, from the Requisite Lenders (or, if the relevant Credit Document stipulates the matter
is a decision for any other Lender or group of Lenders, from that Lender or group of Lenders) as to whether,

                                                     -106-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 113 of 137



and in what manner, it should exercise or refrain from exercising any right, power, authority or discretion,
and each Agent may without any liability hereunder or under any other Credit Document refrain from acting
unless and until it receives those written instructions or that clarification. In the absence of such written
instructions, each Agent may act (or refrain from acting) as it considers to be in the best interests of the
Lenders. The instructions as aforesaid and any action taken or failure to act pursuant thereto by any Agent
shall be binding on all of the Lenders.

                 (iii)     Neither Agent shall be obliged to expend or risk its own funds or otherwise incur
any financial liability in the performance of its duties, obligations or responsibilities or the exercise of any
right, power, authority or discretion if it has grounds for believing the repayment of such funds or adequate
indemnity against, or security for, such risk or liability is not reasonably assured to it.

                  (iv)    Neither Agent shall be responsible for any unsuitability, inadequacy, expiration or
unfitness of any security interest created hereunder or pursuant to any other Credit Document nor shall it
be obligated to make any investigation into, and shall be entitled to assume, the adequacy and fitness of any
security interest created hereunder or pursuant to any other Credit Document.

                 (v)      Neither Agent shall be responsible or liable for any failure or delay in the
performance of its obligations hereunder or under any other Credit Document arising out of or caused by,
directly or indirectly, forces beyond its control, including, without limitation, strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or natural catastrophes or acts of
God, and interruptions, loss or malfunctions of utilities, communications or computer (software and
hardware) services.

         (c)      Delegation of Duties. Each of Administrative Agent and Collateral Agent may perform any
and all of its duties and exercise its rights and powers under this Agreement or under any other Credit
Document by or through any one or more sub-agents appointed by it. Each of Administrative Agent,
Collateral Agent and any such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9 and of Section 10.3 shall apply to the Affiliates of Administrative Agent and Collateral Agent.
All of the rights, benefits, and privileges (including the exculpatory and indemnification provisions) of this
Section 9 and of Section 10.3 shall apply to any such sub-agent and to the Affiliates of any such sub-agent,
and shall apply to their respective activities as sub-agent as if such sub-agent and Affiliates were named
herein. Notwithstanding anything herein to the contrary, with respect to each sub-agent appointed by
Administrative Agent or Collateral Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including exculpatory rights and rights
to indemnification) and shall have all of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) directly, without the consent or joinder of any other Person, against any or all of
Credit Parties and the Lenders, (ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent or Collateral Agent, as the case
may be, and not to any Credit Party, Lender or any other Person and no Credit Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent. Neither Administrative Agent nor Collateral Agent shall be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent jurisdiction determines in a
final, non-appealable judgment that Administrative Agent or Collateral Agent, as applicable, acted with
bad faith, gross negligence or willful misconduct in the selection of such sub agents.

      9.4.    Agents Entitled to Act as Lender. Nothing contained herein or in any other Credit
Document shall in any way impair or affect any of the rights and powers of, or impose any duties or

                                                     -107-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 114 of 137



obligations upon, any Agent in its individual capacity as a Lender hereunder. With respect to its
participation in the Loans, each Agent shall have the same rights and powers hereunder as any other Lender
and may exercise the same as if it were not performing the duties and functions delegated to it hereunder,
and the term “Lender” shall, unless the context clearly otherwise indicates, include each Agent in its
individual capacity. Any Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or other business with Holdings
or any of its Affiliates as if it were not performing the duties specified herein, and may accept premiums
and fees and other consideration from Borrower for services in connection herewith and otherwise without
having to account for the same to Lenders.

        9.5.    Lenders’ Representations, Warranties and Acknowledgment.

        (a)      Each Lender represents and warrants that it has made its own independent investigation of
the financial condition and affairs of Holdings and its Subsidiaries in connection with Credit Extensions
hereunder and that it has made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries. No Agent shall have any duty or responsibility, either initially or on a
continuing basis, to make any such investigation or any such appraisal on behalf of Lenders or to provide
any Lender with any credit or other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent shall have any responsibility
with respect to the accuracy of or the completeness of any information provided to Lenders.

         (b)     Each Lender, by delivering its signature page to this Agreement or an Assignment
Agreement, shall be deemed to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Requisite Lenders or any other
Lenders, as applicable, on the Closing Date. Notwithstanding anything herein to the contrary, each Lender
also acknowledges that the Liens and security interests granted to the Collateral Agent pursuant to the
Pledge and Security Agreement and the other Collateral Documents on Collateral and the exercise of any
right or remedy by Collateral Agent under any of the foregoing with respect to the Collateral are subject to
the provisions of the Intercreditor Agreement. As to any such Collateral, in the event of a conflict between
the terms of the Intercreditor Agreement, this Agreement or any other Collateral Documents (on the other
hand), the terms of the Intercreditor Agreement shall govern and control.

         (c)     Each Lender acknowledges that the Sponsors or entities controlled by the Sponsors are
Eligible Assignees hereunder and may purchase Loans and/or Commitments hereunder from Lenders from
time to time, subject to the restrictions set forth in the definition of “Eligible Assignee” and Section 10.6.

         9.6.     Right to Indemnity. Each Lender, in proportion to its Pro Rata Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought based on each Lender’s
Pro Rata Share at such time or, if such indemnity or reimbursement is sought after the date upon which the
Loans shall have been paid in full in cash and the Commitments have been terminated, based on each
Lender’s Pro Rata Share as in effect immediately prior to such date), severally agrees to indemnify each
Agent, to the extent that such Agent shall not have been reimbursed by any Credit Party, for and against
any and all liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise in its capacity as such
Agent in any way relating to or arising out of this Agreement or the other Credit Documents; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s gross negligence, bad faith
or willful misconduct, as determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to any Agent for any purpose shall, in the opinion of such Agent,

                                                    -108-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 115 of 137



be insufficient or become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is furnished; provided that in
no event shall this sentence require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; provided, further, that this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding sentence.

         9.7.     Successor Agent. Each Agent shall have the right to resign at any time by giving prior
written notice thereof to Lenders and Borrower. No such resignation shall require any consent or approval
of any type or nature from Holdings, any Subsidiary, any Lender or other Person. The Requisite Lenders
may, without the consent of Administrative Agent or Borrower, remove Administrative Agent for any
reason upon thirty (30) days’ notice to Administrative Agent and Borrower. In the event of such resignation
or removal, the Requisite Lenders shall have the right to appoint a financial institution to act as successor
Agent hereunder, subject to (unless an Event of Default has occurred and is occurring) the consent of
Borrower (such consent not to be unreasonably withheld, conditioned or delayed). Any Agent’s resignation
or removal shall become effective on the earliest of (i) thirty (30) days after delivery of the notice of
resignation or removal (regardless of whether a successor has been appointed or not), (ii) the acceptance of
such successor Agent by Borrower (unless an Event of Default has occurred and is occurring) and the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite Lenders and (unless an Event
of Default has occurred and is occurring) Borrower. If the Requisite Lenders have not so appointed a
successor Agent within such thirty (30) days, the Requisite Lenders shall be deemed to have succeeded to
and become vested with all the rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder and under the other Credit Documents
(it being understood that the Requisite Lenders may appoint a successor Agent at any time after such thirty
(30) days). Upon the acceptance of any appointment as Agent hereunder by a successor Agent, that
successor Agent shall thereupon succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent (other than any rights to indemnity payments owed to the retiring Agent) and
the retiring Agent shall promptly transfer to such successor Agent all records and other documents
necessary or appropriate in connection with the performance of the duties of the successor Agent under the
Credit Documents that are held by it, if not already transferred as provided above in this paragraph,
whereupon such retiring Agent shall be discharged from its duties and obligations hereunder and under the
other Credit Documents, if not already discharged therefrom as provided above in this paragraph. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of this Section 9 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was Agent hereunder. After the
retiring Agent’s resignation or removal hereunder and under the other Credit Documents, the provisions of
this Article, Section 10.3, Section 10.4 and Sections 10.14 through 10.16 shall continue in effect for the
benefit of such retiring Agent, its sub agents and their respective Affiliates in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as Administrative Agent or
Collateral Agent, as applicable.

        9.8.    Collateral Documents and Guaranty.

        (a)      Agents under Collateral Documents and Guaranty. Each Secured Party hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of and for the benefit of the
Secured Parties, to be the agent for and representative of the Secured Parties with respect to the Guaranty,
the Collateral and the Credit Documents; provided that neither Administrative Agent nor Collateral Agent
shall owe any duty (including but not limited to any fiduciary duty, duty of loyalty, duty of care or duty of
disclosure) or any other obligation whatsoever to Earnout Co. with respect to the Earnout Agreement.
Subject to Section 10.5, without further written consent or authorization from any Secured Party,
Administrative Agent or, if instructed by Administrative Agent, Collateral Agent, as applicable, may

                                                    -109-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 116 of 137



execute any documents or instruments necessary to (i) in connection with a sale or disposition of assets
permitted by this Agreement to a Person that is not a Credit Party, release any Lien encumbering any item
of Collateral that is the subject of such sale or other disposition of assets or to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5) have otherwise consented,
and (ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with respect to which
Requisite Lenders (or such other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented. In the event of any conflict between the terms of the Intercreditor Agreement and any
of the Credit Documents, the provisions of the Intercreditor Agreement shall govern and control.
Notwithstanding anything to the contrary in any Credit Document, in the event of any conflict between the
terms of this Agreement and any other Credit Document, the terms of this Agreement shall govern and
control. Each Secured Party authorizes and instructs Administrative Agent and Collateral Agent to enter
into the Collateral Documents and the Intercreditor Agreement on behalf of the Secured Parties in
accordance with this Agreement (and consents to the terms contained therein) and to take all actions (and
execute all documents) required (or deemed advisable) by it in accordance with the terms of the Intercreditor
Agreement or Collateral Documents. Notwithstanding anything herein or in any other Credit Documents
to the contrary, neither Administrative Agent nor Collateral Agent shall have any responsibility for the
preparation, filing or recording of any instrument, document or financing statement or for the perfection or
maintenance of any security interest created under the Collateral Documents.

         (b)      Right to Realize on Collateral and Enforce Guaranty. Anything contained in any of the
Credit Documents to the contrary notwithstanding, Borrower, Administrative Agent, Collateral Agent and
each Secured Party hereby agree that (i) no Secured Party shall have any right individually to realize upon
any of the Collateral or to enforce the Guaranty, it being understood and agreed that all powers, rights and
remedies hereunder and under any of the Credit Documents may be exercised solely by Administrative
Agent or Collateral Agent, as applicable, for the benefit of the Secured Parties in accordance with the terms
of this Agreement and thereof and all powers, rights and remedies under the Collateral Documents may be
exercised solely by Administrative Agent and Collateral Agent, as applicable, for the benefit of the Secured
Parties in accordance with the terms thereof and the Intercreditor Agreement, and (ii) in the event of a
foreclosure or similar enforcement action by Collateral Agent on any of the Collateral pursuant to a public
or private sale or other disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), Collateral Agent or Administrative Agent
(or any Lender, except with respect to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii)
or otherwise of the Bankruptcy Code) may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition and Collateral Agent or Administrative Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or their respective individual
capacities) shall be entitled, upon instructions from the Requisite Lenders, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the Collateral sold at any such
sale or disposition, to use and apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by Collateral Agent at such sale or other disposition.

        (c)       Rights under the Earnout Agreement. The Earnout Agreement will not create (or be
deemed to create) in favor of Earnout Co. any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents except as expressly provided
in Section 10.5(d)(iii) of this Agreement. By accepting the benefits of the Collateral, Earnout Co. shall be
deemed to have appointed Collateral Agent as its agent and agreed to be bound by the Credit Documents
as a Secured Party, subject to the limitations set forth in this clause (c).

        (d)      Release of Collateral and Guarantees, Termination of Credit Documents. Notwithstanding
anything to the contrary contained herein or any other Credit Document, at the sole expense of Borrower,
when all Obligations (other than (x) any unasserted contingent indemnification obligations and (y)
obligations in respect of the Earnout Agreement) have been paid in full in cash and all Commitments have

                                                    -110-
    Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 117 of 137



terminated or expired, upon request of Borrower, Administrative Agent and Collateral Agent, as applicable,
shall (without notice to, or vote or consent of, any Lender or Earnout Co.) take such actions as shall be
required to release its security interest in all Collateral solely with respect to such Obligations, and to release
all guarantee obligations provided for in any Credit Document, whether or not on the date of such release
there may be outstanding Obligations in respect of the Earnout Agreement. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had not been made.

         (e)     Release of Collateral in Respect of Permitted Dispositions. Upon any disposition of
property, including the Equity Interests of any Guarantor, permitted by this Agreement (other than to
another Credit Party), the Liens granted pursuant to the Collateral Documents in respect of such disposed
property and in respect of the property of any Guarantor discharged and released from its Guaranty pursuant
to Section 7.12 shall be deemed to be automatically released and such property shall automatically revert
to the applicable Credit Party with no further action on the part of any Person. Administrative Agent shall
direct the Collateral Agent to (without notice to, or vote or consent of, any Lender), at the applicable Credit
Party’s sole cost and expense, execute and deliver or otherwise authorize the filing of such documents as
such Credit Party shall reasonably request to effectuate the release set forth in the preceding sentence,
without recourse to, covenant or warranty of any nature, express or implied, by and otherwise in form and
substance reasonably satisfactory to Administrative Agent, including financing statement amendments to
evidence any release; provided that, in each case, Borrower shall have delivered to Administrative Agent
and Collateral Agent, at their request, a certificate of a Financial Officer certifying that any such transaction
has been consummated in compliance with this Agreement and the other Credit Documents and that such
release is permitted hereby (and each Lender hereby authorizes and directs each Agent to conclusively rely
on such certificate in performing its obligations under this sentence). If Borrower or any Guarantor is
entitled under this Section 9.8 to the release of any Real Estate Asset from the Lien of any Mortgage, then,
at Borrower’s request, Administrative Agent shall direct the Collateral Agent to (without notice to, or vote
or consent of, any Lender), at the applicable Credit Party’s sole cost and expense, execute and deliver an
assignment of such Mortgage in lieu of a release thereof, without recourse to, covenant or warranty of any
nature (other than a warranty that the Collateral Agent shall not have assigned or encumbered its interest in
such Mortgage), express or implied, by and otherwise in form and substance reasonably satisfactory to
Administrative Agent to a new lender designated by such Credit Party; provided that, in each case, Borrower
shall have delivered to Administrative Agent and Collateral Agent, at their request, a certificate of a
Financial Officer certifying that any such transaction has been consummated in compliance with this
Agreement and the other Credit Documents and that a release of such Mortgage would be permitted hereby
(and each Lender hereby authorizes and directs each Agent to conclusively rely on such certificate in
performing its obligations under this sentence).

         (f)     Agents shall not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of the Collateral, the existence,
priority or perfection of the Lien thereon in favor of Collateral Agent, for the benefit of the Secured Parties,
or any certificate prepared by any Credit Party in connection therewith, nor shall any Agent have any duty
to, and shall not be responsible or liable to the Lenders for any failure to, monitor or maintain or preserve
any portion of the Collateral, any security interests of Administrative Agent or Collateral Agent therein or
any filings, registrations, or recordings made with respect thereto. Neither Collateral Agent nor
Administrative Agent shall have any obligation whatsoever to any Lender or any other person to investigate,
confirm or assure that the Collateral exists or is owned by any Credit Party or is insured or has been
encumbered, or that the liens and security interests granted to Collateral Agent pursuant hereto or any of

                                                      -111-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 118 of 137



the Credit Documents or otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority.

       (g)      Collateral Agent may conclusively rely on any instruction received by it from
Administrative Agent that is in accordance with the appropriate consents from the Lenders or the Requisite
Lenders (as applicable) pursuant to the terms of this Agreement.

         9.9.     Withholding Taxes. To the extent required by any applicable law, Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any applicable withholding Tax.
If the Internal Revenue Service or any other Governmental Authority asserts a claim that Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such Lender failed to notify
Administrative Agent of a change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, or if Administrative Agent reasonably determines that
a payment was made to a Lender pursuant to this Agreement without deduction of applicable withholding
tax from such payment, such Lender shall indemnify Administrative Agent fully for all amounts paid,
directly or indirectly, by Administrative Agent as Tax or otherwise, including any penalties or interest and
together with all expenses (including legal expenses, allocated internal costs and out-of- pocket expenses)
incurred.

         9.10. Administrative Agent or Collateral Agent May File Bankruptcy Disclosure and
Proofs of Claim. In case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, Administrative Agent and Collateral Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent or Collateral Agent shall have made any
demand on Borrower) shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

        (a)    to file a verified statement pursuant to rule 2019 of the Federal Rules of Bankruptcy
Procedure that, in its sole opinion, complies with such rule’s disclosure requirements for entities
representing more than one creditor;

        (b)      to file and prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the Lenders, Administrative
Agent and Collateral Agent (including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders, Administrative Agent, Collateral Agent and their respective agents and counsel
and all other amounts due Lenders, Administrative Agent and Collateral Agent under Section 2.11 and
Section 10.2) allowed in such judicial proceeding; and

        (c)     to collect and receive any monies or other property payable or deliverable on any such
claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such payments directly to the
Lenders, to pay to Administrative Agent or Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent, Collateral Agent and their
respective agents and counsel, and any other amounts due Administrative Agent or Collateral Agent under
Section 2.11 and Section 10.2. To the extent that the payment of any such compensation, expenses,
disbursements and advances of Administrative Agent, Collateral Agent and their respective agents and

                                                    -112-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 119 of 137



counsel, and any other amounts due Administrative Agent or Collateral Agent under this Agreement out of
the estate in any such proceeding, shall be denied for any reason, payment of the same shall be secured by
a Lien on, and shall be paid out of, any and all distributions, dividends, money, securities and other
properties that the Lenders may be entitled to receive in such proceeding whether in liquidation or under
any plan of reorganization or arrangement or otherwise.

Nothing contained herein shall be deemed to authorize Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize Administrative Agent to vote in respect
of the claim of any Lender in any such proceeding

        9.11.    Certain ERISA Matters.

         (a)     Each Lender (x) represents and warrants, as of the date such person became a Lender party
hereto, to, and (y) covenants, from the date such person became a Lender party hereto to the date such
person ceases being a Lender party hereto, for the benefit of, Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of Borrower or any other Credit Party, that at least one
of the following is and will be true:

                 (i)     such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments or this Agreement,

                (ii)     the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance company general accounts), PTE
90-1 (a class exemption for certain transactions involving insurance company pooled separate accounts),
PTE 91-38 (a class exemption for certain transactions involving bank collective investment funds) or PTE
96-23 (a class exemption for certain transactions determined by in-house asset managers), is applicable
with respect to such Lender’s entrance into, participation in, administration of and performance of the
Loans, the Commitments and this Agreement,

                 (iii)   (A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate in, administer and perform
the Loans, the Commitments and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the requirements of sub-
sections (b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the Commitments and this
Agreement, or

               (iv)     such other representation, warranty and covenant as may be agreed in writing
between the applicable Administrative Agent and such Lender.

        (b)      In addition, unless either (1) sub-clause (i) in the immediately preceding clause (a) is true
with respect to a Lender or (2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such person became a Lender party hereto, to, and (y) covenants, from the date
such person became a Lender party hereto to the date such person ceases being a Lender party hereto, for
the benefit of, Administrative Agent and its Affiliates and not, for the avoidance of doubt, to or for the

                                                    -113-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 120 of 137



benefit of Borrower or any other Credit Party, that none of Administrative Agent or any of its Affiliates is
a fiduciary with respect to the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by an Administrative Agent under this Agreement,
any Credit Document or any documents related hereto or thereto).

        SECTION 10. MISCELLANEOUS

        10.1.   Notices.

         (a)     Notices Generally. Any notice or other communication herein required or permitted to be
given to a Credit Party or Agent shall be sent to such Person’s address as set forth on Appendix B or in the
other relevant Credit Document, and in the case of any Lender, the address as indicated on Appendix B or
otherwise indicated to Administrative Agent in writing. Except as otherwise set forth in paragraph (b)
below, each notice hereunder shall be in writing and may be personally served or sent by facsimile (except
for any notices sent to Administrative Agent) or United States mail or courier service and shall be deemed
to have been given when delivered in person or by courier service and signed for against receipt thereof,
upon receipt of facsimile, or three (3) Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that no notice to any Agent shall be effective until
received by such Agent; provided, further, that any such notice or other communication shall at the request
of Administrative Agent or Collateral Agent be provided to any sub-agent appointed pursuant to
Section 9.3(c) as designated by Administrative Agent or Collateral Agent from time to time.

        (b)     Electronic Communications.

                 (i)      Notices and other communications to any Agent and Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and Internet or intranet websites,
including the Platform) pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Agent or any Lender pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (A) notices and other communications sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return e-mail or other written acknowledgment),
provided that if such notice or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended recipient at its e-mail address as
described in the foregoing clause (A) of notification that such notice or communication is available and
identifying the website address therefor.

                 (ii)    Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality and other risks associated with
such distribution and agrees and assumes the risks associated with such electronic distribution, except to
the extent caused by the willful misconduct or gross negligence of Administrative Agent, as determined by
a final, non-appealable judgment of a court of competent jurisdiction.

                 (iii)  The Platform and any Approved Electronic Communications are provided “as is”
and “as available”. None of Agents or any of their respective officers, directors, employees, agents, advisors

                                                    -114-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 121 of 137



or representatives (“Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability for errors or omissions
in the Platform and the Approved Electronic Communications. No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects is made by Agent Affiliates in connection
with the Platform or the Approved Electronic Communications.

                (iv)   Each Credit Party, each Lender and each Agent agrees that Administrative Agent
may, but shall not be obligated to, store any Approved Electronic Communications on the Platform in
accordance with Administrative Agent’s customary document retention procedures and policies.

              (v)      Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

         (c)      Non-Public Information Contacts. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected the “Non-Public Information”
or similar designation on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance procedures and applicable law,
including United States federal, state or other applicable securities laws, to make reference to information
that is not made available through the “Public-Side Information” portion of the Platform and that may
contain Non-Public Information with respect to Holdings, its Subsidiaries or their securities for purposes
of United States, state or other applicable securities laws. In the event that any Public Lender has determined
for itself to not access any information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such information and (ii) neither
Borrower nor Administrative Agent has any responsibility for such Public Lender’s decision to limit the
scope of the information it has obtained in connection with this Agreement and the other Credit Documents.

         10.2. Expenses. Borrower agrees to pay promptly (a) all the reasonable and documented costs
of furnishing all opinions by counsel for Borrower and the other Credit Parties; (b) the reasonable,
documented fees, expenses and disbursements of counsel to Agents (limited to one counsel for all Agents
taken as a whole and, if reasonably necessary, a single local counsel for all Agents taken as a whole in each
relevant jurisdiction and, solely in the case of a conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Agents similarly situated taken as a whole) and the Lenders (limited
to one counsel for all Lenders taken as a whole and, if reasonably necessary, a single local counsel for all
Lenders taken as a whole in each relevant jurisdiction and, solely in the case of a conflict of interest, one
additional counsel in each relevant jurisdiction to each group of affected Lenders similarly situated taken
as a whole) in connection with the negotiation, preparation, execution and administration of any consents,
amendments, waivers or other modifications to the Credit Documents and any other documents or matters
requested by Borrower after the Closing Date; (d) all documented, out-of-pocket actual costs and reasonable
expenses incurred after the Closing Date of creating, perfecting, recording, maintaining and preserving
Liens in favor of Collateral Agent, for the benefit of the Secured Parties, including filing and recording
fees, expenses, search fees, title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) after the occurrence of an Event
of Default, all documented, out-of-pocket costs and expenses, including reasonable attorneys’ fees of the
Agents (limited to one counsel for all Agents taken as a whole and, if reasonably necessary, a single local
counsel for all Agents taken as a whole in each relevant jurisdiction and, solely in the case of a conflict of
interest, one additional counsel in each relevant jurisdiction to each group of affected Agents similarly
situated taken as a whole) and the Lenders (limited to one counsel for all Lenders taken as a whole and, if
reasonably necessary, a single local counsel for all Lenders taken as a whole in each relevant jurisdiction
and, solely in the case of a conflict of interest, one additional counsel in each relevant jurisdiction to each

                                                     -115-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 122 of 137



group of affected Lenders similarly situated taken as a whole), reasonable fees of other professionals
(including financial advisors), and costs of settlement, incurred by any Agent or Lender in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder or under the other Credit
Documents by reason of such Event of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements provided hereunder in the nature
of a “work-out” or pursuant to any insolvency or bankruptcy cases or proceedings. For the avoidance of
doubt, the Credit Parties shall not be responsible for payment of any fees or premiums (except as
contemplated pursuant to Section 2.11(a) or 2.11(c)), expenses, disbursements or costs of the Agents or the
Lenders hereunder to the extent arising on or prior to the Closing Date.

        10.3.    Indemnity.

         (a)      In addition to the payment of expenses pursuant to Section 10.2, whether or not the
transactions contemplated hereby shall be consummated, each Credit Party agrees to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless, each Agent and Lender and each of
their respective officers, partners, members, directors, trustees, advisors, employees, agents, sub-agents and
Affiliates (each, an “Indemnitee”), from and against any and all Indemnified Liabilities. THE
FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH
INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED,
IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE AND WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN
CONNECTION WITH AN INVESTIGATION, LITIGATION, CLAIM OR PROCEEDING THAT
IS BROUGHT BY ANY CREDIT PARTY, ANY EQUITYHOLDERS OR CREDITORS OF ANY
CREDIT PARTY OR ANY OTHER INDEMNITEE AND WHETHER OR NOT SUCH
INDEMNITEE IS OTHERWISE A PARTY HERETO; provided, however, no Credit Party shall have
any obligation to any Indemnitee hereunder with respect to any Indemnified Liabilities to the extent such
Indemnified Liabilities arise from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or their respective controlled Affiliates, directors, employees, attorneys, agents or sub-agents,
in each case, as determined by a final, non-appealable judgment of a court of competent jurisdiction,
(y) arises from a material breach of the obligations of such Indemnitee hereunder (other than with respect
to a breach by Collateral Agent), as determined by a final, non-appealable judgment of a court of competent
jurisdiction or (z) arises from any dispute solely among Indemnitees other than (1) any claims against any
Agent in its capacity or in fulfilling its role as an Agent or any similar role hereunder and (2) any claims
arising out of any act or omission on the part of any Credit Party or any of its Affiliates, in each case as
determined by a final, non-appealable judgment of a court of competent jurisdiction. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay and satisfy under applicable
law to the payment and satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of them.

         (b)      To the extent permitted by applicable law, no Credit Party shall assert, and each Credit
Party hereby waives, any claim against each Lender, each Agent and their respective Affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the transactions contemplated hereby or
thereby, any Loan or the use of the proceeds thereof or any act or omission or event occurring in connection


                                                    -116-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 123 of 137



therewith, and Holdings and Borrower hereby waives, releases and agrees not to sue upon any such claim
or any such damages, whether or not accrued and whether or not known or suspected to exist in its favor.

         (c)      Each Credit Party also agrees that no Lender, Agent nor their respective Affiliates,
directors, employees, attorneys, agents or sub-agents will have any liability to any Credit Party or any
person asserting claims on behalf of or in right of any Credit Party or any other person in connection with
or as a result of this Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions contemplated hereby or thereby, any
Loan or the use of the proceeds thereof or any act or omission or event occurring in connection therewith,
in each case, except in the case of any Credit Party to the extent that any losses, claims, damages, liabilities
or expenses incurred by such Credit Party or its Affiliates, equityholders, partners or other equityholders
have been found by a final, non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Lender, Agent or their respective Affiliates,
directors, employees, attorneys, agents or sub-agents in performing its obligations under this Agreement or
any Credit Document or any agreement or instrument contemplated hereby or thereby or referred to herein
or therein; provided, however, that in no event will such Lender, Agent, or their respective Affiliates,
directors, employees, attorneys, agents or sub-agents have any liability for any indirect, consequential,
special or punitive damages in connection with or as a result of such Lender’s, Agent’s or their respective
Affiliates’, directors’, employees’, attorneys’, agents’ or sub-agents’ activities related to this Agreement,
any Credit Document or any agreement or instrument contemplated hereby or thereby or referred to herein
or therein.

         (d)     This Section 10.3 shall not apply with respect to any Taxes other than Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

          10.4. Set-Off. In addition to any rights now or hereafter granted under applicable law and not by
way of limitation of any such rights, upon the occurrence of any Event of Default each Lender is hereby
authorized by each Credit Party at any time or from time to time subject to the consent of Administrative
Agent (such consent not to be unreasonable withheld or delayed), without notice to any Credit Party or to
any other Person (other than Administrative Agent), any such notice being hereby expressly waived, to set
off and to appropriate and to apply any and all deposits (general or special, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not including any payroll, tax or
trust accounts) and any other Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party against and on account of the obligations and liabilities of any Credit Party
to such Lender hereunder and under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto, irrespective of whether or not (a) such Lender shall have
made any demand hereunder or (b) the principal of or the interest on the Loans or any other amounts due
hereunder shall have become due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall be paid over immediately to
Administrative Agent for further application in accordance with the provisions of Sections 2.17 and 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to Administrative Agent a statement describing in reasonable detail the Obligations owing
to such Defaulting Lender as to which it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section 10.4 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have.




                                                     -117-
      Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 124 of 137



           10.5.   Amendments and Waivers.

         (a)     Requisite Lenders’ Consent. Subject to the additional requirements of Sections 10.5(b),
10.5(c) and 10.5(d) and except as provided in Sections 10.5(f) and 10.5(g), no amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall in any event be effective without the written concurrence of the Requisite Lenders;
provided that Administrative Agent may, with the consent of Borrower only, amend, modify or supplement
this Agreement or any other Credit Document (or direct Collateral Agent to do the same) to cure any
ambiguity, omission, defect or inconsistency (as reasonably determined by Administrative Agent), so long
as such amendment, modification or supplement does not adversely affect the rights of any Lender or the
Lenders shall have received at least five (5) Business Days’ prior written notice thereof and Administrative
Agent shall not have received, within five (5) Business Days of the date of such notice to the Lenders, a
written notice from the Requisite Lenders stating that the Requisite Lenders object to such amendment.
Notwithstanding anything to the contrary in this Section 10.5, the Credit Parties shall be permitted to
supplement or amend schedules to the Pledge and Security Agreement or Collateral Questionnaire, in each
case, in accordance with [Section 18]15 of the Pledge and Security Agreement.

        (b)     Affected Lenders’ Consent. Without the written consent of each Lender (other than any
Sponsor Affiliated Lender) that would be directly affected thereby, no amendment, modification,
termination, waiver or consent shall be effective if the effect thereof would:

                   (i)      extend the scheduled final maturity of any Loan;

                   (ii)     waive, reduce or postpone any scheduled repayment (but not prepayment);

                 (iii)   reduce the rate of interest on any Loan (other than any waiver of any increase in
the interest rate applicable to any Loan pursuant to Section 2.10) or any fee or any premium payable
hereunder;

                   (iv)     extend the time for payment of any interest, premium or fee;

                   (v)      reduce the principal amount of any Loan;

                (vi)    amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(d) or any other provision of this Agreement that expressly provides that the consent of all
Lenders is required;

                 (vii)   amend the definition of “Requisite Lenders” or “Pro Rata Share” or, with respect
to the ratable allocation of any payments only, amend, modify, terminate or waive any provision of
Section 2.15, 2.16 or 2.17 or [Section 9.2]16 of the Pledge and Security Agreement;

                 (viii) release or subordinate all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the Credit Documents and except
in connection with a “credit bid” undertaken by the Collateral Agent at the direction of the Requisite
Lenders pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or other
sale or disposition of assets in connection with an enforcement action with respect to the Collateral


15
     Reference to be conformed to the Pledge and Security Agreement.

16
     Reference to be conformed to the Pledge and Security Agreement.


                                                       -118-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 125 of 137



permitted pursuant to the Credit Documents (in which case only the consent of the Requisite Lenders will
be needed for such release or subordination); or

                (ix)    consent to the assignment or transfer by any Credit Party of any of its rights and
obligations under any Credit Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly affected thereby with respect
to any amendment described in clauses (vii), (viii) and (ix).

         (c)     Sponsor Affiliated Lenders’ Consent. Without the written consent of each Sponsor
Affiliated Lender that would be directly affected thereby, no amendment, modification, termination, waiver
or consent shall be effective if the effect thereof would (x) materially, adversely and disproportionately
affect such Sponsor Affiliated Lender in its capacity as a Lender as compared to other Lenders and
(y) deprive such Sponsor Affiliated Lender of its share of any payments which the Lenders are entitled to
share on a pro rata basis hereunder.

        (d)    Other Consents. No amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom, shall:

                (i)       increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided that no amendment, modification, termination or waiver, or
consent to any departure by any Credit Party, of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Commitment of any Lender;

                  (ii)    alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Lenders holding more than 50% of the aggregate
Loan Exposure of all Lenders of each Class which is being allocated a lesser repayment or prepayment as
a result thereof; provided that Requisite Lenders may waive, in whole or in part, any prepayment so long
as the application, as between Classes, of any portion of such prepayment which is still required to be made
is not altered;

                 (iii)  amend, modify, terminate or waive this Agreement or the Pledge and Security
Agreement, or consent to any departure by any Credit Party therefrom, so as to alter the treatment of
Obligations arising under the Earnout Agreement or the definition of “Earnout Co.”, “Earnout Agreement,”
“Obligations,” or “Secured Obligations” (as defined in any applicable Collateral Document) in each case
in a manner adverse to Earnout Co. to the extent any Obligations in respect of the Earnout Agreement
remain outstanding, in each case without the prior written consent of Earnout Co.; or

                (iv)     amend, modify, terminate or waive any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, as the same applies to any Agent, or any other
provision hereof as the same applies to the rights or obligations of any Agent, in each case without the prior
written consent of such Agent.

        (e)      Execution of Amendments, Etc. Administrative Agent may, but shall have no obligation
to, with the concurrence of any Lender, execute amendments, modifications, terminations, waivers or
consents on behalf of such Lender (or direct Collateral Agent to do the same). Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for which it was given. No notice to
or demand on any Credit Party in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.5 shall, upon delivery to Administrative Agent, be binding upon



                                                    -119-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 126 of 137



each Lender at the time outstanding, each future Lender and, if signed by a Credit Party, on such Credit
Party.

        (f)    Cashless Settlement. Notwithstanding anything to the contrary contained in this
Agreement, any Lender may exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted by the terms of this
Agreement, pursuant to a cashless settlement mechanism approved by Borrower, Administrative Agent and
such Lender.

         (g)     Extension Amendments. Nothing in this Section 10.5 shall be deemed to limit any Credit
Party or Administrative Agent from entering into any Extension Amendments (including, without
limitation, to amend the definition of “Maturity Date” to reflect any such Refinancing or Extension) to
effectuate Extensions contemplated by Section 2.24 hereof, and the Lenders hereby irrevocably authorize
Administrative Agent to enter into such amendments on their behalf.

        (h)     Amendments for the Purpose of Granting New Liens or Adding Collateral.
Notwithstanding the foregoing, any Collateral Document may be amended or otherwise modified without
the consent of any Lender solely to grant a new Lien for the benefit of the Secured Parties or to extend an
existing Lien in any Collateral Document over additional assets. The Collateral Agent shall execute and
deliver to Administrative Agent any documents reasonably requested by Administrative Agent in
connection with the foregoing.

        10.6.    Successors and Assigns; Participations.

         (a)     Generally. This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and the successors and assigns of
Lenders. No Credit Party’s rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of Agents, the Lenders and other Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

         (b)     Register. Borrower, Administrative Agent and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders and owners of the corresponding Commitments and Loans
(and stated interest thereon) listed therein for all purposes hereof, and no assignment or transfer of any such
Commitment or Loan shall be effective, in each case, unless and until recorded in the Register following
receipt of a fully executed Assignment Agreement effecting the assignment or transfer thereof, together
with the required forms and certificates regarding tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.6(d). Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed Assignment Agreement and all
other necessary documents and approvals, prompt notice thereof shall be provided to Borrower and a copy
of such Assignment Agreement shall be maintained, as applicable. The date of such recordation of a transfer
shall be referred to herein as the “Assignment Effective Date”. Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or consent, is listed in the Register
as a Lender shall be conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

         (c)      Right to Assign. Each Lender shall have the right at any time to sell, assign or transfer all
or a portion of its rights and obligations under this Agreement, including all or a portion of its Commitment
or Loans owing to it or other Obligations (provided that pro rata assignments shall not be required and each

                                                    -120-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 127 of 137



assignment shall be of a uniform, and not varying, percentage of all rights and obligations under and in
respect of any applicable Loan and any related Commitments):

                (i)    to any Person meeting the criteria of clause (i) of the definition of the term
“Eligible Assignee” upon the giving of notice to Administrative Agent; and

                  (ii)     to any Person meeting the criteria of clause (ii) of the definition of the term
“Eligible Assignee” upon giving of notice to Borrower and Administrative Agent and consented to by each
of Borrower and Administrative Agent (such consent not to be (x) unreasonably withheld or delayed or
(y) in the case of Borrower, required at any time an Event of Default shall have occurred and then be
continuing); provided, further, that (A) Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to Administrative Agent within ten (10) Business Days after
having received notice thereof and (B) each such assignment pursuant to this Section 10.6(c)(ii) shall be in
an aggregate amount of not less than (w) $1,000,000, (x) such lesser amount as agreed to by Borrower and
Administrative Agent, (y) the aggregate amount of the Loans of the assigning Lender with respect to the
Class being assigned or (z) the amount assigned by an assigning Lender to an Affiliate or Related Fund of
such Lender.

        (d)      Mechanics.

                 (i)     Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an Assignment Agreement.
Assignments made pursuant to the foregoing provision shall be effective as of the Assignment Effective
Date. In connection with all assignments there shall be delivered to Administrative Agent and/or Borrower,
as applicable, such forms, certificates or other evidence, if any, with respect to United States federal income
tax withholding matters as the assignee under such Assignment Agreement may be required to deliver
pursuant to Section 2.20(c), together with payment to Administrative Agent of a registration and processing
fee of $3,500 (except that such registration and processing fee (x) shall not be payable in connection with
any assignment by an assigning Lender to such Lender’s Affiliates or Related Funds and (y) may be waived
by Administrative Agent).

                  (ii)     In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in addition to the other conditions
thereto set forth herein, the parties to the assignment shall make such additional payments to Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or other compensating actions,
including funding, with the consent of Borrower and Administrative Agent, the applicable Pro Rata Share
of Loans previously requested but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a Defaulting Lender for all purposes
of this Agreement until such compliance occurs.

          (e)     Representations and Warranties of Assignee. Each Lender, upon execution and delivery
hereof or upon succeeding to an interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Closing Date or as of the Assignment Effective Date that (i) it is an Eligible Assignee;
(ii) it has experience and expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be; (iii) it will make or invest in, as the case may be, its

                                                    -121-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 128 of 137



Commitments or Loans for its own account in the ordinary course and without a view to distribution of
such Commitments or Loans within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this Section 10.6, the disposition of
such Commitments or Loans or any interests therein shall at all times remain within its exclusive control);
and (iv) it will not provide any information obtained by it in its capacity as a Lender to Sponsor or any
Affiliate of Sponsor.

         (f)      Effect of Assignment. Subject to the terms and conditions of this Section 10.6, as of the
Assignment Effective Date (i) the assignee thereunder shall have the rights and obligations of a “Lender”
hereunder to the extent of its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned to the assignee, relinquish its
rights (other than any rights which survive the termination hereof under Section 10.8) and be released from
its obligations hereunder (and, in the case of an assignment covering all or the remaining portion of an
assigning Lender’s rights and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the benefit of all indemnities
hereunder as specified herein with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); and (iii) the Commitments shall be modified to reflect any Commitment of
such assignee and any Commitment of such assigning Lender, if any.

        (g)      Participations.

                  (i)      Each Lender shall have the right at any time to sell one or more participations to
any Person (other than Holdings, any of its Subsidiaries, any of its Affiliates or any natural person) in all
or any part of its Commitments, Loans or in any other Obligation. Each Lender that sells a participation
pursuant to this Section 10.6(g) shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it records the name and address of each participant and the principal amounts
(and stated interest) of each participant’s participation interest with respect to the Loan (each, a
“Participant Register”); provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any participant or any information
relating to a participant’s interest in any Commitments, Loans or its other obligations under this Agreement)
except to the extent that the relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations and 1.163-5(b) of the proposed United
States Treasury Regulations. The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the Participant Register as the
owner of a participation with respect to the Loan for all purposes under this Agreement, notwithstanding
any notice to the contrary. For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant Register.

                 (ii)     The holder of any such participation, other than an Affiliate of the Lender granting
such participation, shall not be entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan in which such participant is participating, or reduce the rate or extend the time of
payment of interest, premiums or fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory reduction in the Commitment shall not constitute a change
in the terms of such participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not increased as a result thereof),

                                                     -122-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 129 of 137



(B) consent to the assignment or transfer by any Credit Party of any of its rights and obligations under this
Agreement or (C) release all or substantially all of the Collateral under the Collateral Documents or all or
substantially all of the Guarantors from the Guaranty (in each case, except as expressly provided in the
Credit Documents) supporting the Loans hereunder in which such participant is participating.

                  (iii)    Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 (subject to the requirements and limitations therein, including the
requirements under Section 2.20(c) (it being understood that the documentation required under
Section 2.20(c) shall be delivered to the participating Lender)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this Section; provided that (x) a
participant shall not be entitled to receive any greater payment under Section 2.19 or 2.20 than the
applicable Lender would have been entitled to receive with respect to the participation sold to such
participant, except to the extent such entitlement to receive a greater payment results from a Change in Law
that occurs after such participant acquired the participation or unless the sale of the participation to such
participant is made with Borrower’s prior written consent (not to be unreasonably withheld or delayed) and
(y) a participant shall not be entitled to the benefits of Section 2.20 unless Borrower is notified of the
participation sold to such participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.20 as though it were a Lender; provided, further, that except as specifically set forth in
clauses (x) and (y) of this sentence, nothing herein shall require any notice to Borrower or any other Person
in connection with the sale of any participation. To the extent permitted by law, each participant also shall
be entitled to the benefits of Section 10.4 as though it were a Lender; provided, further, that such participant
agrees to be subject to Section 2.17 as though it were a Lender.

         (h)      Certain Other Assignments and Participations. In addition to any other assignment or
participation permitted pursuant to this Section 10.6 any Lender may assign, pledge and/or grant a security
interest in all or any portion of its Loans and the other Obligations owed by or to such Lender to secure
obligations of such Lender including any Federal Reserve Bank as collateral security pursuant to Regulation
A of the Board of Governors and any operating circular issued by such Federal Reserve Bank; provided
that no Lender, as between Borrower and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge; provided, further, that in no event shall the applicable Federal
Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

          (i)     Assignments to Sponsor Affiliated Lenders. Each Lender shall have the right at any time
to sell, assign or transfer all or a portion of its Commitment or Loans owing to it (provided, however, that
each assignment shall be of a uniform, and not varying, percentage of all rights and obligations under and
in respect of any applicable Loan and any related Commitments) to any Sponsor Affiliated Lender on a
non-pro rata basis through (x) one or more modified Dutch auctions (each, an “Auction”) (provided that
(A) notice of the Auction shall be made to all Lenders and (B) the Auction shall be conducted pursuant to
such procedures as the Auction Manager may establish which are consistent with the Auction Procedures
set forth on Exhibit I and are otherwise reasonably acceptable to Borrower, the Auction Manager and
Administrative Agent) or (y) any other means of purchase or assignment other than Auctions, in each case
subject to the following additional limitations:

                         (i) (x) the aggregate principal amount of Loans purchased by assignment
        pursuant to this Section 10.6(i)(i) and held at any one time by Sponsor Affiliated Lenders may not
        exceed 30% of the outstanding principal amount of all Loans and (y) the aggregate principal amount
        of Loans purchased by assignment pursuant to this Section 10.6(i)(i) and held at the time of (and
        after giving effect to) such purchase by Sponsor Affiliated Lenders may not exceed 20% of the
        outstanding principal amount of all Loans;


                                                     -123-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 130 of 137



                        (ii) the assigning Lender and the Sponsor Affiliated Lender purchasing such
        Lender’s Loans shall execute and deliver to the Auction Manager or Administrative Agent, as
        applicable, an Affiliate Assignment Agreement; and

                        (iii) each Sponsor Affiliated Lender, solely in its capacity as a Lender, hereby
        agrees, and each Affiliate Assignment Agreement shall provide, that such Sponsor Affiliated
        Lender shall have no right whatsoever so long as such Person is a Sponsor Affiliated Lender:

                               (A) to vote with respect to any amendment, modification, waiver, consent or
                               other such action with respect to any of the terms of this Agreement or any
                               other Credit Document and that it shall be deemed to have voted its interest
                               as a Lender without discretion in the same proportion as the allocation of
                               voting with respect to such matter by Lenders who are not Sponsor Affiliated
                               Lenders; provided that, notwithstanding the foregoing, such assignee shall
                               be permitted to vote if such amendment, modification, waiver, consent or
                               other such action (x) materially, adversely and disproportionately affects
                               such Sponsor Affiliated Lender in its capacity as a Lender as compared to
                               other Lenders and (y) deprives such Sponsor Affiliated Lender of its share
                               of any payments which the Lenders are entitled to share on a pro rata basis
                               hereunder;

                               (B) to attend (or receive any notice of) any meeting, conference call or
                               correspondence with Administrative Agent or any Lender or receive any
                               information from Administrative Agent or any other Lender (other than
                               notices of borrowings, prepayments and other administrative notices in
                               respect of its Loans or Commitments required to be delivered to Lenders
                               pursuant to Section 2); or

                               (C) to make or bring any claim, in its capacity as Lender, against
                               Administrative Agent, any other Agent or any Lender with respect to the
                               duties and obligations of such Persons under the Credit Documents.



         Notwithstanding anything to the contrary set forth herein, in connection with any amendment,
modification, waiver, consent or other such action requiring the consent or approval of the Requisite
Lenders, Lenders that are Sponsor Affiliated Institutional Lenders shall not be permitted, in the aggregate,
to account for more than 49.9% of the amounts actually included in determining whether the threshold in
the definition of “Requisite Lenders” has been satisfied. The voting power of each Lender that is a Sponsor
Affiliated Institutional Lender shall be reduced, on a pro rata basis, to the extent necessary in order to
comply with the immediately preceding sentence.

         Notwithstanding anything to the contrary set forth herein, each Credit Party and Sponsor Affiliated
Lender hereby agrees that if a case under Chapter 11 of the Bankruptcy Code is commenced against any
Credit Party or any of its Subsidiaries, such Sponsor Affiliated Lender, with respect to any plan of
reorganization that does not (x) materially, adversely and disproportionately affect such Sponsor Affiliated
Lender in its capacity as a Lender as compared to other Lenders and (y) deprive such Sponsor Affiliated
Lender of its share of any payments which the Lenders are entitled to share on a pro rata basis hereunder,
shall be deemed to have voted its interest as a Lender without discretion in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not Sponsor Affiliated Lenders, and
each Sponsor Affiliated Lender hereby acknowledges, agrees and consents that if, for any reason, its vote

                                                   -124-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 131 of 137



to accept or reject such plan of reorganization pursuant to the Bankruptcy Code is not deemed to have been
so voted, then such vote will be “designated” pursuant to Section 1126(e) of the Bankruptcy Code such that
the vote is not counted in determining whether the applicable class has accepted or rejected such plan of
reorganization in accordance with Section 1126(c) of the Bankruptcy Code; provided that no Sponsor
Affiliated Lender shall object in any such case in a manner inconsistent with this paragraph.

         10.7. Independence of Covenants. All covenants hereunder shall be given independent effect
so that if a particular action or condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken or condition exists.

        10.8. Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and delivery hereof and the making of
any Credit Extension. Notwithstanding anything herein or implied by law to the contrary, the agreements
of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2, 10.3 and 10.4 and the agreements of
Lenders set forth in Sections 2.17, 2.20, 9.3(b), 9.6 and 9.9 shall survive the payment of the Loans and the
termination hereof.

         10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any Agent or any
Lender in the exercise of any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any of the other Credit Documents
or the Earnout Agreement. Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or remedy.

         10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be under any
obligation to marshal any assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of the Lenders), or any Agent or
Lender enforces any security interests or exercises any right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor or related thereto, shall be revived and continued in full force and effect as if
such payment or payments had not been made or such enforcement or setoff had not occurred.

         10.11. Severability. In case any provision in or obligation hereunder or under any other Credit
Document shall be invalid, illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

         10.12. Obligations Several; Independent Nature of Lenders’ Rights. The obligations of
Lenders hereunder are several and no Lender shall be responsible for the obligations or Commitment of
any other Lender hereunder. Nothing contained herein or in any other Credit Document, and no action taken
by Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. The amounts payable at any time hereunder to each Lender shall

                                                     -125-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 132 of 137



be a separate and independent debt, and each Lender shall be entitled to protect and enforce its rights arising
out hereof and it shall not be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

        10.13. Headings. Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any substantive effect.

      10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST)
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

      10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS,
OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT
LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND DELIVERING
THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND VENUE OF SUCH
COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH
THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT, INCLUDING
ANY MORTGAGE, OR AGAINST ANY COLLATERAL, INCLUDING ANY MORTGAGED
PROPERTY, OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO
THE JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.

     10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE
OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY

                                                    -126-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 133 of 137



CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO
FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF
THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

         10.17. Confidentiality. Each Agent and each Lender shall hold all Non-Public Information
regarding Holdings, Borrower and their respective Subsidiaries, Affiliates and their businesses identified
as such by Borrower and obtained by such Agent or such Lender pursuant to the requirements hereof in
accordance with such Agent’s and such Lender’s customary procedures for handling Non-Public
Information of such nature, it being understood and agreed by Borrower that, in any event, Administrative
Agent may disclose such information to the Lenders and each Agent and each Lender and each Agent may
make (i) disclosures of such information to Affiliates or Related Funds of such Lender or Agent and to their
respective officers, directors, managers, partners, members, employees, legal counsel, investors, limited
partners, independent auditors and other advisors, experts or agents who need to know such information
and on a confidential basis (and to other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in accordance with this
Section 10.17), (ii) disclosures of such information reasonably required by any potential or prospective
assignee, transferee or participant in connection with the contemplated assignment, transfer or participation
of any Loans or any participations therein or by any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to Borrower and its obligations
(provided, such assignees, transferees, participants, counterparties and advisors are advised of and agree to
be bound by either the provisions of this Section 10.17 or other provisions at least as restrictive as this
Section 10.17), (iii) disclosure on a confidential basis to any rating agency when required by it,
(iv) disclosure on a confidential basis to the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Loans, (v) disclosures in connection
with the exercise of any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the enforcement of rights hereunder
or thereunder, (vi) disclosures made pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such Person agrees to inform Borrower promptly thereof to the extent not prohibited
by law), (vii) disclosures made upon the request or demand of any regulatory or quasi-regulatory authority
purporting to have jurisdiction over such Person or any of its Affiliates and (viii) disclosures with the
consent of Borrower. In addition, each Agent and each Lender may disclose the existence of this Agreement
and the information about this Agreement to market data collectors, similar services providers to the lending
industry, and service providers to Agents and the Lenders in connection with the administration and
management of this Agreement and the other Credit Documents. Notwithstanding anything to the contrary
set forth herein, each party (and each of their respective employees, representatives or other agents) may
disclose to any and all persons without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials of any kind (including opinions and other

                                                   -127-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 134 of 137



tax analyses) that are provided to any such party relating to such tax treatment and tax structure. However,
any information relating to the tax treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent reasonably necessary to enable
the parties hereto, their respective Affiliates and their respective directors and employees to comply with
applicable securities laws. For this purpose, “tax structure” means any facts relevant to the federal income
tax treatment of the transactions contemplated by this Agreement but does not include information relating
to the identity of any of the parties hereto or any of their respective Affiliates. Notwithstanding the
foregoing, any Agent or Lender may, at its own expense and in the ordinary course of its respective
business, issue customary news releases and publish “tombstone” advertisements and other announcements
relating to this transaction that do not include Non-Public Information in newspapers, trade journals, and
other appropriate media (which may include use of logos of one or more of the Credit Parties).

          10.18. Usury Savings Clause. Notwithstanding any other provision herein, the aggregate interest
rate charged with respect to any of the Obligations, including all charges, premiums or fees in connection
therewith deemed in the nature of interest under applicable law shall not exceed the Highest Lawful Rate.
If the rate of interest (determined without regard to the preceding sentence) under this Agreement at any
time exceeds the Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall bear
interest at the Highest Lawful Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set forth in this Agreement had
at all times been in effect. In addition, if when the Loans made hereunder are repaid in full in cash the total
interest due hereunder (taking into account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set forth in this Agreement had
at all times been in effect, then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the amount of interest which
would have been paid if the Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding amount of the Loans made
hereunder or be refunded to Borrower.

         10.19. Effectiveness; Counterparts. This Agreement shall become effective on the Closing Date.
This Agreement may be executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this Agreement by facsimile
or in electronic format (i.e., “pdf” or “tif”) shall be effective as delivery of a manually executed counterpart
of this Agreement.

         10.20. PATRIOT Act. Each Lender and Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the PATRIOT Act and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information that identifies each Credit
Party and its beneficial owners, which information includes the name and address of each Credit Party and
its beneficial owners and other information that will allow such Lender or Agent, as applicable, to identify
such Credit Party and its beneficial owners in accordance with the PATRIOT Act and the Beneficial
Ownership Regulation.

        10.21. Electronic Execution of Assignments. The words “execution”, “signed”, “signature”, and
words of like import in any Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based recordkeeping system, as the
case may be, to the extent and as provided for in any applicable law, including the Federal Electronic

                                                     -128-
   Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 135 of 137



Signatures in Global and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic Transactions Act.

          10.22. No Fiduciary Duty. Each Agent, Lender and their respective Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic interests that conflict with those
of the Credit Parties, their respective equityholders and/or their respective Affiliates. Each Credit Party
agrees that nothing in the Credit Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its equityholders or its Affiliates, on the other. The Credit Parties acknowledge and agree that
(i) the transactions contemplated by the Credit Documents (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between the Lenders, on the one hand,
and the Credit Parties, on the other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of any Credit Party, its
equityholders or its Affiliates with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective of whether any Lender has
advised, is currently advising or will advise any Credit Party, its equityholders or its Affiliates on other
matters) or any other obligation to any Credit Party except the obligations expressly set forth in the Credit
Documents and (y) each Lender is acting solely as principal and not as the agent or fiduciary of any Credit
Party, its management, equityholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent it deemed appropriate and that
it is responsible for making its own independent judgment with respect to such transactions and the process
leading thereto. Each Credit Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with such transaction or the process leading thereto.

        10.23. Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other agreement, arrangement
or understanding among any such parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Credit Document may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

        (a)     the application of any Write-Down and Conversion Powers by the applicable Resolution
Authority to any such liabilities arising hereunder which may be payable to it by any party hereto that is an
Affected Financial Institution; and

        (b)      the effects of any Bail-In Action on any such liability, including, if applicable:

                 (i)     reduction in full or in part or cancellation of any such liability;

                 (ii)    a conversion of all, or a portion of, such liability into shares or other instruments
of ownership in such Affected Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under this Agreement or any other
Credit Document; or

               (iii)   the variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of the applicable Resolution Authority.

                                [Remainder of page intentionally left blank]


                                                    -129-
 Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 136 of 137



                                                                                APPENDIX A

                                      Commitments

            Lender                      Closing Date Loan              Pro Rata Share
                                          Commitment
On file with Administrative Agent   On file with Administrative   On file with Administrative
                                               Agent                         Agent
            TOTAL                          $520,000,000                     100%
Case 20-20182 Document 1590-2 Filed in TXSB on 10/20/20 Page 137 of 137



                                                                  APPENDIX B


                               Notice Addresses

                   [To be completed prior to the Closing Date.]
